Exhibit 10.1

 

EXECUTION VERSION

 

MASTER LEASE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
TO
MASTER LEASE

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

1.1

Leased Property

1

1.2

Single, Indivisible Lease

2

1.3

Term

2

1.4

Renewal Terms

2

 

 

 

ARTICLE II

 

 

 

2.1

Definitions

3

 

 

 

ARTICLE III

 

 

 

3.1

Rent

22

3.2

Late Payment of Rent

23

3.3

Method of Payment of Rent

23

3.4

Net Lease

23

 

 

 

ARTICLE IV

 

 

 

4.1

Impositions

24

4.2

Utilities

25

4.3

Impound Account

25

 

 

 

ARTICLE V

 

 

 

5.1

No Termination, Abatement, etc.

26

 

 

 

ARTICLE VI

 

 

 

6.1

Ownership of the Leased Property

27

6.2

Tenant’s Property

28

6.3

Guarantors; Tenant’s Property

28

 

 

 

ARTICLE VII

 

 

7.1

Condition of the Leased Property

29

7.2

Use of the Leased Property

29

7.3

Development Facilities

30

7.4

Competing Business

30

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

 

 

8.1

Representations and Warranties

32

8.2

Compliance with Legal and Insurance Requirements, etc.

32

8.5

Zoning and Uses

33

8.6

Compliance with Ground Lease

34

 

 

 

ARTICLE IX

 

 

 

9.1

Maintenance and Repair

34

9.2

Encroachments, Restrictions, Mineral Leases, etc.

36

 

 

 

ARTICLE X

 

 

10.1

Construction of Capital Improvements to the Leased Property

37

10.2

Construction Requirements for All Capital Improvements

38

10.3

Landlord’s Right of First Offer to Fund

39

 

 

 

ARTICLE XI

 

 

11.1

Liens

41

 

 

 

ARTICLE XII

12.1

Permitted Contests

43

 

 

 

ARTICLE XIII

 

 

 

13.1

General Insurance Requirements

44

13.2

Maximum Foreseeable Loss

46

13.3

Additional Insurance

46

13.4

Waiver of Subrogation

46

13.5

Policy Requirements

46

13.6

Increase in Limits

47

13.7

Blanket Policy

47

13.8

No Separate Insurance

47

 

 

 

ARTICLE XIV

 

 

14.1

Property Insurance Proceeds

48

14.2

Tenant’s Obligations Following Casualty

48

14.3

No Abatement of Rent

49

14.4

Waiver

49

14.5

Insurance Proceeds Paid to Facility Mortgagee

49

14.6

Termination of Master Lease; Abatement of Rent

50

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XV

 

 

15.1

Condemnation

52

15.2

Award Distribution

52

15.3

Temporary Taking

52

15.4

Condemnation Awards Paid to Facility Mortgagee

52

15.5

Termination of Master Lease; Abatement of Rent

53

 

 

 

ARTICLE XVI

 

 

16.1

Events of Default

53

16.2

Certain Remedies

56

16.3

Damages

57

16.4

Receiver

58

16.5

Waiver

58

16.6

Application of Funds

58

 

 

 

ARTICLE XVII

 

 

17.1

Permitted Leasehold Mortgagees

58

17.2

Landlord’s Right to Cure Tenant’s Default

66

17.3

Landlord’s Right to Cure Debt Agreement

66

 

 

 

ARTICLE XVIII

 

 

18.1

Sale of the Leased Property

67

 

 

 

ARTICLE XIX

 

 

19.1

Holding Over

67

 

 

 

ARTICLE XX

 

 

20.1

Risk of Loss

68

 

 

 

ARTICLE XXI

 

 

21.1

General Indemnification

68

 

 

 

ARTICLE XXII

 

 

22.1

Subletting and Assignment

68

22.2

Permitted Assignments

69

22.3

Permitted Sublease Agreements

71

22.4

Required Assignment and Subletting Provisions

72

22.5

Costs

73

22.6

No Release of Tenant’s Obligations; Exception

73

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XXIII

 

 

 

23.1

Officer’s Certificates and Financial Statements

73

23.2

Public Offering Information

76

23.3

Financial Covenants

77

23.4

Landlord Obligations

77

 

 

 

ARTICLE XXIV

 

 

 

24.1

Landlord’s Right to Inspect

78

 

 

 

ARTICLE XXV

 

 

 

25.1

No Waiver

78

 

 

 

ARTICLE XXVI

 

 

 

26.1

Remedies Cumulative

78

 

 

 

ARTICLE XXVII

 

 

 

27.1

Acceptance of Surrender

78

 

 

 

ARTICLE XXVIII

 

 

 

28.1

No Merger

78

 

 

 

ARTICLE XXIX

 

 

 

29.1

Conveyance by Landlord

79

 

 

 

ARTICLE XXX

 

 

 

30.1

Quiet Enjoyment

79

 

 

 

ARTICLE XXXI

 

 

 

31.1

Landlord’s Financing

79

31.2

Attornment

80

31.3

Compliance with Facility Mortgage Documents

81

 

 

 

ARTICLE XXXII

 

 

 

32.1

Hazardous Substances

82

32.2

Notices

83

32.3

Remediation

83

32.4

Indemnity

83

32.5

Environmental Inspections

84

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XXXIII

 

 

 

33.1

Memorandum of Lease

85

33.2

Reserved

85

33.3

Tenant Financing

85

33.4

Iowa Casino

85

 

 

 

ARTICLE XXXIV

 

 

 

34.1

Expert Valuation Process

85

 

 

 

ARTICLE XXXV

 

 

 

35.1

Notices

87

 

 

 

ARTICLE XXXVI

 

 

 

36.1

Transfer of Tenant’s Property and Operational Control of the Facilities

88

36.2

Determination of Successor Lessee and Gaming Assets FMV

89

36.3

Operation Transfer

91

 

 

 

ARTICLE XXXVII

 

 

 

37.1

Attorneys’ Fees

91

 

 

 

ARTICLE XXXVIII

 

 

 

38.1

Brokers

92

 

 

 

ARTICLE XXXIX

 

 

 

39.1

Anti-Terrorism Representations

92

 

 

 

ARTICLE XL

 

 

 

40.1

GLP REIT Protection

92

 

 

 

ARTICLE XLI

 

 

 

41.1

Survival

94

41.2

Severability

94

41.3

Non-Recourse

94

41.4

Successors and Assigns

94

41.5

Governing Law

94

41.6

Waiver of Trial by Jury

94

41.7

Entire Agreement

95

41.8

Headings

95

41.9

Counterparts

95

41.10

Interpretation

95

 

v

--------------------------------------------------------------------------------


 

41.11

Time of Essence

95

41.12

Further Assurances

95

41.13

Gaming Regulations

96

41.14

Certain Provisions of Nevada Law

96

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBIT A — LIST OF FACILITIES

 

EXHIBIT B — LEGAL DESCRIPTIONS

 

EXHIBIT C — TERMS OF DEVELOPMENT FACILITIES

 

EXHIBIT D — GAMING LICENSES

 

EXHIBIT E — FORM OF GUARANTY

 

EXHIBIT F-1 — FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

EXHIBIT F-2 — FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

 

SCHEDULE 1A — DISCLOSURE ITEMS

 

SCHEDULE 1.1 — EXCLUSIONS FROM LEASED PROPERTY

 

SCHEDULE 6.3 — GUARANTORS UINDER THE MASTER LEASE

 

vii

--------------------------------------------------------------------------------


 

MASTER LEASE

 

This MASTER LEASE (the “Master Lease”) is entered into as of November 1, 2013,
by and among GLP Capital, L.P. (together with its permitted successors and
assigns, “Landlord”), and Penn Tenant, LLC (together with its permitted
successors and assigns, “Tenant”).

 

RECITALS

 

A.                                    Capitalized terms used in this Master
Lease and not otherwise defined herein are defined in Article II hereof.

 

B.                                    Pursuant to that certain Separation and
Distribution Agreement, dated as of November 1, 2013 (the “Distribution
Agreement”), between Penn National Gaming, Inc., the sole member of the Tenant
(“Tenant’s Parent”), and Gaming and Leisure Properties, Inc. (“GLP”), the
general partner of Landlord, Landlord desires to lease the Leased Property to
Tenant and Tenant desires to lease the Leased Property from Landlord upon the
terms set forth in this Master Lease.

 

C.                                    A list of the Seventeen (17) facilities
covered by this Master Lease as of the date hereof is attached hereto as
Exhibit A (each a “Facility,” and collectively, the “Facilities”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

1.1                               Leased Property.  Upon and subject to the
terms and conditions hereinafter set forth, Landlord leases to Tenant and Tenant
leases from Landlord all of Landlord’s rights and interest in and to the
following with respect to each of the Facilities other than the Development
Facilities (collectively, the “Leased Property”):

 

(a)                                 the real property or properties described in
Exhibit B attached hereto (collectively, the “Land”);

 

(b)                                 all buildings, structures, Fixtures (as
hereinafter defined) and other improvements of every kind now or hereafter
located on the Land or connected thereto including, but not limited to,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site to the extent Landlord has obtained any interest in the
same), parking areas and roadways appurtenant to such buildings and structures
of each such Facility (collectively, the “Leased Improvements”);

 

(c)                                  all easements, rights and appurtenances
relating to the Land and the Leased Improvements; and

 

(d)                                 all equipment, machinery, fixtures, and
other items of property, including all components thereof, that (i) are now or
hereafter located in, on or used in connection with and

 

--------------------------------------------------------------------------------


 

permanently affixed to or otherwise incorporated into the Leased Improvements
and (ii) qualify as Long-Lived Assets, together with all replacements,
modifications, alterations and additions thereto (collectively, the “Fixtures”);

 

in each case, with respect to clauses (b) and (d) above, to the extent
constituting “real property” as that term is defined in Treasury Regulation
§1.856-3(d).

 

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property.  Notwithstanding the foregoing, Leased Property
shall exclude those items referenced on Schedule 1.1.

 

1.2                               Single, Indivisible Lease.  This Master Lease
constitutes one indivisible lease of the Leased Property and not separate leases
governed by similar terms.  The Leased Property constitutes one economic unit,
and the Rent and all other provisions have been negotiated and agreed to based
on a demise of all of the Leased Property to Tenant as a single, composite,
inseparable transaction and would have been substantially different had separate
leases or a divisible lease been intended.  Except as expressly provided in this
Master Lease for specific, isolated purposes (and then only to the extent
expressly otherwise stated), all provisions of this Master Lease apply equally
and uniformly to all of the Leased Property as one unit.  An Event of Default
with respect to any portion of the Leased Property is an Event of Default as to
all of the Leased Property.  The parties intend that the provisions of this
Master Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Master Lease under 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit and that this Master Lease must be assumed,
rejected or assigned as a whole with respect to all (and only as to all) of the
Leased Property.  The parties may amend this Master Lease from time to time to
include one or more additional Facilities as part of the Leased Property and
such future addition to the Leased Property shall not in any way change the
indivisible and nonseverable nature of this Master Lease and all of the
foregoing provisions shall continue to apply in full force.

 

1.3                               Term.  The “Term” of this Master Lease is the
Initial Term plus all Renewal Terms, to the extent exercised.  The initial term
of this Master Lease (the “Initial Term”) shall commence on November 1, 2013
(the “Commencement Date”) and end on the last day of the calendar month in which
the fifteenth (15th) anniversary of the Commencement Date occurs, subject to
renewal as set forth in Section 1.4 below.

 

1.4                               Renewal Terms.  The term of this Master Lease
may be extended for four (4) separate “Renewal Terms” of five (5) years each
if:  (a) at least twelve (12), but not more than eighteen (18) months prior to
the end of the then current Term, Tenant delivers to Landlord a “Renewal Notice”
that it desires to exercise its right to extend this Master Lease for one
(1) Renewal Term; and (b) no Event of Default shall have occurred and be
continuing on the date

 

2

--------------------------------------------------------------------------------


 

Landlord receives the Renewal Notice (the “Exercise Date”) or on the last day of
the then current Term.  During any such Renewal Term, except as otherwise
specifically provided for herein, all of the terms and conditions of this Master
Lease shall remain in full force and effect.

 

Tenant may exercise such options to renew with respect to all (and no fewer than
all) of the Facilities which are subject to this Master Lease as of the Exercise
Date; provided, however, that the exercise of each Renewal Term shall be
applicable with respect to each Barge-Based Facility only if an Expert has
confirmed prior to the applicable Exercise Date (but no more than 180 days prior
thereto) that exercising such Renewal Term with respect to such Barge-Based
Facility would not cause the aggregate Term to exceed eighty percent (80%) of
the useful life of such Barge-Based Facility as measured from the Commencement
Date or the estimated residual fair market value of such Barge-Based Facility at
the end of the applicable Renewal Term to be less than 20% of the fair market
value of such Barge-Based Facility as of the Commencement Date without regard to
inflation or deflation.  If exercising any Renewal Term would cause the
aggregate Term to exceed eighty percent (80%) of any Barge-Based Facility’s
estimated useful life, then (i) the remainder of the Leased Property (other than
any Barge-Based Facility for which the aggregate Term would exceed eighty
percent (80%) of such Barge-Based Facility’s estimated useful life or the
estimated residual fair market value of such Barge-Based Facility at the end of
the applicable Renewal Term to be less than 20% of the fair market value of such
Barge-Based Facility as of the Commencement Date without regard to inflation or
deflation) shall continue to be demised hereunder for the entire applicable
Renewal Term, and (ii) each such Barge-Based Facility shall be included in such
Renewal Term only for the period of time that is within (and does not exceed)
eighty percent (80%) of the estimated useful life of such Barge-Based Facility
and the estimated residual fair market value of such Barge-Based Facility at the
end of the applicable Renewal Term shall be not less than 20% of the fair market
value of such Barge-Based Facility as of the Commencement Date without regard to
inflation or deflation and shall thereafter not be a part of the Leased Property
hereunder and the Base Rent due hereunder shall thereafter be reduced to account
for the period of time each such Barge-Based Facility is not part of the Leased
Property by an amount determined in accordance with the formula set forth in
Section 14.6 hereof and such Barge-Based Facility and the Tenant’s Property
related thereto shall be sold at fair market value, with Landlord entitled to
the value of the Leased Property relating to such Barge-Based Facility and
Tenant entitled to the value of the Tenant’s Property relating to such
Barge-Based Facility.

 

ARTICLE II

 

2.1                               Definitions.  For all purposes of this Master
Lease, except as otherwise expressly provided or unless the context otherwise
requires, (i) the terms defined in this Article II have the meanings assigned to
them in this Article and include the plural as well as the singular; all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; (ii) all references in this Master Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Master Lease; (iii) the word “including”
shall have the same meaning as the phrase “including, without limitation,” and
other similar phrases; (iv) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Master Lease as a whole and not to
any particular Article, Section or other subdivision; and (v) for the
calculation of any financial ratios or tests referenced in this Master Lease
(including the Adjusted Revenue to Rent Ratio and

 

3

--------------------------------------------------------------------------------


 

the Indebtedness to EBITDA Ratio), this Master Lease, regardless of its
treatment under GAAP, shall be deemed to be an operating lease and the Rent
payable hereunder shall be treated as an operating expense and shall not
constitute Indebtedness or interest expense.

 

AAA:  As defined in Section 34.1(b).

 

Accounts:  All accounts, including deposit accounts and any Facility Mortgage
Reserve Account (to the extent actually funded by Tenant), all rents, profits,
income, revenues or rights to payment or reimbursement derived from the use of
any space within the Leased Property and/or from goods sold or leased or
services rendered from the Leased Property (including, without limitation, from
goods sold or leased or services rendered from the Leased Property by any
subtenant) and all accounts receivable, in each case whether or not evidenced by
a contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

 

Additional Charges:  All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.

 

Adjusted Revenue:  For any Test Period, Net Revenue (i) minus expenses other
than Specified Expenses and (ii) plus Specified Proceeds, if any; provided,
however, that for purposes of calculating Adjusted Revenue, Net Revenue shall
not include Gaming Revenues, Retail Sales or Promotional Allowances of any
subtenants of Tenant or any deemed payments under subleases of this Master
Lease, licenses or other access rights from Tenant to its operating
subsidiaries.  Adjusted Revenue shall be calculated on a pro forma basis to give
effect to any increase or decrease in Rent as a result of the addition or
removal of Leased Property to this Master Lease since the beginning of any Test
Period of Tenant as if each such increase or decrease had been effected on the
first day of such Test Period.

 

Adjusted Revenue to Rent Ratio:  As at any date of determination, the ratio for
any period of Adjusted Revenue to Rent.  For purposes of calculating the
Adjusted Revenue to Rent Ratio, Adjusted Revenue shall be calculated on a pro
forma basis (and shall be calculated to give effect to (x) pro forma adjustments
reasonably contemplated by Tenant and (y) such other pro forma adjustments
consistent with Regulation S-X under the Securities Act) to give effect to any
material acquisitions and material asset sales consummated by the Tenant or any
Guarantor during any Test Period of Tenant as if each such material acquisition
had been effected on the first day of such Test Period and as if each such
material asset sale had been consummated on the day prior to the first day of
such Test Period.  In addition, (i) Adjusted Revenue and Rent shall be
calculated on a pro forma basis to give effect to any increase or decrease in
Rent as a result of the addition or removal of Leased Property to this Master
Lease during any Test Period as if such increase or decrease had been effected
on the first day of such Test Period and (ii) in the event Rent is to be
increased in connection with the addition or inclusion of a Long-Lived Asset
that is projected to increase Adjusted Revenue, such Rent increase shall not be
taken into account in

 

4

--------------------------------------------------------------------------------


 

calculating the Adjusted Revenue to Rent Ratio until the first fiscal quarter
following the completion of the installation or construction of such Long-Lived
Assets.

 

Affected Facility:  As defined in Section 7.4(a).

 

Affiliate:  When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or partnership.  For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.

 

Appointing Authority:  As defined in Section 34.1(b).

 

Award:  All compensation, sums or anything of value awarded, paid or received on
a total or partial Taking.

 

Barge-Based Facility:  Each Facility identified in Exhibit A, as amended from
time to time, as a “Barge-Based Facility.”

 

Base Rent:  The sum of (i) the Building Base Rent, and (ii) the Land Base Rent.

 

Building Base Rent:

 

(A)                               During the Initial Term, an annual amount
equal to two hundred forty million, four hundred sixty-three thousand, seven
hundred seven Dollars ($240,463,707); provided, however, that commencing with
the second (2nd) Lease Year and continuing each Lease Year thereafter during the
Initial Term, the Building Base Rent shall increase to an annual amount equal to
the sum of (i) the Building Base Rent for the immediately preceding Lease Year,
and (ii) the Escalation.

 

(B)                               The Building Base Rent for the first year of
each Renewal Term shall be an annual amount equal to the sum of (i) the Building
Base Rent for the immediately preceding Lease Year, and (ii) the Escalation. 
Commencing with the second (2nd) Lease Year of any Renewal Term and continuing
each Lease Year thereafter during such Renewal Term, the Building Base Rent
shall increase to an annual amount equal to the sum of (i) the Building Base
Rent for the immediately preceding Lease Year, and (ii) the Escalation.

 

(C)                               As applicable during the Term, Building Base
Rent shall be increased pursuant to Section 10.3(c) in respect of Capital
Improvements funded by Landlord (which increases shall, in each case, be subject
to the Escalations provided in the foregoing clauses (A) and (B)).

 

(D)                               As applicable during the Term, Building Base
Rent shall be increased on any Development Facility Commencement Date in respect
of the applicable Development

 

5

--------------------------------------------------------------------------------


 

Facility (which increases shall, in each case, be subject to the Escalations
provided in the foregoing clauses (A) and (B)) as contemplated in Exhibit C.

 

Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.

 

Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.

 

Capital Improvements:  With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story,
all of which shall constitute a portion of the Leased Improvements and Leased
Property hereunder in accordance with Section 10.3.

 

Cash:  Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

 

Casualty Event:  Any loss of title or any loss of or damage to or destruction
of, or any condemnation or other taking (including by any governmental
authority) of, any asset for which Tenant or any of its Subsidiaries (directly
or through Tenant’s Parent) receives cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance).  “Casualty Event” shall include, but not be limited to,
any taking of all or any part of any real property of Tenant or any of its
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any applicable law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any real property of
Tenant or any of its Subsidiaries or any part thereof by any governmental
authority, civil or military.

 

Change in Control:  (i) Any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute), (a) shall have acquired direct or indirect
beneficial ownership or control of thirty-five percent (35%) or more on a fully
diluted basis of the direct or indirect voting power in the Equity Interests of
Tenant’s Parent entitled to vote in an election of directors of Tenant’s Parent,
or (b) shall have caused the election of a majority of the members of the board
of directors or equivalent body of Tenant’s Parent, which such members have not
been nominated by a majority of the members of the board of directors or
equivalent body of Tenant’s Parent as such were constituted immediately prior to
such election, (ii) except as permitted or required hereunder, the direct or
indirect sale by Tenant or Tenant’s Parent of all or substantially all of
Tenant’s assets, whether held directly or through Subsidiaries, relating to the
Facilities in one transaction or in a series of related transactions (excluding
sales to Tenant or its Subsidiaries), or (iii) (a) Tenant ceasing to be a
wholly-owned Subsidiary (directly or indirectly) of Tenant’s Parent or
(b) Tenant’s Parent ceasing to control one hundred percent

 

6

--------------------------------------------------------------------------------


 

(100%) of the voting power in the Equity Interests of Tenant or (iv) Tenant’s
Parent consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, Tenant’s Parent, in any such event
pursuant to a transaction in which any of the outstanding Equity Interests of
Tenant’s Parent ordinarily entitled to vote in an election of directors of
Tenant’s Parent or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Equity
Interests of Tenant’s Parent ordinarily entitled to vote in an election of
directors of Tenant’s Parent outstanding immediately prior to such transaction
constitute or are converted into or exchanged into or exchanged for a majority
(determined by voting power in an election of directors) of the outstanding
Equity Interests ordinarily entitled to vote in an election of directors of such
surviving or transferee Person (immediately after giving effect to such
transaction).

 

Code:  The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

 

Commencement Date:  As defined in Section 1.3.

 

Competing Facility:  As defined in Section 7.4(e).

 

Competing Facility Floor:  As defined in Section 7.4(e).

 

Condemnation:  The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

 

Condemnor:  Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

 

Consolidated Interest Expense:  For any period, interest expense of Tenant and
its Subsidiaries that are Guarantors for such period as determined on a
consolidated basis for Tenant and its Subsidiaries that are Guarantors in
accordance with GAAP.

 

CPI:  The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.

 

CPI Increase:  The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning of the first
Lease Year.  If the product is less than one, the CPI Increase shall be equal to
one.

 

CPR Institute:  As defined in Section 34.1(b).

 

CT Facilities:  The Hollywood Casino located in Columbus, Ohio and the Hollywood
Casino located in Toledo, Ohio.

 

7

--------------------------------------------------------------------------------


 

CT Land Base Rent: An annual amount equal to forty-two million, eight hundred
fifty-seven thousand, three hundred seventy-nine Dollars ($42,857,379).  CT Land
Base Rent shall be subject to further adjustment as and to the extent provided
in Section 14.6.

 

Date of Taking:  The date the Condemnor has the right to possession of the
property being condemned.

 

Debt Agreement:  If designated by Tenant to Landlord in writing to be included
in the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, (i) entered into from time to time by
Tenant and/or its Affiliates, (ii) as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time, (iii) which may be secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with
Section 17.3 hereof, the right to receive copies of notices of Specified Debt
Agreement Defaults thereunder and opportunity to cure any breaches or defaults
by Tenant thereunder within the cure period, if any, that exists under such Debt
Agreement.

 

Development Facility Commencement Date:  As defined in Section 7.3.

 

Development Facilities:  The Facilities which are identified in Exhibit A, as
amended from time to time, as “Development Facilities.”

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

Discretionary Transferee:  A transferee that meets all of the following
requirements:  (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with revenues in the immediately preceding fiscal year of at least seven
hundred fifty million Dollars ($750 million) (or retains a manager with such
qualifications, which manager shall not be replaced other than in accordance
with Article XXII hereof) that is not in the business, and that does not have an
Affiliate in the business, of leasing properties to gaming operators, or
(2) agreement(s) in place in a form reasonably satisfactory to Landlord to
retain for a period of eighteen (18) months (or more) after the effective time
of the transfer at least (i) eighty percent (80%) of Tenant and its
Subsidiaries’ personnel employed at the Facilities who have employment contracts
as of the date of the relevant agreement to transfer and (ii) eighty percent
(80%) of Tenant’s and Tenant’s Parent’s ten most highly compensated corporate
employees as of the date of the relevant agreement to transfer based on total
compensation determined in accordance with Item 402 of Regulation S-K of the
Securities and Exchange Act of 1934, as amended; (b) such transferee (directly
or through one or more of its Subsidiaries) is licensed or certified by each
gaming authority with jurisdiction over any portion of the Leased Property as of
the date of any proposed assignment or transfer to

 

8

--------------------------------------------------------------------------------


 

such entity (or will be so licensed upon its assumption of the Master Lease);
(c) such transferee is Solvent, and, other than in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, if such transferee has a Parent Company,
the Parent Company of such transferee is Solvent, and (d) (i) other than in the
case of a Permitted Leasehold Mortgagee Foreclosing Party, (x) the Parent
Company of such transferee or, if such transferee does not have a Parent
Company, such transferee, has sufficient assets so that, after giving effect to
its assumption of Tenant’s obligations hereunder or the applicable assignment
(including pursuant to a Change in Control under Section 22.2(iii)(x) or
Section 22.2(iii)(y), its Indebtedness to EBITDA Ratio on a consolidated basis
in accordance with GAAP is less than 8:1 on a pro forma basis based on projected
earnings and after giving effect to the proposed transaction or (y) an entity
that has an investment grade credit rating from a nationally recognized rating
agency with respect to such entity’s long term, unsecured debt has provided a
Guaranty, or (ii) in the case of a Permitted Leasehold Mortgagee Foreclosing
Party, (x) Tenant has an Indebtedness to EBITDA Ratio of less than 8:1 on a pro
forma basis based on projected earnings and after giving effect to the proposed
transaction or (y) an entity that has an investment grade credit rating from a
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt has provided a Guaranty.

 

Distribution Agreement:  As defined in Recital B.

 

Distribution Agreement Ancillary Documents:  The Transition Services Agreement,
the Tax Sharing Agreement, the Intellectual Property Agreement and the Employee
Matters Agreement, each dated as of the date of the Distribution Agreement and
entered into between Affiliates of Tenant and GLP.

 

EBITDA:  For any Test Period, the consolidated net income or loss of the Parent
Company of a Discretionary Transferee (or, in the case of (x) a Permitted
Leasehold Mortgagee Foreclosing Party, such Permitted Leasehold Mortgagee
Foreclosing Party or (y) a Discretionary Transferee that does not have a Parent
Company, such Discretionary Transferee) on a consolidated basis for such period,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income),
(3) depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses and (9) unusual or non-recurring gains or items of income or
loss.

 

Encumbrance:  Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

 

End of Term Gaming Asset Transfer Notice:  As defined in Section 36.1.

 

Environmental Costs:  As defined in Section 32.4.

 

9

--------------------------------------------------------------------------------


 

Environmental Laws:  Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
or judgments, whether statutory or common law, as amended from time to time, now
or hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including the Industrial Site Recovery Act, the Clean
Air Act, the Clean Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide,
Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and
Health Act.

 

Equity Interests:  With respect to any person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

 

Equity Rights:  With respect to any person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right.

 

Escalated Building Base Rent:  For any Lease Year (other than the first Lease
Year), an amount equal to 102% of the Building Base Rent as of the end of the
immediately preceding Lease Year.

 

Escalation:  For any Lease Year (other than the first Lease Year), the lesser of
(a) an amount equal to the excess of (i) the Escalated Building Base Rent for
such Lease Year over (ii) the Building Base Rent for the immediately preceding
Lease Year, and (b) an amount (but not less than zero) that adding such amount
to the Rent for the immediately preceding Lease Year will have yielded an
Adjusted Revenue to Rent Ratio for such preceding Lease Year of 1.8:1.

 

Event of Default:  As defined in Article XVI.

 

Exercise Date:  As defined in Section 1.4.

 

Expert:  An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.

 

Facilit(y)(ies):  As defined in Recital C.

 

Facility Mortgage:  As defined in Section 13.1.

 

10

--------------------------------------------------------------------------------


 

Facility Mortgage Documents:  With respect to each Facility Mortgage and
Facility Mortgagee, the applicable Facility Mortgage, loan agreement, debt
agreement, credit agreement or indenture, lease, note, collateral assignment
instruments, guarantees, indemnity agreements and other documents or instruments
evidencing, securing or otherwise relating to the loan made, credit extended, or
lease or other financing vehicle entered into pursuant thereto.

 

Facility Mortgage Reserve Account:  As defined in Section 31.3(b).

 

Facility Mortgagee:  As defined in Section 13.1.

 

Financial Statements:  (i) For a Fiscal Year, consolidated statements of
Tenant’s Parent and its consolidated subsidiaries (as defined by GAAP) of
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year and prepared in accordance with GAAP and audited by
a “big four” or other nationally recognized accounting firm, and (ii) for a
fiscal quarter, consolidated statements of Tenant’s Parent’s income,
stockholders’ equity and comprehensive income and cash flows for such period and
for the period from the beginning of the Fiscal Year to the end of such period
and the related consolidated balance sheet as at the end of such period,
together with the notes thereto, all in reasonable detail and setting forth in
comparative form the corresponding figures for the corresponding period in the
preceding Fiscal Year and prepared in accordance with GAAP.

 

Fiscal Year:  The annual period commencing January 1 and terminating December 31
of each year.

 

Fixtures:  As defined in Section 1.1(d).

 

Foreclosure Assignment:  As defined in Section 22.2(iii).

 

Foreclosure COC:  As defined in Section 22.2(iii).

 

Foreclosure Purchaser:  As defined in Section 31.1.

 

GAAP:  Generally accepted accounting principles consistently applied in the
preparation of financial statements, as in effect from time to time (except with
respect to any financial ratio defined or described herein or the components
thereof, for which purposes GAAP shall refer to such principles as in effect as
of the date hereof).

 

Gaming Assets FMV:  As defined in Section 36.1.

 

Gaming Facility:  A facility at which there are operations of slot machines,
table games or pari-mutuel wagering.

 

Gaming License:  Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required

 

11

--------------------------------------------------------------------------------


 

by any Gaming Regulation, including each of the licenses, permits or other
authorizations set forth on Exhibit D, as amended from time to time, and those
related to any Facilities that are added to this Master Lease after the date
hereof.

 

Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.

 

Gaming Revenues:  As defined in the definition of Net Revenue.

 

GLP:  As defined in the recitals.

 

Greenfield Floor:  As defined in Section 7.4(a).

 

Greenfield Project:  As defined in Section 7.4(a).

 

Ground Leased Property:  The real property leased pursuant to the Ground Leases.

 

Ground Leases:  Those certain leases with respect to real property that is a
portion of the Leased Property, pursuant to which Landlord is a tenant and which
leases have either been approved by Tenant or are in existence as of the date
hereof and listed on Schedule 1A hereto.

 

Ground Lessor:  As defined in Section 8.6(a).

 

Guarantor:  Any entity that guaranties the payment or collection of all or any
portion of the amounts payable by Tenant, or the performance by Tenant of all or
any of its obligations, under this Master Lease, including any replacement
guarantor consented to by Landlord in connection with the assignment of the
Master Lease or a sublease of Leased Property pursuant to Article XXII.

 

Guaranty:  That certain Guaranty of Master Lease dated as of the date hereof, a
form of which is attached as Exhibit E hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Tenant’s Parent,
Landlord and certain Subsidiaries of Tenant from time to time party thereto, and
any other guaranty in form and substance reasonably satisfactory to the Landlord
executed by a Guarantor in favor of Landlord (as the same may be amended,
supplemented or replaced from time to time) pursuant to which such Guarantor
agrees to guaranty all of the obligations of Tenant hereunder.

 

Handling:  As defined in Section 32.4.

 

Hazardous Substances:  Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated or listed pursuant to any
Environmental Law.

 

12

--------------------------------------------------------------------------------


 

Immaterial Subsidiary Guarantor:  Any Subsidiary of Tenant having assets with an
aggregate fair market value of less than twenty-five million Dollars ($25.0
million) as of the most recent date on which Financial Statements have been
delivered to Landlord pursuant to Section 23.1(b); provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b).

 

Impartial Appraiser:  As defined in Section 13.2.

 

Impositions:  Collectively, all taxes, including capital stock, franchise,
margin and other state taxes of Landlord, ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments including assessments for public improvements or benefits, whether
or not commenced or completed prior to the date hereof and whether or not to be
completed within the Term; ground rents (pursuant to the Ground Leases); water,
sewer and other utility levies and charges; excise tax levies; fees including
license, permit, inspection, authorization and similar fees; and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property and/or the Rent and Additional Charges and all interest and
penalties thereon attributable to any failure in payment by Tenant (other than
failures arising from the acts or omissions of Landlord) which at any time prior
to, during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) Landlord or Landlord’s interest in the Leased
Property, (ii) the Leased Property or any part thereof or any rent therefrom or
any estate, right, title or interest therein, or (iii) any occupancy, operation,
use or possession of, or sales from or activity conducted on or in connection
with the Leased Property or the leasing or use of the Leased Property or any
part thereof; provided, however, that nothing contained in this Master Lease
shall be construed to require Tenant to pay (a) any tax based on net income
(whether denominated as a franchise or capital stock or other tax) imposed on
Landlord or any other Person, (b) any transfer, or net revenue tax of Landlord
or any other Person except Tenant and its successors, (c) any tax imposed with
respect to the sale, exchange or other disposition by Landlord of any Leased
Property or the proceeds thereof, or (d) any principal or interest on any
indebtedness on or secured by the Leased Property owed to a Facility Mortgagee
for which Landlord or its Subsidiaries or GLP is the obligor; provided,
further, Impositions shall include any tax, assessment, tax levy or charge set
forth in clause (a) or (b) that is levied, assessed or imposed in lieu of, or as
a substitute for, any Imposition.

 

Indebtedness:  Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by

 

13

--------------------------------------------------------------------------------


 

reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
combination of transactions, (g) all guarantees by such Person of any of the
foregoing and (h) all indebtedness of the nature described in the foregoing
clauses (a)-(g) of any partnership of which such Person is a general partner.

 

Indebtedness to EBITDA Ratio:  As at any date of determination, the ratio of
(a) Indebtedness of the applicable (x) Discretionary Transferee or Parent
Company of the Discretionary Transferee or (y) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold Mortgagee
Foreclosing Party (such Discretionary Transferee, Parent Company or Permitted
Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant Party”) on a
consolidated basis, as of such date (excluding (i) Indebtedness of the type
referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness, to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available. 
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period.  In addition, for the avoidance of doubt, (i) if the
Relevant Party or any Subsidiary of the Relevant Party has incurred any
Indebtedness or repaid, repurchased, acquired, defeased or otherwise discharged
any Indebtedness since the end of the most recent Test Period for which
financial statements are available, Indebtedness shall be calculated (for
purposes of this definition) after giving effect on a pro forma basis to such
incurrence, repayment, repurchase, acquisition, defeasance or discharge and the
applications of any proceeds thereof as if it had occurred prior to the first
day of such Test Period and (ii) the Indebtedness to EBITDA Ratio shall give pro
forma effect to the transactions whereby the applicable Discretionary Transferee
becomes party to the Master Lease or the Change in Control transactions
permitted under Sections 22.2(iii) and shall include the Indebtedness and EBITDA
of Tenant and its Subsidiaries for the relevant period.

 

Initial Term:  As defined in Section 1.3.

 

Insurance Requirements:  The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.

 

Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise or investing in a diversified portfolio of businesses and

 

14

--------------------------------------------------------------------------------


 

companies and is organized primarily for the purpose of making equity
investments in companies.

 

Iowa Casino:  The Facility known as the Argosy Sioux City Casino.

 

Land:  As defined in Section 1.1(a).

 

Land Base Rent:  The sum of the CT Land Base Rent and the Other Land Base Rent.

 

Landlord:  As defined in the preamble.

 

Landlord Representatives: As defined in Section 23.4.

 

Landlord Tax Returns:  As defined in Section 4.1(b).

 

Lease Year:  The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the last day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs, and
each subsequent Lease Year for each Facility shall be each period of twelve (12)
full calendar months after the last day of the prior Lease Year.

 

Leased Improvements:  As defined in Section 1.1(b).

 

Leased Property:  As defined in Section 1.1.

 

Leased Property Rent Adjustment Event:  As defined in Section 14.6.

 

Leasehold Estate:  As defined in Section 17.1(a).

 

Legal Requirements:  All federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including any which may (i) require
repairs, modifications or alterations in or to the Leased Property and Tenant’s
Property, (ii) in any way adversely affect the use and enjoyment thereof, or
(iii) regulate the transport, handling, use, storage or disposal or require the
cleanup or other treatment of any Hazardous Substance.

 

Liquor Authority:  As defined in Section 41.13(a).

 

Liquor Laws:  As defined in Section 41.13(a).

 

Long-Lived Assets: (i) With respect to property owned by Tenant’s Parent as of
the date hereof, all property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of Tenant’s Parent at or about the time of acquisition thereof
or (ii) with respect to those assets purchased, replaced or

 

15

--------------------------------------------------------------------------------


 

otherwise maintained by Tenant after the date hereof, such asset capitalized in
accordance with GAAP with an expected life of not less than fifteen (15) years
as of or about the time of the acquisition thereof, as classified by Tenant in
accordance with GAAP.

 

Master Lease:  As defined in the preamble.

 

Material Indebtedness:  At any time, Indebtedness of any one or more of the
Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal amount
exceeding ten percent (10%) of Adjusted Revenue of Tenant and the Guarantors
that are Subsidiaries of Tenant on a consolidated basis over the most recent
Test Period for which financial statements are available. As of the date hereof,
until financial statements are available for the initial Test Period, such
amount shall be forty million Dollars ($40,000,000).

 

Maximum Foreseeable Loss:  As defined in Section 13.2.

 

Net Revenue:  The sum of, without duplication, (i) the amount received by Tenant
(and its Subsidiaries and its subtenants) from patrons at any Facility for
gaming, less refunds and free promotional play provided to the customers and
invitees of Tenant (and its Subsidiaries and subtenants) pursuant to a rewards,
marketing, and/or frequent users program, and less amounts returned to patrons
through winnings at any Facility (the amounts in this clause (i), “Gaming
Revenues”); and (ii) the gross receipts of Tenant (and its Subsidiaries and
subtenants) for all goods and merchandise sold, the charges for all services
performed, or any other revenues generated by Tenant (and its Subsidiaries and
subtenants) in, at, or from the Leased Property for cash, credit, or otherwise
(without reserve or deduction for uncollected amounts), but excluding any Gaming
Revenues (the amounts in this clause (ii), “Retail Sales”); less (iii) the
retail value of accommodations, food and beverage, and other services furnished
without charge to guests of Tenant (and its Subsidiaries and subtenants) at any
Facility (the amounts in this clause (iii), “Promotional Allowance”).  For the
avoidance of doubt, gaming taxes and casino operating expenses (such as
salaries, income taxes, employment taxes, supplies, equipment, cost of goods and
inventory, rent, office overhead, marketing and advertising and other general
administrative costs) will not be deducted in arriving at Net Revenue.  Net
Revenue will be calculated on an accrual basis for these purposes, as required
under GAAP.  For the absence of doubt, if Gaming Revenues, Retail Sales or
Promotional Allowances of a Subsidiary or subtenant, as applicable, are taken
into account for purposes of calculating Net Revenue, any rent received by
Tenant from such Subsidiary or subtenant, as applicable, pursuant to any
sublease with such Subsidiary or subtenant, as applicable, shall not also be
taken into account for purposes of calculating Net Revenues.  Notwithstanding
the foregoing, with respect to any Specified Sublease, Net Revenue shall not
include Gaming Revenues or Retail Sales from the subtenants under such subleases
and shall include the rent received by Tenant or its subsidiaries thereunder.

 

New Lease:  As defined in Section 17.1(f).

 

Notice:  A notice given in accordance with Article XXXV.

 

Notice of Termination.  As defined in Section 17.1(f).

 

NRS:  As defined in Section 41.14.

 

16

--------------------------------------------------------------------------------


 

OFAC:  As defined in Section 39.1.

 

Officer’s Certificate:  A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

 

Other Land Base Rent: An annual amount equal to forty-six million, seven hundred
forty thousand, four hundred eighty-four Dollars ($46,740,484); provided that as
applicable during the Term, Land Base Rent shall be increased on any Development
Facility Commencement Date in respect of the applicable Development Facility, as
contemplated in Exhibit C.  Other Land Base Rent shall be subject to further
adjustment as and to the extent provided in Section 14.6.

 

Overdue Rate:  On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.

 

Parent Company means, with respect to any Discretionary Transferee, any Person
(other than an Investment Fund) (x) as to which such Discretionary Transferee is
a Subsidiary; and (y) which is not a Subsidiary of any other Person (other than
an Investment Fund).

 

Payment Date:  Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.

 

Percentage Rent:  The sum of (1) for all Facilities other than the CT
Facilities, an annual amount equal to forty-six million, seven hundred forty
thousand, four hundred seventy Dollars ($46,740,470) per Lease Year; provided,
however, that the Percentage Rent for all Facilities other than the CT
Facilities shall be reset each Percentage Rent Reset Year to a fixed annual
amount equal to the product of (i) four percent (4%) and (ii) the excess (if
any) of (a) the average annual Net Revenues of all the Facilities other than the
CT Facilities for the trailing five-year period (i.e., the first (1st) through
fifth (5th) Lease Years, the sixth (6th)  through tenth (10th) Lease Years, the
eleventh (11th) though fifteenth (15th) Lease Years, the sixteenth (16th)
through twentieth (20th) Lease Years, the twenty-first through twenty-fifth
Lease Years and the twenty-sixth (26t) through thirtieth (30th) Lease Years)
over (b) one billion, one hundred sixty-eight million, five hundred eleven
thousand, seven hundred fifty Dollars ($1,168,511,750), and (2) for the CT
Facilities, a variable amount, determined monthly, equal to (i) twenty percent
(20%) of the excess of actual Net Revenues of the month then ended for the CT
Facilities over (ii) seventeen million, eight hundred fifty-seven thousand, two
hundred forty-one Dollars ($17,857,241).  For purposes of clause (a) in the
preceding sentence, (x) the “average annual Net Revenues” of any Development
Facility added to the Leased Property hereunder during any such trailing
five-year period shall be calculated taking into consideration only the portion
of such trailing five-year period commencing on the relevant Development
Facility Commencement Date and (y) in the case of any Leased Property Rent
Adjustment Event other than with respect to a CT Facility, the “average annual
Net Revenues” shall be calculated as if such Leased Property Rent Adjustment
Event occurred on the first day of such trailing five-year period.  Percentage
Rent shall be increased on any Development Facility Commencement Date in respect
of the applicable Development Facility as contemplated in Exhibit C by
increasing the amount referenced in clause (1) above and the amount referenced
in clause (b) of the proviso in clause

 

17

--------------------------------------------------------------------------------


 

(1).  Percentage Rent shall be subject to further adjustment as and to the
extent provided in Section 14.6.

 

Percentage Rent Reset Year:  The sixth (6th) Lease Year, the eleventh (11th)
Lease Year, the sixteenth (16th) Lease Year, the twenty-first (21st) Lease Year,
the twenty-sixth (26th) Lease Year and the thirty-first (31st) Lease Year.

 

Permitted Leasehold Mortgage:  A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.

 

Permitted Leasehold Mortgagee:  The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking institution in the business of generally
acting as a lender, agent or trustee or similar representative (in each case, on
behalf of a group of lenders) under debt agreements or instruments similar to
the Debt Agreement.

 

Permitted Leasehold Mortgagee Designee:  An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.

 

Permitted Leasehold Mortgagee Foreclosing Party:  A Permitted Leasehold
Mortgagee that forecloses on this Master Lease and assumes this Master Lease or
a Subsidiary of a Permitted Leasehold Mortgagee that assumes this Master Lease
in connection with a foreclosure on this Master Lease by a Permitted Leasehold
Mortgagee.

 

Person or person:  Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

 

Pre-Opening Expense:  With respect to any fiscal period, the amount of expenses
(including Consolidated Interest Expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of Tenant’s Parent and its Subsidiaries for such
period.

 

Primary Intended Use:  Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time (including all ancillary uses consistent with gaming industry
practice such as hotels, restaurants, bars, etc.).

 

Prime Rate:  On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for

 

18

--------------------------------------------------------------------------------


 

ninety (90)-day unsecured loans to its corporate borrowers of the highest credit
standing, but in no event greater than the maximum rate then permitted under
applicable law.

 

Proceeding:  As defined in Section 23.1(b)(v).

 

Prohibited Persons:  As defined in Section 39.1.

 

Promotional Allowance:  As defined in the definition of Net Revenue.

 

Qualified Successor Tenant:  As defined in Section 36.2.

 

Renewal Notice:  As defined in Section 1.4(a).

 

Renewal Term:  A period for which the Term is renewed in accordance with
Section 1.4.

 

Rent:  Collectively, the Base Rent and the Percentage Rent.

 

Representative:  With respect to the lenders or holders under a Debt Agreement,
a Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.

 

Restricted Area:  The geographical area that at any time during the Term is
within (A) a seven (7) mile radius of any Facility covered under this Master
Lease at such time and located in the State of Nevada, or (B) a sixty (60) mile
radius of any Facility covered under this Master Lease at such time and located
outside the State of Nevada.

 

Restricted Payment:  Dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement,
repurchase or other acquisition of, any Equity Interests or Equity Rights (other
than outstanding securities convertible into Equity Interests) of Tenant, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Equity Interests and any redemption, retirement or exchange
of any Equity Interest through, or with the proceeds of, the issuance of Equity
Interests of Tenant.

 

Retail Sales:  As defined in the definition of Net Revenue.

 

SEC:  The United States Securities and Exchange Commission.

 

Securities Act:  The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

Solvent:  With respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not

 

19

--------------------------------------------------------------------------------


 

intend to, and does not believe that it will, incur, debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital and (e) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Accounting Standards Codification No. 450).

 

Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.

 

Specified Expenses:  For any Test Period, (i) Rent incurred for the same Test
Period, and (ii) the (1) income tax expense, (2) consolidated interest expense,
(3) depreciation and amortization expense, (4) any nonrecurring, unusual, or
extraordinary items of income, cost or expense, including but not limited to,
(a) any gains or losses attributable to the early extinguishment or conversion
of indebtedness, (b) gains or losses on discontinued operations and asset sales,
disposals or abandonments, and (c) impairment charges or asset write-offs
including, without limitation, those related to goodwill or intangible assets,
long-lived assets, and investments in debt and equity securities, in each case,
pursuant to GAAP, (5) any non-cash items of expense (other than to the extent
such non-cash items of expense require an accrual or reserve for future cash
expenses (provided that if such accrual or reserve is for contingent items, the
outcome of which is subject to uncertainty, such non-cash items of expense may,
at the election of the Tenant, be added to net income and deducted when and to
the extent actually paid in cash)), (6) any Pre-Opening Expenses,
(7) transaction costs for the spin-off of GLP, the entry into this Master Lease,
the negotiation and consummation of the financing transactions in connection
therewith and the other transactions contemplated in connection with the
foregoing consummated on or before the date hereof, (8) non-cash valuation
adjustments, (9) any expenses related to the repurchase of stock options, and
(10) expenses related to the grant of stock options, restricted stock, or other
equivalent or similar instruments; in the case of each of (1) through (10), of
Tenant and the Subsidiaries of Tenant that are Guarantors on a consolidated
basis for such period.

 

Specified Proceeds:  For any Test Period, to the extent not otherwise included
in Net Revenue, the amount of insurance proceeds received during such period by
Tenant or the Guarantors in respect of any Casualty Event; provided, however,
that for purposes of this definition, (i) with respect to any Facility subject
to such Casualty Event which had been in operation for at least one complete
fiscal quarter the amount of insurance proceeds plus the Net Revenue (excluding
such insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an amount equal to the Net
Revenue attributable to such Facility for the Test Period ended immediately
prior to the date of such Casualty Event (calculated on a pro forma annualized
basis to the extent such Facility was not operational for the full previous Test
Period) and (ii) with respect to any Facility subject to such Casualty Event

 

20

--------------------------------------------------------------------------------


 

which had not been in operation for at least one complete fiscal quarter, the
amount of insurance proceeds plus the Net Revenue attributable to such Facility
for such period shall not exceed the Net Revenue reasonably projected by Tenant
to be derived from such Facility for such period.

 

Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date.

 

State:  With respect to each Facility, the state or commonwealth in which such
Facility is located.

 

Subsidiary:  As to any Person, (i) any corporation more than fifty percent (50%)
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

 

Successor Tenant:  As defined in Section 36.1.

 

Successor Tenant Rent:  As defined in Section 36.2.

 

Taking:  As defined in Section 15.1(a).

 

Tenant:  As defined in the preamble.

 

Tenant Capital Improvement:  A Capital Improvement funded by Tenant, as compared
to Landlord.

 

Tenant COC:  As defined in Section 22.2(iii).

 

Tenant Parent COC:  As defined in Section 22.2(iii).

 

Tenant Representatives:  As defined in Section 23.4.

 

Tenant’s Parent:  Penn National Gaming, Inc.

 

Tenant’s Property:  With respect to each Facility, all assets (other than the
Leased Property and property owned by a third party) primarily related to or
used in connection with the operation of the business conducted on or about the
Leased Property, together with all replacements, modifications, additions,
alterations and substitutes therefor.

 

21

--------------------------------------------------------------------------------


 

Term:  As defined in Section 1.3.

 

Termination Notice:  As defined in Section 17.1(d).

 

Test Period:  With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.

 

Unavoidable Delay:  Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a party.

 

Unsuitable for Its Primary Intended Use:  A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction.

 

ARTICLE III

 

3.1                               Rent.  During the Term, Tenant will pay to
Landlord the Rent and Additional Charges in lawful money of the United States of
America and legal tender for the payment of public and private debts, in the
manner provided in Section 3.3.  The Base Rent during any Lease Year is payable
in advance in consecutive monthly installments on the fifth (5th) Business Day
of each calendar month during that Lease Year and the Percentage Rent during any
Lease Year for all the Facilities other than the CT Facilities is payable in
advance in consecutive monthly installments on the fifth (5th) Business Day of
each calendar month during that Lease Year; provided that during the first three
(3) months of each Percentage Rent Reset Year the amount of the Percentage Rent
payable monthly in advance shall remain the same as in the then preceding Lease
Year, and provided, further, that Tenant shall make a payment to Landlord (or be
entitled to set off against its Rent payment due) on the fifth (5th) Business
Day of the fourth (4th) calendar month of such Lease Year in the amount
necessary to “true-up” any Percentage Rent payments not yet (or overpayments
having been) made for such three (3) month period.  The Percentage Rent for the
CT Facilities is payable in advance on the fifth (5th) Business Day of each
calendar month and such advance payment shall be calculated assuming Net
Revenues for the CT Facilities for the applicable month will equal the monthly
Net Revenues for the preceding month (and for the first month of the Lease,
assuming the monthly Net Revenue will equal thirty-five million, seven hundred
fourteen thousand, four hundred eighty-three Dollars ($35,714,483)); provided
that Tenant shall also make a payment to Landlord (or be entitled to set off
against a Rent payment due) in the amount, if any, necessary to “true-up” any
Percentage Rent payments not yet (or overpayments having been) made for the
prior month; provided, further, that Tenant shall be entitled to set off against
a Rent payment due hereunder any rent payments made by Tenant’s Parent or one of
its Subsidiaries to third-party lessors (and not previously set off)  under
leases (or subleases) existing on the Commencement Date, which leases (or
subleases) are related to any Facility subject to this Master Lease or

 

22

--------------------------------------------------------------------------------


 

provide access or other similar rights to such Facility, if such lease (or
sublease) has not been transferred to Landlord either (i) solely because the
requisite consents to transfer have not been obtained or (ii) because the rent
payable under such lease is satisfied through the payment of local development
taxes, fees or other amounts paid by Tenant (provided that, in each case, Tenant
shall certify to Landlord in writing on a periodic basis as reasonably requested
by Landlord the applicable lease (or sublease) and third-party lessor and
include reasonable detail regarding the amounts paid thereunder).  Unless
otherwise agreed by the parties, Rent and Additional Charges shall be prorated
as to any partial months at the beginning and end of the Term.  The parties will
agree on an allocation of the Base Rent on a declining basis for federal income
tax purposes within the 115/85 safe harbor of Section 467 of the Code, assuming
a projected schedule of Base Rent for this purpose.

 

3.2                               Late Payment of Rent.  Tenant hereby
acknowledges that late payment by Tenant to Landlord of Rent will cause Landlord
to incur costs not contemplated hereunder, the exact amount of which is
presently anticipated to be extremely difficult to ascertain.  Accordingly, if
any installment of Rent other than Additional Charges payable to a Person other
than Landlord shall not be paid within five (5) days after its due date, Tenant
will pay Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or (b) the maximum amount
permitted by law.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant.  The parties further agree that such late charge is Rent and
not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant.  Thereafter, if any
installment of Rent other than Additional Charges payable to a Person other than
Landlord shall not be paid within ten (10) days after its due date, the amount
unpaid, including any late charges previously accrued, shall bear interest at
the Overdue Rate from the due date of such installment to the date of payment
thereof, and Tenant shall pay such interest to Landlord on demand.  The payment
of such late charge or such interest shall not constitute waiver of, nor excuse
or cure, any default under this Master Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord.

 

3.3                               Method of Payment of Rent.  Rent and
Additional Charges to be paid to Landlord shall be paid by electronic funds
transfer debit transactions through wire transfer of immediately available funds
and shall be initiated by Tenant for settlement on or before the Payment Date;
provided, however, if the Payment Date is not a Business Day, then settlement
shall be made on the next succeeding day which is a Business Day.  Landlord
shall provide Tenant with appropriate wire transfer information in a Notice from
Landlord to Tenant.  If Landlord directs Tenant to pay any Rent to any party
other than Landlord, Tenant shall send to Landlord, simultaneously with such
payment, a copy of the transmittal letter or invoice and a check whereby such
payment is made or such other evidence of payment as Landlord may reasonably
require.

 

3.4                               Net Lease.  Landlord and Tenant acknowledge
and agree that (i) this Master Lease is and is intended to be what is commonly
referred to as a “net, net, net” or “triple net” lease, and (ii) the Rent shall
be paid absolutely net to Landlord, so that this Master Lease shall yield to
Landlord the full amount or benefit of the installments of Rent and Additional
Charges throughout the Term with respect to each Facility, all as more fully set
forth in Article IV and subject to any other provisions of this Master Lease
which expressly provide for

 

23

--------------------------------------------------------------------------------


 

adjustment or abatement of Rent or other charges.  If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any counterclaim
or cross complaint or similar pleading of any nature or description in such
proceedings unless Tenant would lose or waive such claim by the failure to
assert it.  This shall not, however, be construed as a waiver of Tenant’s right
to assert such claims in a separate action brought by Tenant.  The covenants to
pay Rent and other amounts hereunder are independent covenants, and Tenant shall
have no right to hold back, offset or fail to pay any such amounts for default
by Landlord or for any other reason whatsoever, except as provided in Section
3.1.

 

ARTICLE IV

 

4.1                               Impositions.  (a)  Subject to Article XII
relating to permitted contests, Tenant shall pay, or cause to be paid, all
Impositions before any fine, penalty, interest or cost may be added for
non-payment.  Tenant shall make such payments directly to the taxing authorities
where feasible, and promptly furnish to Landlord copies of official receipts or
other satisfactory proof evidencing such payments.  Tenant’s obligation to pay
Impositions shall be absolutely fixed upon the date such Impositions become a
lien upon the Leased Property or any part thereof subject to Article XII.  If
any Imposition may, at the option of the taxpayer, lawfully be paid in
installments, whether or not interest shall accrue on the unpaid balance of such
Imposition, Tenant may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.

 

(b)                                 Landlord or GLP shall prepare and file all
tax returns and reports as may be required by Legal Requirements with respect to
Landlord’s net income, gross receipts, franchise taxes and taxes on its capital
stock and any other returns required to be filed by or in the name of Landlord
(the “Landlord Tax Returns”), and Tenant or Tenant’s Parent shall prepare and
file all other tax returns and reports as may be required by Legal Requirements
with respect to or relating to the Leased Property (including all Capital
Improvements), and Tenant’s Property.

 

(c)                                  Any refund due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant shall be paid over to
or retained by Tenant.

 

(d)                                 Landlord and Tenant shall, upon request of
the other, provide such data as is maintained by the party to whom the request
is made with respect to the Leased Property as may be necessary to prepare any
required returns and reports.  If any property covered by this Master Lease is
classified as personal property for tax purposes, Tenant shall file all personal
property tax returns in such jurisdictions where it must legally so file. 
Landlord, to the extent it possesses the same, and Tenant, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property.  Where Landlord is legally required to file personal
property tax returns, Tenant shall be provided with copies of assessment notices
indicating a value in excess of the reported value in sufficient time for Tenant
to file a protest.

 

(e)                                  Billings for reimbursement by Tenant to
Landlord of personal property or real property taxes and any taxes due under the
Landlord Tax Returns, if and to the extent Tenant

 

24

--------------------------------------------------------------------------------


 

is responsible for such taxes under the terms of this Section 4.1, shall be
accompanied by copies of a bill therefor and payments thereof which identify the
personal property or real property or other tax obligations of Landlord with
respect to which such payments are made.

 

(f)                                   Impositions imposed or assessed in respect
of the tax-fiscal period during which the Term terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
or assessed before or after such termination, and Tenant’s obligation to pay its
prorated share thereof in respect of a tax-fiscal period during the Term shall
survive such termination.  Landlord will not voluntarily enter into agreements
that will result in additional Impositions without Tenant’s consent, which shall
not be unreasonably withheld (it being understood that it shall not be
reasonable to withhold consent to customary additional Impositions that other
property owners of properties similar to the Leased Property customarily consent
to in the ordinary course of business); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement.

 

4.2                               Utilities.  Tenant shall pay or cause to be
paid all charges for electricity, power, gas, oil, water and other utilities
used in the Leased Property (including all Capital Improvements).  Tenant shall
also pay or reimburse Landlord for all costs and expenses of any kind whatsoever
which at any time with respect to the Term hereof with respect to any Facility
may be imposed against Landlord by reason of any of the covenants, conditions
and/or restrictions affecting the Leased Property or any portion thereof, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements.  Landlord will not enter into
agreements that will encumber the Leased Property without Tenant’s consent,
which shall not be unreasonably withheld (it being understood that it shall not
be reasonable to withhold consent to encumbrances that do not adversely affect
the use or future development of the Facility as a Gaming Facility or increase
Additional Charges payable under this Master Lease); provided Tenant is given
reasonable opportunity to participate in the process leading to such agreement. 
Tenant will not enter into agreements that will encumber the Leased Property
after the expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility); provided Landlord is given reasonable
opportunity to participate in the process leading to such agreement.

 

4.3                               Impound Account.  At Landlord’s option
following the occurrence and during the continuation of an Event of Default or a
default by Tenant of Section 23.3(b) hereof (to be exercised by thirty (30)
days’ written notice to Tenant); and provided Tenant is not already being
required to impound such payments in accordance with the requirements of Section
31.3(b) below, Tenant shall be required to deposit, at the time of any payment
of Base Rent, an amount equal to one-twelfth of the sum of (i) Tenant’s
estimated annual real and personal property taxes required pursuant to Section
4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s estimated
annual maintenance expenses and insurance premium costs pursuant to Articles IX
and XIII hereof (as reasonably determined by Landlord).  Such amounts shall be
applied to the payment of the obligations in respect of which said amounts were
deposited in such order of priority as Landlord shall reasonably determine, on
or before the respective dates on which the same or any of them would become
delinquent.  The reasonable cost of

 

25

--------------------------------------------------------------------------------


 

administering such impound account shall be paid by Tenant.  Nothing in this
Section 4.3 shall be deemed to affect any right or remedy of Landlord hereunder.

 

ARTICLE V

 

5.1                               No Termination, Abatement, etc.  Except as
otherwise specifically provided in this Master Lease, Tenant shall remain bound
by this Master Lease in accordance with its terms and shall not seek or be
entitled to any abatement, deduction, deferment or reduction of Rent, or set-off
against the Rent.  Except as may be otherwise specifically provided in this
Master Lease, the respective obligations of Landlord and Tenant shall not be
affected by reason of (i) any damage to or destruction of the Leased Property or
any portion thereof from whatever cause or any Condemnation of the Leased
Property, any Capital Improvement or any portion thereof; (ii) other than as a
result of Landlord’s willful misconduct or gross negligence, the lawful or
unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, any Capital Improvement or any portion thereof, the interference with
such use by any Person or by reason of eviction by paramount title; (iii) any
claim that Tenant has or might have against Landlord by reason of any default or
breach of any warranty by Landlord hereunder or under any other agreement
between Landlord and Tenant or to which Landlord and Tenant are parties; (iv)
any bankruptcy, insolvency, reorganization, consolidation, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee or transferee of Landlord; or (v) for any other cause, whether
similar or dissimilar to any of the foregoing, other than a discharge of Tenant
from any such obligations as a matter of law.  Tenant hereby specifically waives
all rights arising from any occurrence whatsoever which may now or hereafter be
conferred upon it by law (a) to modify, surrender or terminate this Master Lease
or quit or surrender the Leased Property or any portion thereof, or (b) which
may entitle Tenant to any abatement, reduction, suspension or deferment of the
Rent or other sums payable by Tenant hereunder except in each case as may be
otherwise specifically provided in this Master Lease.  Notwithstanding the
foregoing, nothing in this Article V shall preclude Tenant from bringing a
separate action against Landlord for any matter described in the foregoing
clauses (ii), (iii) or (v) and Tenant is not waiving other rights and remedies
not expressly waived herein.  The obligations of Landlord and Tenant hereunder
shall be separate and independent covenants and agreements and the Rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events unless the obligations to pay the same shall be terminated pursuant to
the express provisions of this Master Lease or by termination of this Master
Lease as to all or any portion of the Leased Property other than by reason of an
Event of Default.  Tenant’s agreement that, except as may be otherwise
specifically provided in this Master Lease, any eviction by paramount title as
described in item (ii) above shall not affect Tenant’s obligations under this
Master Lease, shall not in any way discharge or diminish any obligation of any
insurer under any policy of title or other insurance and, to the extent the
recovery thereof is not necessary to compensate Landlord for any damages
incurred by any such eviction, Tenant shall be entitled to a credit for any sums
recovered by Landlord under any such policy of title or other insurance up to
the maximum amount paid by Tenant to Landlord under this Section 5.1, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided that such assignment does not adversely affect
Landlord’s rights under any such policy and provided further, that Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in

 

26

--------------------------------------------------------------------------------


 

connection with any such assignment except to the extent such liability, cost or
expense arises from the gross negligence or willful misconduct of Landlord.

 

ARTICLE VI

 

6.1                               Ownership of the Leased Property.  (a)
Landlord and Tenant acknowledge and agree that they have executed and delivered
this Master Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Master Lease, (iii)
this Master Lease is a “true lease,” is not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, and the economic realities of this
Master Lease are those of a true lease, (iv) the business relationship created
by this Master Lease and any related documents is and at all times shall remain
that of landlord and tenant, (v) this Master Lease has been entered into by each
party in reliance upon the mutual covenants, conditions and agreements contained
herein, and (vi) none of the agreements contained herein is intended, nor shall
the same be deemed or construed, to create a partnership between Landlord and
Tenant, to make them joint venturers, to make Tenant an agent, legal
representative, partner, subsidiary or employee of Landlord, or to make Landlord
in any way responsible for the debts, obligations or losses of Tenant.

 

(b)                                 Each of the parties hereto covenants and
agrees, subject to Section 6.1(c), not to (i) file any income tax return or
other associated documents; (ii) file any other document with or submit any
document to any governmental body or authority; (iii) enter into any written
contractual arrangement with any Person; or (iv) release any financial
statements of Tenant, in each case that takes a position other than that this
Master Lease is a “true lease” with Landlord as owner of the Leased Property and
Tenant as the tenant of the Leased Property, including (x) treating Landlord as
the owner of such Leased Property eligible to claim depreciation deductions
under Sections 167 or 168 of the Code with respect to such Leased Property, (y)
Tenant reporting its Rent payments as rent expense under Section 162 of the
Code, and (z) Landlord reporting the Rent payments as rental income under
Section 61 of the Code.

 

(c)                                  If Tenant should reasonably conclude that
GAAP or the SEC require treatment different from that set forth in Section
6.1(b) for applicable non-tax purposes, then (x) Tenant shall promptly give
prior Notice to Landlord, accompanied by a written statement that references the
applicable pronouncement that controls such treatment and contains a brief
description and/or analysis that sets forth in reasonable detail the basis upon
which Tenant reached such conclusion, and (y) notwithstanding Section 6.1(b),
Tenant may comply with such requirements.

 

(d)                                 The Rent is the fair market rent for the use
of the Leased Property and was agreed to by Landlord and Tenant on that basis,
and the execution and delivery of, and the performance by Tenant of its
obligations under, this Master Lease does not constitute a transfer of all or
any part of the Leased Property.

 

(e)                                  Tenant waives any claim or defense based
upon the characterization of this Master Lease as anything other than a true
lease and as a master lease of all of the Leased

 

27

--------------------------------------------------------------------------------


 

Property.  Tenant stipulates and agrees (1) not to challenge the validity,
enforceability or characterization of the lease of the Leased Property as a true
lease and/or as a single, unseverable instrument pertaining to the lease of all,
but not less than all, of the Leased Property, and (2) not to assert or take or
omit to take any action inconsistent with the agreements and understandings set
forth in Section 3.4 or this Section 6.1.

 

6.2                               Tenant’s Property.  Tenant shall, during the
entire Term, own (or lease) and maintain (or cause its Subsidiaries to own (or
lease) and maintain) on the Leased Premises adequate and sufficient Tenant’s
Property, and shall maintain (or cause its Subsidiaries to maintain) all of such
Tenant’s Property in good order, condition and repair, in all cases as shall be
necessary and appropriate in order to operate the Facilities for the Primary
Intended Use in compliance with all applicable licensure and certification
requirements and in compliance with all applicable Legal Requirements, 
Insurance Requirements and Gaming Regulations.  If any of Tenant’s Property
requires replacement in order to comply with the foregoing, Tenant shall replace
(or cause a Subsidiary to replace) it with similar property of the same or
better quality at Tenant’s (or such Subsidiary’s) sole cost and expense. 
Subject to the foregoing, Tenant and its Subsidiaries may sell, transfer, convey
or otherwise dispose of Tenant’s Property (other than Gaming Licenses and
subject to Section 6.3) in their discretion in the ordinary course of its
business and Landlord shall have no rights to such Tenant’s Property.  Tenant
shall, upon Landlord’s request, from time to time but not more frequently than
one time per Lease Year, provide Landlord with a list of the material Tenant’s
Property located at each of the Facilities.  In the case of any such Tenant’s
Property that is leased (rather than owned) by Tenant (or its Subsidiaries),
Tenant shall use commercially reasonable efforts to ensure that the lease
agreements pursuant to which Tenant (or its Subsidiaries) leases such Tenant’s
Property are assignable to third parties in connection with any transfer by
Tenant (or its Subsidiaries) to a replacement lessee or operator at the end of
the Term.  Tenant shall remove all of Tenant’s Property from the Leased Premises
at the end of the Term, except to the extent Tenant has transferred ownership of
such Tenant’s Property to a Successor Tenant or Landlord.  Any Tenant’s Property
left on the Leased Property at the end of the Term whose ownership was not
transferred to a Successor Tenant shall be deemed abandoned by Tenant and shall
become the property of Landlord.

 

6.3                               Guarantors; Tenant’s Property.  Each of
Tenant’s Parent and each of Tenant’s Subsidiaries set forth on Schedule 6.3
shall be a Guarantor under this Agreement and shall execute and deliver to the
Landlord the Guaranty attached hereto as Exhibit E.  In addition, if any
material Gaming License or other license or other material asset necessary to
operate any portion of the Leased Property is owned by a Subsidiary, Tenant
shall within two (2) Business Days after the date such Subsidiary acquires such
Gaming License, other license or other material asset, (a) notify the Landlord
thereof and (b) cause such Subsidiary (if it is not already a Guarantor) to
become a Guarantor by executing the Guaranty in form and substance reasonably
satisfactory to Landlord; provided that this sentence shall not apply to Belle
of Sioux City, L.P. and Iowa Gaming Company, LLC, and notwithstanding anything
to the contrary contained herein, Belle of Sioux City, L.P. and Iowa Gaming
Company, LLC shall not be required to become party to the Guaranty.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VII

 

7.1                               Condition of the Leased Property.  Tenant
acknowledges receipt and delivery of possession of the Leased Property and
confirms that Tenant has examined and otherwise has knowledge of the condition
of the Leased Property prior to the execution and delivery of this Master Lease
and has found the same (except as included in the disclosures on Schedule 1A) to
be in good order and repair and, to the best of Tenant’s knowledge, free from
Hazardous Substances not in compliance with Legal Requirements and satisfactory
for its purposes hereunder.  Regardless, however, of any examination or
inspection made by Tenant and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Leased
Property “as is” in its present condition.  Tenant waives any claim or action
against Landlord in respect of the condition of the Leased Property including
any defects or adverse conditions not discovered or otherwise known by Tenant as
of the Commencement Date.  LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS.

 

7.2                               Use of the Leased Property.  (a)  Tenant shall
use or cause to be used the Leased Property and the improvements thereon of each
Facility for its Primary Intended Use.  Tenant shall not use the Leased Property
or any portion thereof or any Capital Improvement thereto for any other use
without the prior written consent of Landlord, which consent Landlord may
withhold in its sole discretion.  Landlord acknowledges that operation of each
Facility for its Primary Intended Use generally requires a Gaming License under
applicable Gaming Regulations and that without such a license neither Landlord
nor GLP may operate, control or participate in the conduct of the gaming and/or
racing operations at the Facilities.

 

(b)                                 Tenant shall not commit or suffer to be
committed any waste on the Leased Property (including any Capital Improvement
thereto) or cause or permit any nuisance thereon or to, except as required by
law, take or suffer any action or condition that will diminish the ability of
the Leased Premises to be used as a Gaming Facility after the expiration or
earlier termination of the Term.

 

(c)                                  Tenant shall neither suffer nor permit the
Leased Property or any portion thereof to be used in such a manner as (i) might
reasonably tend to impair Landlord’s title thereto or to any portion thereof or
(ii) may make possible a claim of adverse use or possession, or an implied
dedication of the Leased Property or any portion thereof.

 

(d)                                 Except in instances of casualty or
condemnation, Tenant shall continuously operate each of the Facilities for the
Primary Intended Use.  Tenant in its discretion shall be permitted to cease
operations at a Facility or Facilities if such cessation would not reasonably be
expected to have a material adverse effect on Tenant, the Facilities, or on the

 

29

--------------------------------------------------------------------------------


 

Leased Property, taken as a whole, provided that the following conditions are
satisfied:  (i) no Event of Default has occurred and is continuing immediately
prior to or immediately after the date that operations are ceased or as a result
of such cessation; and (ii) the Percentage Rent due from each and every such
Facility whose operations have ceased will thereafter be subject to a floor
which will be calculated based on the Percentage Rent that would have been paid
for such Facility if Percentage Rent were adjusted based on Net Revenues for the
Fiscal Year immediately preceding the time that Tenant ceased operations at the
Facility.

 

7.3                               Development Facilities.

 

Landlord and Tenant have agreed to the terms contemplated by Exhibit C with
respect to the Development Facilities.  Unless otherwise contemplated by Exhibit
C, the Land, the Leased Improvements and the Fixtures related to such
Development Facility (and all easements, rights and appurtenances relating
thereto) shall be added to the Leased Property demised under this Master Lease
and the parties shall amend Exhibit A and Exhibit B to reflect such addition, in
each case effective as of the date gaming operations commence at such
Development Facility (a “Development Facility Commencement Date”), and, except
as otherwise contemplated by Exhibit C, all the terms of this Master Lease shall
thereafter apply to such Facility.

 

7.4                               Competing Business.

 

(a)                                 Tenant’s Obligations for Greenfields. 
Tenant agrees that during the Term, other than with respect to the Development
Facilities, neither Tenant nor any of its Affiliates shall build or otherwise
participate in the development of a new Gaming Facility (including a facility
that has been shut down for a period of more than twelve (12) months) (a
“Greenfield Project”) within a Restricted Area of a Facility (the Facility in
whose Restricted Area there is activity under this Section 7.4, an “Affected
Facility”), unless Tenant shall first offer Landlord the opportunity to include
the Greenfield Project as a Leased Property under this Master Lease on terms to
be negotiated by the parties (which terms with respect to Landlord funding such
development shall include the terms set forth in Section 10.3 hereof regarding
Capital Improvements).  Within thirty (30) days of Landlord’s receipt of notice
from Tenant providing the opportunity to fund and include as Leased Property
under this Master Lease a Greenfield Project on terms to be negotiated by the
parties, Landlord shall notify Tenant as to whether it intends to participate in
such Greenfield Project and, if Landlord indicates such intent, the parties
shall negotiate in good faith the terms and conditions upon which this would be
effected, including the terms of any amendment to this Master Lease and any
development or funding agreement, which Landlord might require.  Should Landlord
notify Tenant that it does not intend to pursue such Greenfield Project (or
should Landlord decline to notify Tenant of its affirmative response within such
thirty (30) day period), or if the parties despite good faith efforts on both
sides fail to reach agreement on the terms under which such opportunity would be
jointly pursued under this Master Lease and such new Greenfield Project would
become a portion of the Leased Property hereunder, in any event, within
forty-five (45) days after Landlord’s notice to Tenant of Landlord’s intent to
participate in such Greenfield Project, then the Percentage Rent due from each
and every Affected Facility will thereafter (a) be subject to a floor which will
be calculated based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to

 

30

--------------------------------------------------------------------------------


 

the year in which the Greenfield Project is first opened to the public (the
“Greenfield Floor”), and (b) be subject to normal periodic adjustments; provided
that annual Percentage Rent may not be reduced below the Greenfield Floor. 
Notwithstanding anything to the contrary in this Section 7.4(a), Tenant and its
Affiliates shall not be restricted under this Section 7.4(a) from (i) expanding
any Facility under this Master Lease (subject to Tenant’s compliance with the
terms of Section 10.3 and the other provisions of Article X), and (ii) subject
to compliance with the provisions of Section 7.4(e) hereof, acquiring or
operating any competing Gaming Facility that is in operation at the time of its
acquisition or operation by Tenant or its Affiliates.

 

(b)                                 Landlord’s Obligations for Greenfields. 
Landlord agrees that during the Term, neither Landlord nor any of its Affiliates
shall, without the prior written consent of the Tenant (which consent may be
withheld in Tenant’s sole discretion), build or otherwise participate in the
development of a Greenfield Project within the Restricted Area.  Notwithstanding
anything to the contrary in this Section 7.4(b), (i) Landlord and its Affiliates
shall not be restricted under this Section 7(b) from acquiring, financing or
providing refinancing for any facility that is in operation or has been in
operation at any time during the twelve month period prior to the time in
question (or with respect to furthering the development of the Development
Facilities), and (ii) subject to the provisions of Section 7.4(d) hereof,
Landlord and its Affiliates shall not be restricted under this Section 7.4(b)
from expanding any Competing Facility existing at the time in question.

 

(c)                                  Tenant’s Rights Regarding Facility
Expansions.  Tenant shall be permitted to construct Capital Improvements in
accordance with the terms of Article X hereof.

 

(d)                                 Landlord’s Rights Regarding Facility
Expansions.  Landlord shall be permitted to finance expansions of any Competing
Facility within the Restricted Area that is already existing at any time in
question, provided that the Percentage Rent attributable to any Affected
Facilities (other than a CT Facility) shall thereafter be calculated monthly
(and not based on the trailing five-year period as would have otherwise been the
case for Facilities other than the CT Facilities).

 

(e)                                  Tenant’s Rights to Acquire or Operate
Existing Facilities.  In the event Tenant or its Affiliate acquires or operates
any existing competing Gaming Facility within the Restricted Area (a “Competing
Facility”), the Percentage Rent due from any Affected Facility will thereafter
(a) be subject to a floor which will be based on the Percentage Rent that would
have been paid for such Affected Facility if Percentage Rent were adjusted based
on Net Revenues for the calendar year immediately prior to the year in which the
competing facility is acquired or first operated by Tenant or its Affiliate (the
“Competing Facility Floor”), and (b) be subject to normal periodic adjustments;
provided that annual Percentage Rent may not be reduced below the Competing
Facility Floor.

 

(f)                                   Landlord’s Rights to Acquire or Finance
Existing Facilities.  Landlord shall not be restricted under this Section 7.4
from acquiring or providing any kind of financing or refinancing to any
Competing Facility within the Restricted Area that is already existing at any
time in question.

 

31

--------------------------------------------------------------------------------


 

(g)                                  No Restrictions Outside of Restricted
Area.  Each of Landlord and Tenant shall not be restricted from participating in
opportunities, including, without limitation, developing, building, purchasing
or operating Gaming Facilities, outside the Restricted Area at any time.

 

ARTICLE VIII

 

8.1                               Representations and Warranties.  Each party
represents and warrants to the other that:  (i) this Master Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Master Lease within the
State(s) where any portion of the Leased Property is located; and (iii) neither
this Master Lease nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.

 

8.2                               Compliance with Legal and Insurance
Requirements, etc.  Subject to Article XII regarding permitted contests, Tenant,
at its expense, shall promptly (a) comply in all material respects with all
Legal Requirements and Insurance Requirements regarding the use, operation,
maintenance, repair and restoration of the Leased Property (including all
Capital Improvements thereto) and Tenant’s Property whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
interfere with the use and enjoyment of the Leased Property, and (b) procure,
maintain and comply in all material respects with all Gaming Regulations and
Gaming Licenses, and other authorizations required for the use of the Leased
Property (including all Capital Improvements) and Tenant’s Property for the
applicable Primary Intended Use and any other use of the Leased Property
(including Capital Improvements then being made) and Tenant’s Property, and for
the proper erection, installation, operation and maintenance of the Leased
Property and Tenant’s Property.  In an emergency or in the event of a breach by
Tenant of its obligations under this Section 8.2 which is not cured within any
applicable cure period, Landlord may, but shall not be obligated to, enter upon
the Leased Property and take such reasonable actions and incur such reasonable
costs and expenses to effect such compliance as it deems advisable to protect
its interest in the Leased Property, and Tenant shall reimburse Landlord for all
such reasonable costs and expenses incurred by Landlord in connection with such
actions.  Tenant covenants and agrees that the Leased Property and Tenant’s
Property shall not be used for any unlawful purpose.  In the event that a
regulatory agency, commission, board or other governmental body notifies Tenant
that it is in jeopardy of losing a Gaming License material to the continued
operation of a Facility (other than the Iowa Casino), and, assuming no Event of
Default has occurred and is continuing, Tenant shall be given reasonable time to
address the regulatory issue, after which period (but in all events prior to an
actual revocation of such Gaming License) Tenant shall be required to sell the
Gaming License and Tenant’s Property related to such Facility to a successor
operator of such Facility determined by Landlord choosing one and Tenant
choosing three (for a total of four) potential operators and Landlord indicating
the reasonable, market terms under which it would agree to lease such Facility
to such potential operators, which in Landlord’s reasonable discretion may
contain reasonable variations in terms to the extent required to account for
credit quality differences among the potential operators (e.g., Landlord may
require different letter of credit terms and amounts, but may not set different
rent terms).  Tenant will then be entitled to auction

 

32

--------------------------------------------------------------------------------


 

off Tenant’s Property relating to such Facility and Landlord will thereafter be
entitled to lease the Facility to the potential successor that is the successful
bidder.  In the event of a new lease from Landlord to the successor, the Leased
Property relating to such Facility shall be severed from the Leased Property
hereunder and thereafter Rent shall be reduced based on the formula set forth in
Section 14.6 hereof.  Landlord shall comply with any Gaming Regulations or other
regulatory requirements required of it as owner of the Facilities taking into
account its Primary Intended Use (except to the extent Tenant fulfills or is
required to fulfill any such requirements hereunder).  In the event that a
regulatory agency, commission, board or other governmental body notifies
Landlord that it is in jeopardy of failing to comply with any such Gaming
Regulation or other regulatory requirements material to the continued operation
of a Facility for its Primary Intended Use, Landlord shall be given reasonable
time to address the regulatory issue, after which period (but in all events
prior to an actual cessation of the use of the Facility for its Primary Intended
Use as a result of the failure by Landlord to comply with such regulatory
requirements) Landlord shall be required to sell the Leased Property relating to
such Facility to the highest bidder (and Tenant shall be entitled to be one of
the bidders) who would agree to lease such Facility to Tenant on terms
substantially the same as the terms hereof (including rent calculated in the
manner provided pursuant to Section 14.6 hereof, an identical amount of which,
after the effective time of such sale, shall be credited against Rent
hereunder); provided that if Tenant is the bidder it shall not be required to
agree to lease the Facility, but if it is the winning bidder shall be entitled
to a credit against the Rent hereunder calculated in the manner provided
pursuant to Section 14.6.  In the event during the period in which Landlord
conducts such auction such regulatory agency notifies Landlord and Tenant that
Tenant may not pay any portion of the Rent to Landlord, Tenant shall be entitled
to fund such amount into an escrow account, to be released to Landlord or the
party legally entitled thereto at or upon resolution of such regulatory issues
and otherwise on terms reasonably satisfactory to the parties.  Notwithstanding
anything in the foregoing to the contrary, no transfer of Tenant’s Property used
in the conduct of gaming (including the purported or attempted transfer of a
Gaming License) or the operation of a Gaming Facility for its Primary Intended
Use shall be effected or permitted without receipt of all necessary approvals
and/or Gaming Licenses in accordance with applicable Gaming Regulations.

 

8.5                               Zoning and Uses.  Without the prior written
consent of Landlord, which shall not be unreasonably withheld unless the action
for which consent is sought could adversely affect the Primary Intended Use of a
Facility (in which event Landlord may withhold its consent in its sole and
absolute discretion), Tenant shall not (i) initiate or support any limiting
change in the permitted uses of the Leased Property (or to the extent
applicable, limiting zoning reclassification of the Leased Property); (ii) seek
any variance under existing land use restrictions, laws, rules or regulations
(or, to the extent applicable, zoning ordinances) applicable to the Leased
Property or use or permit the use of the Leased Property; (iii) impose or permit
or suffer the imposition of any restrictive covenants, easements or encumbrances
(other than Permitted Leasehold Mortgages) upon the Leased Property in any
manner that adversely affects in any material respect the value or utility of
the Leased Property; (iv) execute or file any subdivision plat affecting the
Leased Property, or institute, or permit the institution of, proceedings to
alter any tax lot comprising the Leased Property; or (v) permit or suffer the
Leased Property to be used by the public or any Person in such manner as might
make possible a claim of adverse usage or possession or of any implied
dedication or easement (provided that the proscription in this clause (v) is not
intended to and shall not restrict Tenant in any way from

 

33

--------------------------------------------------------------------------------


 

complying with any obligation it may have under applicable Legal Requirements,
including, without limitation, Gaming Regulations, to afford to the public
access to the Leased Property).

 

8.6                               Compliance with Ground Lease.

 

(a)                                 This Master Lease, to the extent affecting
and solely with respect to the Ground Leased Property, is and shall be subject
and subordinate to all of the terms and conditions of the Ground Lease.  Tenant
hereby acknowledges that Tenant has reviewed and agreed to all of the terms and
conditions of the Ground Lease.  Tenant hereby agrees that Tenant shall not do,
or fail to do, anything that would cause any violation of the Ground Lease. 
Without limiting the foregoing, (i) to the extent Landlord is required to obtain
the written consent of the lessor under the Ground Lease (the “Ground Lessor”)
to alterations of or the subleasing of all or any portion of the Ground Leased
Property pursuant to the Ground Lease, Tenant shall likewise obtain Ground
Lessor’s written consent to alterations of or the subleasing of all or any
portion of the Ground Leased Property, and (ii) Tenant shall carry and maintain
general liability, automobile liability, property and casualty, worker’s
compensation and employer’s liability insurance in amounts and with policy
provisions, coverages and certificates as required of Landlord as tenant under
the Ground Lease.

 

(b)                                 In the event of cancellation or termination
of the Ground Lease for any reason whatsoever whether voluntary or involuntary
(by operation of law or otherwise) prior to the expiration date of this Master
Lease, including extensions and renewals granted thereunder, then, at Ground
Lessor’s option, Tenant shall make full and complete attornment to Ground Lessor
with respect to the obligations of Landlord to Ground Lessor in connection with
the Ground Leased Property for the balance of the term of the Lease
(notwithstanding that this Master Lease shall have expired with respect to the
Ground Leased Property as a result of the cancellation or termination of the
Ground Lease).  Tenant’s attornment shall be evidenced by a written agreement
which shall provide that the Tenant is in direct privity of contract with Ground
Lessor (i.e., that all obligations previously owed to Landlord under this Master
Lease with respect to the Ground Lease or the Ground Leased Property shall be
obligations owed to Ground Lessor for the balance of the term of this Master
Lease, notwithstanding that this Master Lease shall have expired with respect to
the Ground Leased Property as a result of the cancellation or termination of the
Ground Lease) and which shall otherwise be in form and substance reasonably
satisfactory to Ground Lessor.  Tenant shall execute and deliver such written
attornment within thirty (30) days after request by Ground Lessor.  Unless and
until such time as an attornment agreement is executed by Tenant pursuant to
this Section 8.6(b), nothing contained in this Master Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

 

(c)                                  Nothing contained in this Master Lease
amends, or shall be construed to amend, any provision of the Ground Lease.

 

ARTICLE IX

 

9.1                               Maintenance and Repair.  (a)  Tenant, at its
expense and without the prior consent of Landlord, shall maintain the Leased
Property and Tenant’s Property, and every portion thereof, and all private
roadways, sidewalks and curbs appurtenant to the Leased

 

34

--------------------------------------------------------------------------------


 

Property, and which are under Tenant’s control in good order and repair whether
or not the need for such repairs occurs as a result of Tenant’s use, any prior
use, the elements or the age of the Leased Property and Tenant’s Property, and,
with reasonable promptness, make all reasonably necessary and appropriate
repairs thereto of every kind and nature, including those necessary to ensure
continuing compliance with all Legal Requirements, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to the Commencement Date. 
All repairs shall be at least equivalent in quality to the original work. 
Tenant will not take or omit to take any action the taking or omission of which
would reasonably be expected to materially impair the value or the usefulness of
the Leased Property or any part thereof or any Capital Improvement thereto for
its Primary Intended Use.

 

(b)                                 Landlord shall not under any circumstances
be required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way.  Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Master Lease or hereafter enacted.

 

(c)                                  Nothing contained in this Master Lease and
no action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property or any part thereof or any Capital Improvement thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement thereto.

 

(d)                                 Tenant shall, upon the expiration or earlier
termination of the Term, vacate and surrender the Leased Property (including all
Capital Improvements, subject to the provisions of Article X), in each case with
respect to such Facility, to Landlord in the condition in which such Leased
Property was originally received from Landlord and Capital Improvements were
originally introduced to such Facility, except as repaired, rebuilt, restored,
altered or added to as permitted or required by the provisions of this Master
Lease and except for ordinary wear and tear.

 

(e)                                  Without limiting Tenant’s obligations to
maintain the Leased Property and Tenant’s Property under this Master Lease,
within thirty (30) days after the end of each calendar year (commencing with the
calendar year ending December 31, 2014), Tenant shall provide Landlord with
evidence satisfactory to Landlord in the reasonable exercise of Landlord’s
discretion that Tenant has in such calendar year spent, with respect to the
Leased Property and

 

35

--------------------------------------------------------------------------------


 

Tenant’s Property, an aggregate amount equal to at least 1% of its actual Net
Revenue from the Facilities for such calendar year on installation or
restoration and repair or other improvement of items, which installations,
restorations and repairs and other improvements are capitalized in accordance
with GAAP with an expected life of not less than three (3) years.  If Tenant
fails to make at least the above amount of expenditures and fails within sixty
(60) days after receipt of a written demand from Landlord to either (i) cure
such deficiency or (ii) obtain Landlord’s written approval, in its reasonable
discretion, of a repair and maintenance program satisfactory to cure such
deficiency, then the same shall be deemed an Event of Default hereunder.

 

9.2                               Encroachments, Restrictions, Mineral
Leases, etc.  If any of the Leased Improvements shall, at any time, encroach
upon any property, street or right-of-way, or shall violate any restrictive
covenant or other agreement affecting the Leased Property, or any part thereof
or any Capital Improvement thereto, or shall impair the rights of others under
any easement or right-of-way to which the Leased Property is subject, or the use
of the Leased Property or any Capital Improvement thereto is impaired, limited
or interfered with by reason of the exercise of the right of surface entry or
any other provision of a lease or reservation of any oil, gas, water or other
minerals, then promptly upon the request of Landlord or any Person affected by
any such encroachment, violation or impairment, each of Tenant and Landlord,
subject to their right to contest the existence of any such encroachment,
violation or impairment, shall protect, indemnify, save harmless and defend the
other party hereto from and against fifty percent (50%) of all losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including reasonable attorneys’, consultants’ and experts’ fees
and expenses) based on or arising by reason of any such encroachment, violation
or impairment.  In the event of an adverse final determination with respect to
any such encroachment, violation or impairment, either (a) each of Tenant and
Landlord shall be entitled to obtain valid and effective waivers or settlements
of all claims, liabilities and damages resulting from each such encroachment,
violation or impairment, whether the same shall affect Landlord or Tenant or
(b) Tenant at the shared cost and expense of Tenant and Landlord on a 50-50
basis shall make such changes in the Leased Improvements, and take such other
actions, as Tenant in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements, and
in any event take all such actions as may be necessary in order to be able to
continue the operation of the Leased Improvements for the Primary Intended Use
substantially in the manner and to the extent the Leased Improvements were
operated prior to the assertion of such encroachment, violation or impairment. 
Tenant’s (and Landlord’s) obligations under this Section 9.2 shall be in
addition to and shall in no way discharge or diminish any obligation of any
insurer under any policy of title or other insurance and, to the extent the
recovery thereof is not necessary to compensate Landlord and Tenant for any
damages incurred by any such encroachment, violation or impairment, Tenant shall
be entitled to fifty percent (50%) of any sums recovered by Landlord under any
such policy of title or other insurance up to the maximum amount paid by Tenant
under this Section 9.2 and Landlord, upon request by Tenant, shall assign
Landlord’s rights under such policies to Tenant; provided such assignment does
not adversely affect Landlord’s rights under any such policy.  Landlord agrees
to use reasonable efforts to seek recovery under any policy of title or other
insurance under which Landlord is an insured party for all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable attorneys’, consultants’ and experts’ fees and expenses)
based on or arising by reason of any such encroachment, violation or impairment
as set forth in this Section 9.2;

 

36

--------------------------------------------------------------------------------


 

provided, however, that in no event shall Landlord be obligated to institute any
litigation, arbitration or other legal proceedings in connection therewith
unless Landlord is reasonably satisfied that Tenant has the financial resources
needed to fund such litigation and Tenant and Landlord have agreed upon the
terms and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

 

ARTICLE X

 

10.1                        Construction of Capital Improvements to the Leased
Property.  Tenant shall, with respect to any Facility, have the right to make a
Capital Improvement, including, without limitation, any Capital Improvement
required by Section 8.2 or 9.1(a), without the consent of Landlord if the
Capital Improvement (i) is of equal or better quality than the existing Leased
Improvements it is improving, altering or modifying, (ii) does not consist of
adding new structures or enlarging existing structures, and (iii) does not have
an adverse effect on the structure of any existing Leased Improvements.  Tenant
shall provide Landlord copies of the plans and specifications in respect of all
Capital Improvements, which plans and specifications shall be prepared in a
high-grade professional manner and shall adequately demonstrate compliance with
clauses (i)-(iii) of the preceding sentence with respect to projects that do not
require Landlord’s written consent and shall be in such form as Landlord may
reasonably require for any other projects.  All other Capital Improvements shall
be subject to Landlord’s review and approval, which approval shall not be
unreasonably withheld.  For any Capital Improvement which does not require the
approval of Landlord, Tenant shall, prior to commencing construction of such
Capital Improvement, provide to Landlord a written description of such Capital
Improvement and on an ongoing basis supply Landlord with related documentation
and information as Landlord may reasonably request (including plans and
specifications of any such Capital Improvements).  If Tenant desires to make a
Capital Improvement for which Landlord’s approval is required, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of construction and such plans and specifications, permits,
licenses, contracts and other information concerning the proposal as Landlord
may reasonably request.  Such description shall indicate the use or uses to
which such Capital Improvement will be put and the impact, if any, on current
and forecasted gross revenues and operating income attributable thereto.  It
shall be reasonable for Landlord to condition its approval of any Capital
Improvement upon any or all of the following terms and conditions:

 

(a)                                 Such construction shall be effected pursuant
to detailed plans and specifications approved by Landlord, which approval shall
not be unreasonably withheld;

 

(b)                                 Such construction shall be conducted under
the supervision of a licensed architect or engineer selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld;

 

(c)                                  Landlord’s receipt, from the general
contractor and, if reasonably requested by Landlord, a major subcontractor(s) of
a performance and payment bond for the full value of such construction, which
such bond shall name Landlord as an additional obligee and otherwise be in form
and substance and issued by a Person reasonably satisfactory to Landlord;

 

37

--------------------------------------------------------------------------------


 

(d)                                 In the case of a Tenant Capital Improvement,
such construction shall not be undertaken unless Tenant demonstrates to the
reasonable satisfaction of Landlord the financial ability to complete the
construction without adversely affecting its cash flow position or financial
viability; and

 

(e)                                  No Capital Improvement will result in the
Leased Property becoming a “limited use” property for purposes of United States
federal income taxes.

 

10.2                        Construction Requirements for All Capital
Improvements.  Whether or not Landlord’s review and approval is required, for
all Capital Improvements:

 

(a)                                 Such construction shall not be commenced
until Tenant shall have procured and paid for all municipal and other
governmental permits and authorizations required to be obtained prior to such
commencement, including those permits and authorizations required pursuant to
any Gaming Regulations, and Landlord shall join in the application for such
permits or authorizations whenever such action is necessary; provided, however,
that (i) any such joinder shall be at no cost or expense to Landlord; and
(ii) any plans required to be filed in connection with any such application
which require the approval of Landlord as hereinabove provided shall have been
so approved by Landlord;

 

(b)                                 Such construction shall not, and Tenant’s
licensed architect or engineer shall certify to Landlord that such architect or
engineer believes that such construction shall not, impair the structural
strength of any component of the applicable Facility or overburden the
electrical, water, plumbing, HVAC or other building systems of any such
component in a manner that would violate applicable building codes or prudent
industry practices;

 

(c)                                  Tenant’s licensed architect or engineer
shall certify to Landlord that such architect or engineer believes that the
detailed plans and specifications conform to, and comply with, in all material
respects all applicable building, subdivision and zoning codes, laws, ordinances
and regulations imposed by all governmental authorities having jurisdiction over
the Leased Property of the applicable Facility;

 

(d)                                 During and following completion of such
construction, the parking and other amenities which are located in the
applicable Facility or on the Land of such Facility shall remain adequate for
the operation of such Facility for its Primary Intended Use and in no event
shall such parking be less than that which is required by law (including any
variances with respect thereto); provided, however, with Landlord’s prior
consent and at no additional expense to Landlord, (i) to the extent additional
parking is not already a part of a Capital Improvement, Tenant may construct
additional parking on the Land; or (ii) Tenant may acquire off-site parking to
serve such Facility as long as such parking shall be reasonably proximate to,
and dedicated to, or otherwise made available to serve, such Facility;

 

(e)                                  All work done in connection with such
construction shall be done promptly and using materials and resulting in work
that is at least as good product and condition as the remaining areas of the
applicable Facility and in conformity with all Legal Requirements, including,
without limitation, any applicable minority or women owned business
requirements; and

 

38

--------------------------------------------------------------------------------


 

(f)                                   Promptly following the completion of such
construction, Tenant shall deliver to Landlord “as built” drawings of such
addition, certified as accurate by the licensed architect or engineer selected
by Tenant to supervise such work, and copies of any new or revised certificates
of occupancy.

 

10.3                        Landlord’s Right of First Offer to Fund.  Tenant
shall request that Landlord fund or finance the construction and acquisition of
any Capital Improvement that includes Long-Lived Assets (along with reasonably
related fees and expenses, such as title fees, costs of permits, legal fees and
other similar transaction related costs) if the cost of such Capital
Improvements constituting Long-Lived Assets is expected to be in excess of $2
million (subject to the CPI Increase), and Tenant shall provide to Landlord any
information about such Capital Improvements which Landlord may reasonably
request (including any specifics regarding the terms upon which Tenant will be
seeking financing for such Capital Improvements).  Landlord may, but shall be
under no obligation to, provide the funds necessary to meet the request.  Within
thirty (30) days of receipt of a request to fund a proposed Capital Improvement
pursuant to this Section 10.3, Landlord shall notify Tenant as to whether it
will fund all or a portion of such proposed Capital Improvement and, if so, the
terms and conditions upon which it would do so.  If Landlord agrees to fund such
proposed Capital Improvement, Tenant shall have ten (10) Business Days to accept
or reject Landlord’s funding proposal.  If Landlord declines to fund a proposed
Capital Improvement (or declines to provide Tenant written notice within such
thirty (30)-day period of the terms of its proposal to fund such Capital
Improvements), Tenant shall be permitted to secure outside financing or utilize
then existing available financing for such Capital Improvement for a six-month
period, after which six-month period (if Tenant has not secured outside
financing or determined to utilize then existing available financing) Tenant
shall again be required to first seek funding from Landlord.  If Landlord agrees
to fund all or a portion of a proposed Capital Improvement and Tenant rejects
the terms thereof, Tenant shall be permitted to either use then existing
available financing or seek outside financing for such Capital Improvement for a
six-month period, in each case on terms that are economically more advantageous
to Tenant than offered under Landlord’s funding proposal, and if Tenant elects
to utilize economically more advantageous financing it shall provide Landlord
evidence of the terms of such financing; provided that, in determining if
financing is economically more advantageous (i) consideration may be given to,
among other items, (x) pricing, amortization, and length of term of such
financing; (y) the cost, availability and terms of any financing sufficient to
fund such Capital Improvement and other expenditures (exclusive of the related
fees and expense described above) material in relation to the cost of such
Capital Improvement (if any) which are intended to be funded in connection with
the construction and acquisition of such Capital Improvement and which are
related to the use and operation of such Capital Improvement and (z), and other
customary considerations and, (ii) in the event that Tenant uses Cash to fund
such Capital Improvement Costs, such use of Cash shall be deemed to have
financing terms equivalent to those of the then outstanding Indebtedness of the
Tenant having the highest rate of interest which is then permitted to be repaid,
factoring in any related call or prepayment premium (to the extent any such
Indebtedness of the Tenant is then outstanding); and provided, further, that in
no event shall Tenant be obligated to obtain financing from Landlord to the
extent such financing from Landlord would violate or cause a default or breach
under any Material Indebtedness of Tenant’s Parent or Tenant.  If Tenant
constructs a Capital Improvement with its then existing available financing or
outside financing obtained in accordance with this Section 10.3, (i) except as
may otherwise be expressly provided in this

 

39

--------------------------------------------------------------------------------


 

Master Lease to the contrary, (A) during the Term, such Capital Improvements
shall be deemed part of the Leased Property and the Facilities solely for the
purpose of calculating Net Revenues and Percentage Rent hereunder and shall for
all other purposes be Tenant’s Property and (B) following expiration or
termination of the Term, shall be either, at the option of Landlord, purchased
by Landlord for fair market value or, if not purchased by Landlord, Tenant shall
be entitled to either remove such Tenant Capital Improvements, provided that the
Leased Property is restored in a manner reasonably satisfactory to Landlord, or
receive fair value for such Tenant Capital Improvements in accordance with
Article XXXVI.  If Landlord agrees to fund a proposed Capital Improvement and
Tenant accepts the terms thereof, such Capital Improvements shall be deemed part
of the Leased Property and the Facilities for all purposes and Tenant shall
provide Landlord with the following prior to any advance of funds:

 

(a)                                 any information, certificates, licenses,
permits or documents reasonably requested by Landlord which are necessary and
obtainable to confirm that Tenant will be able to use the Capital Improvement
upon completion thereof in accordance with the Primary Intended Use, including
all required federal, state or local government licenses and approvals;

 

(b)                                 an Officer’s Certificate and, if requested,
a certificate from Tenant’s architect providing appropriate backup information,
setting forth in reasonable detail the projected or actual costs related to such
Capital Improvements;

 

(c)                                  an amendment to this Master Lease (and any
development or funding agreement agreed to in accordance with this
Section 10.3), in a form reasonably agreed to by Landlord and Tenant, which may
include, among other things, an increase in the Rent in amounts as agreed upon
by the parties hereto pursuant to the agreed funding proposal terms described
above and other provisions as may be necessary or appropriate;

 

(d)                                 a deed conveying title to Landlord to any
land acquired for the purpose of constructing the Capital Improvement free and
clear of any liens or encumbrances except those approved by Landlord, and
accompanied by an ALTA survey thereof satisfactory to Landlord;

 

(e)                                  for each advance, endorsements to any
outstanding policy of title insurance covering the Leased Property or
commitments therefor reasonably satisfactory in form and substance to Landlord
(i) updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the use of
the Leased Property or as may be approved by Landlord, which approval shall not
be unreasonably withheld, and (ii) increasing the coverage thereof by an amount
equal to the cost of the Capital Improvement, except to the extent covered by
the owner’s policy of title insurance referred to in subparagraph (f) below;

 

(f)                                   if appropriate, an owner’s policy of title
insurance insuring the fair market value of fee simple title to any land and
improvements conveyed to Landlord free and clear of all liens and encumbrances
except those that do not materially affect the value of such land and do not
interfere with the use of the Leased Property or are approved by Landlord, which
approval shall not be unreasonably withheld, provided that if the requirement in
this paragraph (f) is not satisfied (or waived by Landlord), Tenant shall be
entitled to seek third party financing or use available financing in lieu of
seeking such advance from Landlord;

 

40

--------------------------------------------------------------------------------


 

(g)                                  if requested by Landlord, an appraisal by a
member of the Appraisal Institute of the Leased Property indicating that the
fair market value of the Leased Property upon completion of the Capital
Improvement will exceed the fair market value of the Leased Property immediately
prior thereto by an amount not less than ninety-five percent (95%) of the cost
of the Capital Improvement, provided that if the requirement in this paragraph
(g) is not satisfied (or waived by Landlord), Tenant shall be entitled to seek
third party financing or use available financing in lieu of seeking such advance
from Landlord; and

 

(h)                                 such other billing statements, invoices,
certificates, endorsements, opinions, site assessments, surveys, resolutions,
ratifications, lien releases and waivers and other instruments and information
reasonably required by Landlord.

 

ARTICLE XI

 

11.1                        Liens.  Subject to the provisions of Article XII
relating to permitted contests, Tenant will not directly or indirectly create or
allow to remain and will promptly discharge at its expense any lien,
encumbrance, attachment, title retention agreement or claim upon the Leased
Property or any Capital Improvement thereto or upon the Gaming Licenses
(including indirectly through a pledge of shares in the direct or indirect
entity owning an interest in the Gaming Licenses) or any attachment, levy, claim
or encumbrance in respect of the Rent, excluding, however, (i) this Master
Lease; (ii) the matters that existed as of the Commencement Date with respect to
such Facility and disclosed on Schedule 1A; (iii) restrictions, liens and other
encumbrances which are consented to in writing by Landlord (such consent not to
be unreasonably withheld); (iv) liens for Impositions which Tenant is not
required to pay hereunder; (v) subleases permitted by Article XXII; (vi) liens
for Impositions not yet delinquent or being contested in accordance with
Article XII, provided that Tenant has provided appropriate reserves as required
under GAAP and any foreclosure or similar remedies with respect to such
Impositions have not been instituted and no notice as to the institution or
commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than the earlier of (x) ten (10) Business Days
after such notice is issued or (y) five (5) Business Days prior to the
institution or commencement thereof; (vii) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due,
provided that (1) the payment of such sums shall not be postponed under any
related contract for more than sixty (60) days after the completion of the
action giving rise to such lien unless being contested in accordance with
Article XII and such reserve or other appropriate provisions as shall be
required by law or GAAP shall have been made therefor and no foreclosure or
similar remedies with respect to such liens has been instituted and no notice as
to the institution or commencement thereof have been issued except to the extent
such institution or commencement is stayed no later than the earlier of (x) ten
(10) Business Days after such notice is issued or (y) five (5) Business Days
prior to the institution or commencement thereof; or (2) any such liens are in
the process of being contested as permitted by Article XII; (viii) any liens
created by Landlord; (ix) liens related to equipment leases or equipment
financing for Tenant’s Property which are used or useful in Tenant’s business on
the Leased Property, provided that the payment of any sums due under such
equipment leases or equipment financing shall either (1) be paid as and when due
in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII and provided that a lien holder’s removal
of any such Tenant’s Property from the Leased Property shall be made in
accordance with the requirements set forth in this Section 11.1; (x) liens
granted

 

41

--------------------------------------------------------------------------------


 

as security for the obligations of Tenant and its Affiliates under a Debt
Agreement; provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber its leasehold interest (or a subtenant to
encumber its subleasehold interest) in the Leased Property or its direct or
indirect interest (or the interest of any of its Subsidiaries) in the Gaming
Licenses (other than, in each case, to a Permitted Leasehold Mortgagee), without
the prior written consent of Landlord, which consent may be granted or withheld
in Landlord’s sole discretion; and provided, further, that Tenant shall be
required to provide Landlord with fully executed copies of any and all Permitted
Leasehold Mortgages and related principal Debt Agreements; and (xi) easements,
rights-of-way, restrictions (including zoning restrictions), covenants,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies on or with respect to any Leased Property, in each case
whether now or hereafter in existence, not individually or in the aggregate
materially interfering with the conduct of the business on the Leased Property,
taken as a whole.  For the avoidance of doubt, the parties acknowledge and agree
that Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder (except to the extent contemplated in the final paragraph
of this Section 11.1) and nothing contained herein shall be deemed or construed
to prohibit the issuance of a lien on the Equity Interests in Tenant (it being
agreed that any foreclosure by a lien holder on such interests in Tenant shall
be subject to the restriction on Change in Control set forth in Article XXII) or
to prohibit Tenant from pledging its Accounts and other Tenant’s Property and
other property of Tenant, including fixtures and equipment installed by Tenant
at the Facilities, as collateral in connection with financings from equipment
lenders (or to Permitted Leasehold Mortgagees); provided that Tenant shall in no
event pledge to any Person that is not granted a Permitted Leasehold Mortgage
hereunder any of the Gaming Licenses or other of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner). 
For the further avoidance of doubt, by way of example, Tenant shall not grant to
any lender (other than a Permitted Leasehold Mortgagee) a lien on, and any and
all lien holders (including a Permitted Leasehold Mortgagee) shall not have the
right to remove, carpeting, internal wiring, elevators, or escalators at the
Leased Property, but lien holders may have the right to remove (and Tenant shall
have the right to grant a lien on) slot machines and other gaming equipment even
if the removal thereof from the Leased Premises could result in de minimis
damage; provided any such damage is repaired by the lien holder or Tenant in
accordance with the terms of this Master Lease.

 

Landlord and Tenant intend that this Master Lease be an indivisible true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement.  This Master Lease is
not an attempt by Landlord or Tenant to evade the operation of any aspect of the
law applicable to any of the Leased Property.  Except as otherwise required by
applicable law or any accounting rules or regulations, Landlord and Tenant
hereby acknowledge and agree that this Master Lease shall be treated as an
operating lease for all purposes and not as a synthetic lease, financing lease
or loan and that Landlord shall be entitled to all the benefits of ownership of
the Leased Property, including depreciation for all federal, state and local tax
purposes.

 

If, notwithstanding (a) the form and substance of this Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
Master Lease shall at all times be construed, interpreted and applied to create
an indivisible lease of all of the Leased

 

42

--------------------------------------------------------------------------------


 

Property, any court of competent jurisdiction finds that this Master Lease is a
financing arrangement, this Master Lease shall be considered a secured financing
agreement and Landlord’s title to the Leased Property shall constitute a
perfected first priority lien in Landlord’s favor on the Leased Property to
secure the payment and performance of all the obligations of Tenant hereunder
(and to that end, Tenant hereby grants, assigns and transfers to the Landlord a
security interest in all right, title or interest in or to any and all of the
Leased Property, as security for the prompt and complete payment and performance
when due of Tenant’s obligations hereunder).  Tenant authorizes Landlord, at the
expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Master Lease or to more fully perfect or renew the rights of the Landlord, and
to subordinate to the Landlord the lien of any Permitted Leasehold Mortgagee,
with respect to the Leased Property (it being understood that nothing herein
shall affect the rights of a Permitted Leasehold Mortgagee under Article XVII
hereof).  At any time and from time to time upon the request of the Landlord,
and at the expense of the Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as the Landlord may
reasonably request in order to effect fully this Master Lease or to more fully
perfect or renew the rights of the Landlord with respect to the Leased
Property.  Upon the exercise by the Landlord of any power, right, privilege or
remedy pursuant to this Master Lease which requires any consent, approval,
recording, qualification or authorization of any governmental authority, Tenant
will execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Landlord may be required to obtain from Tenant for such consent, approval,
recording, qualification or authorization.

 

ARTICLE XII

 

12.1        Permitted Contests.  Tenant, upon prior written notice to Landlord,
on its own or in Landlord’s name, at Tenant’s expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any licensure or
certification decision (including pursuant to any Gaming Regulation),
Imposition, Legal Requirement, Insurance Requirement, lien, attachment, levy,
encumbrance, charge or claim; provided, however, that (i) in the case of an
unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord and from the Leased Property or any Capital Improvement
thereto; (ii) neither the Leased Property or any Capital Improvement thereto,
the Rent therefrom nor any part or interest in either thereof would be in any
danger of being sold, forfeited, attached or lost pending the outcome of such
proceedings; (iii) in the case of a Legal Requirement, neither Landlord nor
Tenant would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings; (iv) if any such
contest shall involve a sum of money or potential loss in excess of Two Hundred
Thousand Dollars ($200,000), upon request of the Landlord, Tenant shall deliver
to Landlord an opinion of counsel reasonably acceptable to Landlord to the
effect set forth in clauses (i), (ii) and (iii) above, to the extent applicable;
(v) in the case of a Legal Requirement, Imposition, lien, encumbrance or charge,
Tenant shall give such reasonable security as may be required by Landlord to
insure ultimate payment of the same and to prevent any sale or forfeiture of the
Leased Property or any Capital Improvement thereto or the Rent by reason of such
non-payment or noncompliance; (vi) in the case of an Insurance Requirement, the
coverage required by Article XIII shall be maintained; (vii) Tenant shall keep
Landlord reasonably informed as to the status of the

 

43

--------------------------------------------------------------------------------


 

proceedings; and (viii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement.  Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein.  The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges which Tenant may from time to time be required to impound
with Landlord) payable by Tenant to Landlord hereunder.  Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except in any instance where
Landlord opted to join and joined as a party in the proceeding despite Tenant’s
having sent written notice to Landlord of Tenant’s preference that Landlord not
join in such proceeding.

 

ARTICLE XIII

 

13.1        General Insurance Requirements.  During the Term, Tenant shall at
all times keep the Leased Property, and all property located in or on the Leased
Property, including Capital Improvements, the Fixtures and Tenant’s Property,
insured with the kinds and amounts of insurance described below.  Each element
of insurance described in this Article XIII shall be maintained with respect to
the Leased Property of each Facility and Tenant’s Property and operations
thereon.  Such insurance shall be written by companies permitted to conduct
business in the applicable State.  All third party liability type policies must
name Landlord as an “additional insured.”  All property policies shall name
Landlord as “loss payee” for its interests in each Facility.  All business
interruption policies shall name Landlord as “loss payee” with respect to Rent
only.  Property losses shall be payable to Landlord and/or Tenant as provided in
Article XIV.  In addition, the policies, as appropriate, shall name as an
“additional insured” and/or “loss payee” each Permitted Leasehold Mortgagee and
as an “additional insured” or “loss payee” the holder of any mortgage, deed of
trust or other security agreement (“Facility Mortgagee”) securing any
indebtedness or any other Encumbrance placed on the Leased Property in
accordance with the provisions of Article XXXI (“Facility Mortgage”) by way of a
standard form of mortgagee’s loss payable endorsement.  Except as otherwise set
forth herein, any property insurance loss adjustment settlement shall require
the written consent of Landlord, Tenant, and each Facility Mortgagee (to the
extent required under the applicable Facility Mortgage Documents) unless the
amount of the loss net of the applicable deductible is less than Five Million
Dollars ($5,000,000) in which event no consent shall be required.  Evidence of
insurance shall be deposited with Landlord and, if requested, with any Facility
Mortgagee(s).  The insurance policies required to be carried by Tenant hereunder
shall insure against all the following risks with respect to each Facility:

 

(a)           Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as “All Risk,” and all physical loss perils
normally included in such All Risk insurance, including, but not limited to,
sprinkler leakage and windstorm in an amount not less than the insurable value
on a Maximum Foreseeable Loss (as defined below in Section 13.2) basis and
including a building ordinance coverage endorsement, provided that in the event
the premium cost of any or all of earthquake, flood, windstorm (including named

 

44

--------------------------------------------------------------------------------


 

windstorm) or terrorism coverages are available only for a premium that is more
than 2.5 times the average premium paid by Tenant (or prior operator of
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;

 

(b)           Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus, now or hereafter installed in each Facility, in such limits
with respect to any one accident as may be reasonably requested by Landlord from
time to time;

 

(c)           Flood (when any of the improvements comprising the Leased Property
of a Facility is located in whole or in part within a designated 100-year flood
plain area) in an amount not less than the probable maximum loss of a 500 year
event and such other hazards and in such amounts as may be customary for
comparable properties in the area;

 

(d)           Loss of rental value in an amount not less than twelve (12)
months’ Rent payable hereunder or business interruption in an amount not less
than twelve (12) months of income and normal operating expenses including
90-days ordinary payroll and Rent payable hereunder with an extended period of
indemnity coverage of at least ninety (90) days necessitated by the occurrence
of any of the hazards described in Sections 13.1(a), 13.1(b) or 13.1(c),
provided that Tenant may self-insure specific Facilities for the insurance
contemplated under this Section 13.1(d), provided that (i) such Facilities that
Tenant chooses to self-insure are not expected to generate more than ten percent
(10%) of Net Revenues anticipated to be generated from all the Facilities and
(ii) Tenant deposits in any impound account created under Section 4.3 hereof an
amount equal to the product of (1) the sum of (A) the insurance premiums paid by
Tenant for such period under this Section 13.1(d) to insurance companies and
(B) the amount deposited by Tenant in an impound account pursuant to this
provision, and (2) the percentage of Net Revenues that are anticipated to be
generated by the Facilities that are being self-insured by Tenant under this
provision;

 

(e)           Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Hundred Million Dollars ($100,000,000) each occurrence and One Hundred Million
Dollars ($100,000,000) in the annual aggregate, provided that such requirements
may be satisfied through the purchase of a primary general liability policy and
excess liability policies;

 

(f)            During such time as Tenant is constructing any improvements,
Tenant, at its sole cost and expense, shall carry, or cause to be carried
(i) workers’ compensation insurance and employers’ liability insurance covering
all persons employed in connection with the improvements in statutory limits,
(ii) a completed operations endorsement to the commercial general liability
insurance policy referred to above, (iii) builder’s risk insurance, completed
value form (or its equivalent), covering all physical loss, in an amount and
subject to policy conditions satisfactory to Landlord, and (iv) such other
insurance, in such amounts, as Landlord deems

 

45

--------------------------------------------------------------------------------


 

reasonably necessary to protect Landlord’s interest in the Leased Property from
any act or omission of Tenant’s contractors or subcontractors.

 

13.2        Maximum Foreseeable Loss.  The term “Maximum Foreseeable Loss” shall
mean the largest monetary loss within one area that may be expected to result
from a single fire with protection impaired, the control of the fire mainly
dependent on physical barriers or  separations and a delayed manual firefighting
by public and/or private fire brigades.  If Landlord reasonably believes that
the Maximum Foreseeable Loss has increased at any time during the Term, it shall
have the right (unless Tenant and Landlord agree otherwise) to have such Maximum
Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof.  The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable.  Each party shall pay one-half (1/2)
of the fee, if any, of the Impartial Appraiser.  If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder.  If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.

 

13.3        Additional Insurance.  In addition to the insurance described above,
Tenant shall maintain such additional insurance upon notice from Landlord as may
be reasonably required from time to time by any Facility Mortgagee and shall
further at all times maintain adequate workers’ compensation coverage and any
other coverage required by Legal Requirements for all Persons employed by Tenant
on the Leased Property in accordance with Legal Requirements.

 

13.4        Waiver of Subrogation.  All insurance policies carried by either
party covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other party.  Each
party, respectively, shall pay any additional costs or charges for obtaining
such waiver.

 

13.5        Policy Requirements.  All of the policies of insurance referred to
in this Article XIII shall be written in form reasonably satisfactory to
Landlord and any Facility Mortgagee and issued by insurance companies with a
minimum policyholder rating of “A-” and a financial rating of “VII” in the most
recent version of Best’s Key Rating Guide, or a minimum rating of “BBB” from
Standard & Poor’s or equivalent.  If Tenant obtains and maintains the general
liability insurance described in Section 13.1(e) above on a “claims made” basis,
Tenant shall provide continuous liability coverage for claims arising during the
Term.  In the event such “claims made” basis policy is canceled or not renewed
for any reason whatsoever (or converted to an “occurrence” basis policy), Tenant
shall either obtain (a) “tail” insurance coverage

 

46

--------------------------------------------------------------------------------


 

converting the policies to “occurrence” basis policies providing coverage for a
period of at least three (3) years beyond the expiration of the Term, or (b) an
extended reporting period of at least three (3) years beyond the expiration of
the Term.  Tenant shall pay all of the premiums therefor, and deliver
certificates thereof to Landlord prior to their effective date (and with respect
to any renewal policy, prior to the expiration of the existing policy), and in
the event of the failure of Tenant either to effect such insurance in the names
herein called for or to pay the premiums therefor, or to deliver such
certificates thereof to Landlord, at the times required, Landlord shall be
entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefor, in which event the cost thereof, together with interest
thereon at the Overdue Rate, shall be repayable to Landlord upon demand
therefor.  Tenant shall obtain, to the extent available on commercially
reasonable terms, the agreement of each insurer, by endorsement on the policy or
policies issued by it, or by independent instrument furnished to Landlord, that
it will give to Landlord thirty (30) days’ (or ten (10) days’ in the case of
non-payment of premium) written notice before the policy or policies in question
shall be altered, allowed to expire or cancelled.  Notwithstanding any provision
of this Article XIII to the contrary, Landlord acknowledges and agrees that the
coverage required to be maintained by Tenant may be provided under one or more
policies with various deductibles or self-insurance retentions by Tenant or its
Affiliates, subject to Landlord’s approval not to be unreasonably withheld. 
Upon written request by Landlord, Tenant shall provide Landlord copies of the
property insurance policies when issued by the insurers providing such coverage.

 

13.6        Increase in Limits.  If, from time to time after the Commencement
Date, Landlord determines in the exercise of its reasonable business judgment
that the limits of the personal injury or property damage-public liability
insurance then carried pursuant to Section 13.1(e) hereof are insufficient,
Landlord may give Tenant Notice of acceptable limits for the insurance to be
carried; provided that in no event will Tenant be required to carry insurance in
an amount which exceeds the product of (i) the amounts set forth in
Section 13.1(e) hereof and (ii) the CPI Increase; and subject to the foregoing
limitation, within ninety (90) days after the receipt of such Notice, the
insurance shall thereafter be carried with limits as prescribed by Landlord
until further increase pursuant to the provisions of this Section 13.6.

 

13.7        Blanket Policy.  Notwithstanding anything to the contrary contained
in this Article XIII, Tenant’s obligations to carry the insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant; provided that the
requirements of this Article XIII (including satisfaction of the Facility
Mortgagee’s requirements and the approval of the Facility Mortgagee) are
otherwise satisfied, and provided further that Tenant maintains specific
allocations acceptable to Landlord.

 

13.8        No Separate Insurance.  Tenant shall not, on Tenant’s own initiative
or pursuant to the request or requirement of any third party, (i) take out
separate insurance concurrent in form or contributing in the event of loss with
that required in this Article XIII to be furnished by, or which may reasonably
be required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Master Lease. 
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring

 

47

--------------------------------------------------------------------------------


 

against risks not required to be insured hereby, and as to such insurance,
Landlord and any Facility Mortgagee need not be included therein as additional
insureds, nor must the loss thereunder be payable in the same manner as losses
are payable hereunder except to the extent required to avoid a default under the
Facility Mortgage.

 

ARTICLE XIV

 

14.1        Property Insurance Proceeds.  All proceeds (except business
interruption not allocated to rent expenses) payable by reason of any property
loss or damage to the Leased Property, or any portion thereof, under any
property policy of insurance required to be carried hereunder shall be paid to
Facility Mortgagee or to an escrow account held by a third party depositary
reasonably acceptable to Landlord and Tenant (pursuant to an escrow agreement
acceptable to the parties and intended to implement the terms hereof) and made
available to Tenant upon request for the reasonable costs of preservation,
stabilization, emergency restoration, business interruption, reconstruction and
repair, as the case may be, of any damage to or destruction of the Leased
Property, or any portion thereof; provided, however, that the portion of such
proceeds that are attributable to Tenant’s obligation to pay Rent shall be
applied against Rents due by Tenant hereunder; and provided, further, that if
the total amount of proceeds payable net of the applicable deductibles is One
Hundred Fifty Thousand Dollars ($150,000) or less, and, if no Event of Default
has occurred and is continuing, the proceeds shall be paid to Tenant and,
subject to the limitations set forth in this Article XIV used for the repair of
any damage to the Leased Property, it being understood and agreed that Tenant
shall have no obligation to rebuild any Tenant Capital Improvement, provided
that the Leased Property is rebuilt in a manner reasonably satisfactory to
Landlord.  Any excess proceeds of insurance remaining after the completion of
the restoration or reconstruction of the Leased Property to substantially the
same condition as existed immediately before the damage or destruction and with
materials and workmanship of like kind and quality and to Landlord’s reasonable
satisfaction shall be provided to Tenant.  All salvage resulting from any risk
covered by insurance for damage or loss to the Leased Property shall belong to
Landlord.  Tenant shall have the right to prosecute and settle insurance claims,
provided that Tenant shall consult with and involve Landlord in the process of
adjusting any insurance claims under this Article XIV and any final settlement
with the insurance company shall be subject to Landlord’s consent, such consent
not to be unreasonably withheld.

 

14.2        Tenant’s Obligations Following Casualty.  (a)  If a Facility and/or
any Tenant Capital Improvements to a Facility are damaged, whether or not from a
risk covered by insurance carried by Tenant, except as otherwise provided
herein, (i) Tenant shall restore such Leased Property (excluding any Tenant
Capital Improvement, it being understood and agreed that Tenant shall not be
required to repair any Tenant Capital Improvement, provided that the Leased
Property is rebuilt in a manner reasonably satisfactory to Landlord), to
substantially the same condition as existed immediately before such damage and
(ii) such damage shall not terminate this Master Lease.

 

(b)           If Tenant restores the affected Leased Property and the cost of
the repair or restoration exceeds the amount of proceeds received from the
insurance required to be carried hereunder, Tenant shall provide Landlord with
evidence reasonably acceptable to Landlord that

 

48

--------------------------------------------------------------------------------


 

Tenant has available to it any excess amounts needed to restore such Facility. 
Such excess amounts necessary to restore such Facility shall be paid by Tenant.

 

(c)           If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant.

 

(d)           In the event neither Landlord nor Tenant is required or elects to
repair and restore the Leased Property, all insurance proceeds, other than
proceeds reasonably attributed to any Tenant Capital Improvements (and, subject
to no Event of Default having occurred and being continuing, any business
interruption proceeds in excess of Tenant’s Rent obligations hereunder), which
proceeds shall be and remain the property of Tenant, shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant except as
otherwise specifically provided below in this Article XIV.

 

14.3        No Abatement of Rent.  This Master Lease shall remain in full force
and effect and Tenant’s obligation to pay the Rent and all other charges
required by this Master Lease shall remain unabated during the period required
for adjusting insurance, satisfying Legal Requirements, repair and restoration. 
Upon the occurrence of any casualty that has a negative impact on Net Revenue,
the Percentage Rent shall continue during the period required to make all
necessary repairs at the same rate then in effect immediately prior to the
occurrence of such casualty and until such time as the affected Leased Property
is rebuilt and gaming operations have recommenced thereon (or such time as this
Master Lease has been terminated as to the affected Leased Property).

 

14.4        Waiver.  Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Article XIV.

 

14.5        Insurance Proceeds Paid to Facility Mortgagee.  Notwithstanding
anything herein to the contrary, in the event that any Facility Mortgagee is
entitled to any insurance proceeds, or any portion thereof, under the terms of
any Facility Mortgage, such proceeds shall be applied, held and/or disbursed in
accordance with the terms of the Facility Mortgage.  In the event that the
Facility Mortgagee elects, or is required under the related financing document,
to apply the insurance proceeds to the indebtedness secured by the Facility
Mortgage, then Tenant shall not be obligated to repair or restore the Facility
and Landlord shall either (i) refinance with a replacement Facility Mortgage (or
otherwise fund) the amount of insurance proceeds applied to Facility Mortgage
indebtedness within twelve (12) months of such application (in which case Tenant
shall be obligated to restore the Facility upon receipt of such proceeds), or
(ii) sell to Tenant the Leased Property consisting of such Facility (and Tenant
shall be entitled to retain any remaining insurance proceeds) in exchange for a
payment equal to the greater of (1) the difference between (a) the value of such
Facility immediately prior to such casualty, based on the average fair market
value of similar real estate in the areas surrounding such Facility, and (b) the
amount of insurance proceeds retained by the Facility Mortgagee, and (2) the
value of such Facility after such casualty, based on the average fair market
value of similar real estate in the areas surrounding such Facility.

 

49

--------------------------------------------------------------------------------


 

14.6        Termination of Master Lease; Abatement of Rent.  In the event
(I) this Master Lease is terminated as to an affected Leased Property  pursuant
to Section 1.4 (with respect to the Term terminating in respect of a Barge-Based
Facility), Section 8.2 (in respect of Tenant being in jeopardy of losing a
Gaming License or Landlord being in jeopardy of failing to comply with a
regulatory requirement material to the continued operation of a Facility),
Section 14.5 (in the event Facility Mortgagee elects to apply insurance proceeds
to pay down indebtedness secured by a Facility Mortgage following the damage to
or destruction of all or any portion of the Leased Property or such prepayment
is required under the related financing document) or Section 15.5 (as provided
therein) or (II) the operations of the Iowa Casino cease  due to termination,
lapse or non-renewal of a Gaming License as contemplated under Section 33.4
(such termination or cessation under clause (I) or (II), a “Leased Property Rent
Adjustment Event”), then:

 

(i)                       the Building Base Rent due hereunder from and after
the effective date of any such Leased Property Rent Adjustment Event shall be
reduced by an amount determined by multiplying (A) a fraction, (x) the numerator
of which shall be the Adjusted Revenue for the affected Leased Property and
(y) the denominator of which shall be the Adjusted Revenue for all of the Leased
Property then subject to the terms of this Master Lease, including the affected
Leased Property (in each case, determined by reference to the most recent Test
Period for which Tenant’s Parent’s financial results are available), by (B) the
Building Base Rent payable under this Master Lease immediately prior to the
effective date of the Leased Property Rent Adjustment Event as to the affected
Leased Property;

 

(ii)                    the CT Land Base Rent due hereunder from and after the
effective date of any such Leased Property Rent Adjustment Event with respect to
a CT Facility shall be reduced by an amount determined by multiplying (A) a
fraction, (x) the numerator of which shall be the Adjusted Revenue for the
affected CT Facility and (y) the denominator of which shall be the Adjusted
Revenue for all of the CT Facilities then subject to the terms of this Master
Lease, including the affected CT Facility (in each case, determined by reference
to the most recent Test Period for which Tenant’s Parent’s financial results are
available), by (B) the CT Land Base Rent payable under this Master Lease
immediately prior to the effective date of the Leased Property Rent Adjustment
Event as to the affected CT Facility;

 

(iii)                 the Other Land Base Rent due hereunder from and after the
effective date of any such Leased Property Rent Adjustment Event with respect to
a Leased Property (other than a CT Facility) shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which shall be the Adjusted Revenue for all of the Leased Property (other than
the CT Facilities) then subject to the terms of this Master Lease, including the
affected Leased Property (in each case, determined by reference to the most
recent Test Period for which Tenant’s Parent’s financial results are available),
by (B) the Other Land Base Rent payable under this Master Lease immediately
prior to the effective date of the Leased Property Rent Adjustment Event as to
the affected Leased Property;

 

50

--------------------------------------------------------------------------------


 

(iv)                the Percentage Rent due under clause (1) of the definition
of Percentage Rent from and after the effective date of any such Leased Property
Rent Adjustment Event with respect to a Leased Property (other than a CT
Facility), shall be reduced by an amount determined by multiplying (A) a
fraction, (x) the numerator of which shall be the Adjusted Revenue for the
affected Leased Property and (y) the denominator of which shall be the Adjusted
Revenue for all of the Leased Property (other than the CT Facilities) then
subject to the terms of this Master Lease, including the affected Leased
Property (in each case, determined by reference to the most recent Test Period
for which Tenant’s Parent’s financial results are available), by (B) the
Percentage Rent payable under clause (1) of the definition of Percentage Rent
immediately prior to the effective date of the Leased Property Rent Adjustment
Event as to the affected Leased Property;

 

(v)                   the amount set forth in clause (b) of the proviso of
clause (1) of the definition of Percentage Rent shall be modified from and after
the effective date of any such Leased Property Rent Adjustment Event with
respect to a Leased Property (other than a CT Facility) by reducing the amount
set forth in clause (b) of the proviso of clause (1) of the definition of
Percentage Rent by an amount determined by multiplying (A) a fraction, (x) the
numerator of which is the Adjusted Revenue for the affected Leased Property and
(y) the denominator of which is the Adjusted Revenue for all of the Leased
Property (other than the CT Facilities) then subject to the terms of this Master
Lease, including the affected Leased Property (in each case, determined by
reference to the most recent Test Period for which Tenant’s Parent’s financial
results are available), by (B)  the amount set forth in clause (b) of the
proviso of clause (1) of the definition of Percentage Rent immediately prior to
the effective date of the Leased Property Rent Adjustment Event as to the
affected Leased Property;

 

(vi)                the calculation of Percentage Rent due under clause (2) of
the definition of Percentage Rent shall be modified from and after the effective
date of any such Leased Property Rent Adjustment Event with respect to a CT
Facility by reducing the amount set forth in clause (2)(ii) of the definition of
Percentage Rent by an amount determined by multiplying (A) a fraction, (x) the
numerator of which is the Adjusted Revenue for the affected CT Facility and
(y) the denominator of which is the Adjusted Revenue for all of the CT
Facilities subject to the Master Lease, including the affected CT Facility, by
(B)  the amount set forth in clause (2)(ii) of the definition of Percentage
Rent  (in each case, determined by reference to the most recent Test Period for
which Tenant’s Parent’s financial results are available); and

 

(vii)             Landlord shall retain any claim which Landlord may have
against Tenant for failure to insure such Leased Property as required by
Article XIII.

 

To the extent any of the Development Facilities has not been subject to this
Master Lease as Leased Property for the entirety of the applicable Test Period
(other than as a result of a Leased Property Rent Adjustment Event as to such
Development Facility), the Adjusted Revenue calculation made under this
Section 14.6 that includes such Development Facility shall be given pro forma
effect as if the Development Facility had been subject to this Master Lease for
the entirety of such Test Period.

 

51

--------------------------------------------------------------------------------


 

ARTICLE XV

 

15.1                        Condemnation.

 

(a)                                 Total Taking.  If the Leased Property of a
Facility is totally and permanently taken by Condemnation (a “Taking”), this
Master Lease shall terminate with respect to such Facility as of the day before
the Date of Taking for such Facility.

 

(b)                                 Partial Taking.  If a portion of the Leased
Property of, and any Tenant Capital Improvements to, a Facility are taken by
Condemnation, this Master Lease shall remain in effect if the affected Facility
is not thereby rendered Unsuitable for Its Primary Intended Use, but if such
Facility is thereby rendered Unsuitable for Its Primary Intended Use, this
Master Lease shall terminate with respect to such Facility as of the day before
the Date of Taking for such Facility.

 

(c)                                  Restoration.  If there is a partial Taking
of the Leased Property of, and any Tenant Capital Improvements to, a Facility
and this Master Lease remains in full force and effect with respect to such
Facility, Landlord shall make available to Tenant the portion of the Award
applicable to restoration of the Leased Property (excluding any Tenant Capital
Improvements, it being understood and agreed that Tenant shall not be required
to repair or restore any Tenant Capital Improvements, provided that the Leased
Property is restored in a manner reasonably satisfactory to Landlord), and
Tenant shall accomplish all necessary restoration whether or not the amount
provided by the Condemnor for restoration is sufficient and the Base Rent shall
be reduced by such amount as may be agreed upon by Landlord and Tenant or, if
they are unable to reach such an agreement within a period of thirty (30) days
after the occurrence of the Taking, then the Base Rent for such Facility shall
be proportionately reduced, based on the proportion of the Facility that was
subject to the partial Taking and pursuant to the formula set forth in
Section 14.6 hereof.  Tenant shall restore such Leased Property (as nearly as
possible under the circumstances) to a complete architectural unit of the same
general character and condition as such Leased Property existing immediately
prior to such Taking.

 

15.2                        Award Distribution.  Except as set forth below (and
to the extent provided in Section 15.1(c) hereof), the entire Award shall belong
to and be paid to Landlord.  Tenant shall, however, be entitled to pursue its
own claim with respect to the Taking for Tenant’s lost profits value and moving
expenses and, the portion of the Award, if any, allocated to any Tenant Capital
Improvements (subject to Tenant’s restoring the Leased Property not subject to a
Taking in a manner reasonably satisfactory to Landlord) and Tenant’s Property
shall be and remain the property of Tenant free of any claim thereto by
Landlord.

 

15.3                        Temporary Taking.  The taking of the Leased
Property, or any part thereof, shall constitute a taking by Condemnation only
when the use and occupancy by the taking authority has continued for longer than
180 consecutive days.  During any shorter period, which shall be a temporary
taking, all the provisions of this Master Lease shall remain in full force and
effect and the Award allocable to the Term shall be paid to Tenant.

 

15.4                        Condemnation Awards Paid to Facility Mortgagee. 
Notwithstanding anything herein to the contrary, in the event that any Facility
Mortgagee is entitled to any

 

52

--------------------------------------------------------------------------------


 

Condemnation Award, or any portion thereof, under the terms of any Facility
Mortgage or related financing agreement, such award shall be applied, held
and/or disbursed in accordance with the terms of the Facility Mortgage or
related financing agreement.  In the event that the Facility Mortgagee elects to
apply the Condemnation Award to the indebtedness secured by the Facility
Mortgage in the case of a Taking as to which the restoration provisions apply
(or the related financing agreement requires such application), Landlord shall
either (i) within ninety (90) days of the notice from the Facility Mortgagee
make available to Tenant for restoration of such Leased Property funds (either
through refinance or otherwise) equal to the amount applied by the Facility
Mortgagee or applicable to restoration of the Leased Property, or (ii) sell to
Tenant the portion of the Leased Property consisting of the Facility that is not
subject to the Taking in exchange for a payment equal to the greater of (1) the
difference between (a) the value of such Facility immediately prior to such
Taking, based on the average fair market value of similar real estate in the
areas surrounding such Facility, and (b) the amount of the Condemnation Award
retained by the Facility Mortgagee, and (2) the value of the remaining portion
of such Facility after such Taking, based on the average fair market value of
similar real estate in the areas surrounding such Facility.

 

15.5                        Termination of Master Lease; Abatement of Rent.  In
the event this Master Lease is terminated with respect to the affected portion
of the Leased Property as a result of a Taking (or pursuant to Section 15.4
hereof as a result of a Facility Mortgagee electing to apply a Condemnation
Award to the indebtedness secured by the Facility Mortgage), the Base Rent due
hereunder from and after the effective date of such termination shall be reduced
by an amount determined in the same manner as set forth in Section 14.6 hereof.

 

ARTICLE XVI

 

16.1                        Events of Default.  Any one or more of the following
shall constitute an “Event of Default”:

 

(a)                                 (i)                                    
Tenant shall fail to pay any installment of Rent within two (2) Business Days of
when due and such failure is not cured by Tenant within one (1) Business Day
after notice from Landlord of Tenant’s failure to pay such installment of Rent
when due (and such notice of failure from Landlord may be given any time after
such installment is more than one (1) Business Day late);

 

(ii)           Tenant shall fail on any two separate occasions in the same
Fiscal Year to pay any installment of Rent within two (2) Business Days;

 

(iii)          Tenant shall fail on any occasion to pay any installment of Rent
within five (5) Business Days of when due; or

 

(iv)          Tenant shall fail to pay any Additional Charge within five
(5) Business Days after notice from Landlord of Tenant’s failure to make such
payment of such Additional Charge when due (and such notice of failure from
Landlord may be given any time after such payment is more than one (1) Business
Day late);

 

53

--------------------------------------------------------------------------------


 

(b)                                 a default shall occur under any Guaranty or
other instrument executed by Tenant or an Affiliate of Tenant in favor of
Landlord or an Affiliate of Landlord (excluding, however, the Distribution
Agreement and the Distribution Agreement Ancillary Documents), where the default
is not cured within any applicable grace period set forth therein or, if no cure
periods are provided, within 15 days after notice from Landlord (or in the case
of a breach of Paragraph 8 of the Guaranty, the cure periods provided herein
with respect to such action or omission);

 

(c)                                  Tenant or any Guarantor shall:

 

(i)                                     admit in writing its inability to pay
its debts generally as they become due;

 

(ii)                                  file a petition in bankruptcy or a
petition to take advantage of any insolvency act;

 

(iii)                               make an assignment for the benefit of its
creditors;

 

(iv)                              consent to the appointment of a receiver of
itself or of the whole or any substantial part of its property; or

 

(v)                                 file a petition or answer seeking
reorganization or arrangement under the United States bankruptcy laws or any
other applicable law or statute of the United States of America or any state
thereof;

 

(d)                                 Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Tenant or any Guarantor (other than an Immaterial Subsidiary
Guarantor), a receiver of Tenant or any Guarantor (other than an Immaterial
Subsidiary Guarantor) or of the whole or substantially all of the Tenant’s or
any Guarantor’s (other than an Immaterial Subsidiary Guarantor’s) property, or
approving a petition filed against Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) seeking reorganization or arrangement of Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;

 

(e)                                  Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) shall be liquidated or dissolved (except that
any Guarantor may be liquidated or dissolved into another Guarantor or the
Tenant or so long as its assets are distributed following such liquidation or
dissolution to another Guarantor or Tenant);

 

(f)                                   the estate or interest of Tenant in the
Leased Property or any part thereof shall be levied upon or attached in any
proceeding relating to more than $1,000,000 and the same shall not be vacated,
discharged or stayed pending appeal (or bonded or otherwise similarly secured
payment) within the later of ninety (90) days after commencement thereof or
thirty (30) days after receipt by Tenant of notice thereof from Landlord;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law;

 

54

--------------------------------------------------------------------------------


 

(g)                                  except as a result of material damage,
destruction or Condemnation, Tenant voluntarily ceases operations for its
Primary Intended Use at a Facility and such event would reasonably be expected
to have a material adverse effect on Tenant, the Facilities, or on the Leased
Property, in each case, taken as a whole;

 

(h)                                 any of the representations or warranties
made by Tenant hereunder or by any Guarantor in a Guaranty proves to be untrue
when made in any material respect which materially and adversely affects
Landlord;

 

(i)                                     any applicable license or other
agreements material to a Facility’s operation for its Primary Intended Use are
at any time terminated or revoked or suspended for more than thirty (30) days
(and causes cessation of gaming activity at a Facility) and such termination,
revocation or suspension is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant, the Facilities, or on the
Leased Property, taken as a whole;

 

(j)                                    except to a permitted assignee pursuant
to Section 22.2 or a permitted subtenant or Subsidiary that joins as a Guarantor
to the Guaranty pursuant to Section 22.3, or with respect to the granting of a
permitted pledge hereunder to a Permitted Leasehold Mortgagee, the sale or
transfer, without Landlord’s consent, of all or any portion of any Gaming
License or similar certificate or license relating to the Leased Property;

 

(k)                                 Tenant or any Guarantor, by its acts or
omissions, causes the occurrence of a default under any provision (to the extent
Tenant has knowledge of such provision and Tenant’s or such Guarantor’s
obligations with respect thereto) of any Facility Mortgage, related documents or
obligations thereunder by which Tenant is bound in accordance with Section 31.1
or has agreed under the terms of this Master Lease to be bound, which default is
not cured within the applicable time period, if the effect of such default is to
cause, or to permit the holder or holders of that Facility Mortgage or
Indebtedness secured by that Facility Mortgage (or a trustee or agent on behalf
of such holder or holders), to cause, that Facility Mortgage (or the
Indebtedness secured thereby) to become or be declared due and payable (or
redeemable) prior to its stated maturity (excluding in any case any default
related to the financial performance of Tenant or any Guarantor);

 

(l)                                     (x) a breach by Tenant of
Section 23.3(a) hereof for two consecutive Test Periods ending on the last day
of two consecutive fiscal quarters or (y) a breach of Section 23.3(b) hereof;

 

(m)                             any event or condition occurs that (i) results
in any Material Indebtedness becoming due prior to its stated maturity or
(ii) enables or permits (with all applicable grace periods, if any, having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or exercise any other remedy (other than any
prepayment, repurchase, or redemption, arising out of or relating to a change of
control or asset sale or any redemption, repurchase, conversion or settlement
with respect to any Indebtedness convertible into Equity Interests pursuant to
its terms unless such redemption, repurchase, conversion or settlement results
from a default thereunder or

 

55

--------------------------------------------------------------------------------


 

an event that would otherwise constitute an Event of Default, provided that
failure to consummate any such required prepayment, redemption, repurchase,
conversion or settlement under any Material Indebtedness shall constitute an
Event of Default), or (ii) the Tenant or any Guarantor shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof
(provided that this paragraph (m) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is not prohibited
hereby and under the documents providing for such Indebtedness);

 

(n)                                 if Tenant shall fail to observe or perform
any other term, covenant or condition of this Master Lease and such failure is
not cured by Tenant within thirty (30) days after notice thereof from Landlord,
unless such failure cannot with due diligence be cured within a period of thirty
(30) days, in which case such failure shall not be deemed to be an Event of
Default if Tenant proceeds promptly and with due diligence to cure the failure
and diligently completes the curing thereof within one hundred twenty (120) days
after such notice from Landlord; provided, however, that such notice shall be in
lieu of and not in addition to any notice required under applicable law;

 

(o)                                 if Tenant or any Guarantor shall fail to
pay, bond, escrow or otherwise similarly secure payment of one or more final
judgments aggregating in excess of the product of (i) $100 million and (ii) the
CPI Increase (and only to the extent not covered by insurance), which judgments
are not discharged or effectively waived or stayed for a period of 45
consecutive days; and

 

(p)                                 an assignment of Tenant’s interest in this
Master Lease (including pursuant to a Change in Control) shall have occurred
without the consent of Landlord to the extent such consent is required under
Article XXII or Tenant is otherwise in default of the provisions set forth in
Section 22.1 below.

 

No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.

 

16.2                        Certain Remedies.  If an Event of Default shall have
occurred and be continuing, Landlord may (a) terminate this Master Lease by
giving Tenant no less than ten (10) days’ notice of such termination and the
Term shall terminate and all rights of Tenant under this Master Lease shall
cease, (b) seek damages as provided in Section 16.3 hereof, and/or (c) exercise
any other right or remedy at law or in equity available to Landlord as a result
of any Event of Default.  Tenant shall pay as Additional Charges all costs and
expenses incurred by or on behalf of Landlord, including reasonable attorneys’
fees and expenses, as a result of any Event of Default hereunder.  If an Event
of Default shall have occurred and be continuing, whether or not this Master
Lease has been terminated pursuant to the first sentence of this Section 16.2,
Tenant shall, to the extent permitted by law (including applicable Gaming
Regulations), if required by Landlord to do so, immediately surrender to
Landlord possession of all or any portion of the Leased Property (including any
Tenant Capital Improvements of the Facilities) as to which Landlord has so
demanded and quit the same and Landlord may, to the

 

56

--------------------------------------------------------------------------------


 

extent permitted by law (including applicable Gaming Regulations), enter upon
and repossess such Leased Property and any Capital Improvement thereto by
reasonable force, summary proceedings, ejectment or otherwise, and, to the
extent permitted by law (including applicable Gaming Regulations), may remove
Tenant and all other Persons and any of Tenant’s Property from such Leased
Property (including any such Tenant Capital Improvement thereto).

 

16.3                        Damages.  None of (i) the termination of this Master
Lease, (ii) the repossession of the Leased Property (including any Capital
Improvements to any Facility), (iii) the failure of Landlord to relet the Leased
Property or any portion thereof, (iv) the reletting of all or any portion of the
Leased Property, or (v) the inability of Landlord to collect or receive any
rentals due upon any such reletting, shall relieve Tenant of its liabilities and
obligations hereunder, all of which shall survive any such termination,
repossession or reletting.  Landlord and Tenant agree that Landlord shall have
no obligation to mitigate Landlord’s damages under this Master Lease.  If any
such termination of this Master Lease occurs (whether or not Landlord terminates
Tenant’s right to possession of the Leased Property), Tenant shall forthwith pay
to Landlord all Rent due and payable under this Master Lease to and including
the date of such termination.  Thereafter:

 

Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:

 

(A)                               the sum of:

 

(i)                                     the worth at the time of award of the
unpaid Rent which had been earned at the time of termination to the extent not
previously paid by Tenant under this Section 16.3;

 

(ii)                                  the worth at the time of award of the
amount by which the unpaid Rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided;

 

(iii)                               the worth at the time of award of the amount
by which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such rental loss that Tenant proves could be reasonably
avoided; plus

 

(iv)                              any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Master Lease or which in the ordinary course of
things would be likely to result therefrom.

 

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate.  As used in clause
(iii) above, the “worth at the time of award” shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of New York at the
time of award plus one percent (1%) and reducing such amount by the portion of
the unpaid Rent that Tenant proves could be reasonably avoided.  For purposes of
determining the worth at the time of

 

57

--------------------------------------------------------------------------------


 

the award, Percentage Rent that would have been payable for the remainder of the
Term shall be deemed to be the greater of (y) the same as the Percentage Rent
for the then current Lease Year or, if not determinable, the immediately
preceding Lease Year; and (z) such other amount as Landlord shall demonstrate
could reasonably have been earned (assuming Net Revenues will have not been
impacted by any of the conditions that contributed to the Event of Default).

 

or

 

(B)                               if Landlord chooses not to terminate Tenant’s
right to possession of the Leased Property (whether or not Landlord terminates
the Master Lease), each installment of said Rent and other sums payable by
Tenant to Landlord under this Master Lease as the same becomes due and payable,
together with interest at the Overdue Rate from the date when due until paid,
and Landlord may enforce, by action or otherwise, any other term or covenant of
this Master Lease (and Landlord may at any time thereafter terminate Tenant’s
right to possession of the Leased Property and seek damages under subparagraph
(A) hereof, to the extent not already paid for by Tenant under this subparagraph
(B)).

 

16.4                        Receiver.  Upon the occurrence and continuance of an
Event of Default, and upon commencement of proceedings to enforce the rights of
Landlord hereunder, but subject to any limitations of applicable law, Landlord
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Landlord of the Leased Property and of the revenues,
earnings, income, products and profits thereof, pending the outcome of such
proceedings, with such powers as the court making such appointment shall confer.

 

16.5                        Waiver.  If Landlord initiates judicial proceedings
or if this Master Lease is terminated by Landlord pursuant to this Article XVI,
Tenant waives, to the extent permitted by applicable law, (i) any right of
redemption, re-entry or repossession; and (ii) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt.

 

16.6                        Application of Funds.  Any payments received by
Landlord under any of the provisions of this Master Lease during the existence
or continuance of any Event of Default which are made to Landlord rather than
Tenant due to the existence of an Event of Default shall be applied to Tenant’s
obligations in the order which Landlord may reasonably determine or as may be
prescribed by the laws of the State.

 

ARTICLE XVII

 

17.1                        Permitted Leasehold Mortgagees.

 

(a)                                 On one or more occasions without Landlord’s
prior consent Tenant may mortgage or otherwise encumber Tenant’s estate in and
to the Leased Property (the “Leasehold Estate”) to one or more Permitted
Leasehold Mortgagees under one or more Permitted Leasehold Mortgages and pledge
its right, title and interest under this Master Lease as security for such
Permitted Leasehold Mortgages or any Debt Agreement secured thereby; provided
that no Person shall be considered a Permitted Leasehold Mortgagee unless
(1) such Person delivers

 

58

--------------------------------------------------------------------------------


 

to Landlord a written agreement (in form and substance reasonably satisfactory
to Landlord) providing (i) that (unless this Master Lease has been terminated as
to a particular Facility) such Permitted Leasehold Mortgagee and any lenders for
whom it acts as representative, agent or trustee, will not use or dispose of any
Gaming License for use at a location other than at the Facility to which such
Gaming License relates as of the date such Person becomes a Permitted Leasehold
Mortgagee (or, in the case of any Facility added to the Master Lease after such
date, as of the date that such Facility is added to the Master Lease), and
(ii) an express acknowledgement that, in the event of the exercise by the
Permitted Leasehold Mortgagee of its rights under the Permitted Leasehold
Mortgage, the Permitted Leasehold Mortgagee shall be required to (except for a
transfer that meets the requirements of Section 22.2(iii)) secure the approval
of Landlord for  the replacement of Tenant with respect to the affected portion
of the Leased Property and contain the Permitted Leasehold Mortgagee’s
acknowledgment that such approval may be granted or withheld by Landlord in
accordance with the provisions of Article XXII of this Master Lease, and (2) the
underlying Permitted Leasehold Mortgage includes an express acknowledgement that
any exercise of remedies thereunder that would affect the Leasehold Estate shall
be subject to the terms of the Master Lease.

 

(b)                                 Notice to Landlord.

 

(i)                                     (1)                                 If
Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold Estate and
if the holder of such Permitted Leasehold Mortgage shall provide Landlord with
written notice of such Permitted Leasehold Mortgage together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord, the provisions of this Section 17.1 shall apply in
respect to each such Permitted Leasehold Mortgage.

 

(2)                                 In the event of any assignment of a
Permitted Leasehold Mortgage or in the event of a change of address of a
Permitted Leasehold Mortgagee or of an assignee of such Mortgage, written notice
of the new name and address shall be provided to Landlord.

 

(ii)                                  Landlord shall promptly upon receipt of a
communication purporting to constitute the notice provided for by subsection
(b)(i) above acknowledge by an executed and notarized instrument receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify the Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication as not conforming with the provisions of this
Section 17.1 and specify the specific basis of such rejection.

 

(iii)                               After Landlord has received the notice
provided for by subsection (b)(i) above, the Tenant, upon being requested to do
so by Landlord, shall with reasonable promptness provide Landlord with copies of
the note or other obligation secured by such Permitted Leasehold Mortgage and of
any other documents pertinent to the Permitted Leasehold Mortgage as specified
by the

 

59

--------------------------------------------------------------------------------


 

Landlord.  If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments.  All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals.  From time to time upon being requested to do
so by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

 

(c)                                  Default Notice.  Landlord, upon providing
Tenant any notice of:  (i) default under this Master Lease or (ii) a termination
of this Master Lease, shall at the same time provide a copy of such notice to
every Permitted Leasehold Mortgagee for which notice has been properly provided
to Landlord pursuant to Section 17.1(b) hereof.  No such notice by Landlord to
Tenant shall be deemed to have been duly given unless and until a copy thereof
has been sent, in the manner prescribed in Section 35.1 of this Master Lease, to
every Permitted Leasehold Mortgagee for which notice has been properly provided
to Landlord pursuant to Section 17.1(b) hereof.  From and after such notice has
been sent to a Permitted Leasehold Mortgagee, such Permitted Leasehold Mortgagee
shall have the same period, after the giving of such notice upon its remedying
any default or acts or omissions which are the subject matter of such notice or
causing the same to be remedied, as is given Tenant after the giving of such
notice to Tenant, plus in each instance, the additional periods of time
specified in subsections (d) and (e) of this Section 17.1 to remedy, commence
remedying or cause to be remedied the defaults or acts or omissions which are
the subject matter of such notice specified in any such notice.  Landlord shall
accept such performance by or at the instigation of such Permitted Leasehold
Mortgagee as if the same had been done by Tenant.  Tenant authorizes each
Permitted Leasehold Mortgagee (to the extent such action is authorized under the
applicable Debt Agreement) to take any such action at such Permitted Leasehold
Mortgagee’s option and does hereby authorize entry upon the premises by the
Permitted Leasehold Mortgagee for such purpose.

 

(d)                                 Notice to Permitted Leasehold Mortgagee. 
Anything contained in this Master Lease to the contrary notwithstanding, if any
default shall occur which entitles Landlord to terminate this Master Lease,
Landlord shall have no right to terminate this Master Lease on account of such
default unless, following the expiration of the period of time given Tenant to
cure such default or the act or omission which gave rise to such default,
Landlord shall notify every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b) hereof of
Landlord’s intent to so terminate at least thirty (30) days in advance of the
proposed effective date of such termination if such default is capable of being
cured by the payment of money, and at least ninety (90) days in advance of the
proposed effective date of such termination if such default is not capable of
being cured by the payment of money (“Termination Notice”).  The provisions of
subsection (e) below of this Section 17.1 shall apply if, during such thirty
(30) or ninety (90) days (as the case may be) Termination Notice period, any
Permitted Leasehold Mortgagee shall:

 

60

--------------------------------------------------------------------------------


 

(i)            notify Landlord of such Permitted Leasehold Mortgagee’s desire to
nullify such Termination Notice; and

 

(ii)           pay or cause to be paid all Rent, Additional Charges, and other
payments (i) then due and in arrears as specified in the Termination Notice to
such Permitted Leasehold Mortgagee and (ii) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as the same may
become due); and

 

(iii)          comply or in good faith, with reasonable diligence and
continuity, commence to comply with all nonmonetary requirements of this Master
Lease then in default and reasonably susceptible of being complied with by such
Permitted Leasehold Mortgagee, provided, however, that such Permitted Leasehold
Mortgagee shall not be required during such ninety (90) day period to cure or
commence to cure any default consisting of Tenant’s failure to satisfy and
discharge any lien, charge or encumbrance against the Tenant’s interest in this
Master Lease or the Leased Property, or any of Tenant’s other assets junior in
priority to the lien of the mortgage or other security documents held by such
Permitted Leasehold Mortgagee; and

 

(iv)          during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lenders’) intent to pay such Rent and other charges and comply with this Master
Lease.

 

(e)                                  Procedure on Default.

 

(i)                                     If Landlord shall elect to terminate
this Master Lease by reason of any Event of Default of Tenant that has occurred
and is continuing, and a Permitted Leasehold Mortgagee shall have proceeded in
the manner provided for by subsection (d) of this Section 17.1, the specified
date for the termination of this Master Lease as fixed by Landlord in its
Termination Notice shall be extended for a period of six (6) months; provided
that such Permitted Leasehold Mortgagee shall, during such six-month period (and
during the period of any continuance referred to in subsection (e)(ii) below):

 

(1)         pay or cause to be paid the Rent, Additional Charges and other
monetary obligations of Tenant under this Master Lease as the same become due,
and continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and (B) past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
such Permitted Leasehold Mortgagee; and

 

61

--------------------------------------------------------------------------------


 

(2)   if not enjoined or stayed pursuant to a bankruptcy or insolvency
proceeding or other judicial order, diligently continue to pursue acquiring or
selling Tenant’s interest in this Master Lease and the Leased Property by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.

 

(ii)           If at the end of such six (6) month period such Permitted
Leasehold Mortgagee is complying with subsection (e)(i) above, this Master Lease
shall not then terminate, and the time for completion by such Permitted
Leasehold Mortgagee of its proceedings shall continue (provided that for the
time of such continuance, such Permitted Leasehold Mortgagee is in compliance
with subsection (e)(i) above) (x) so long as such Permitted Leasehold Mortgagee
is enjoined or stayed pursuant to a bankruptcy or insolvency proceeding or other
judicial order and if so enjoined or stayed, thereafter for so long as such
Permitted Leasehold Mortgagee proceeds to complete steps to acquire or sell
Tenant’s interest in this Master Lease by foreclosure of the Permitted Leasehold
Mortgage or by other appropriate means with reasonable diligence and continuity
but not to exceed twelve (12) months after the Permitted Leasehold Mortgagee is
no longer so enjoined or stayed from prosecuting the same and in no event longer
than twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold Mortgagee pursuant to Section 17.1(d) hereof, and (y) if
such Permitted Leasehold Mortgagee is not so enjoined or stayed, thereafter for
so long as such Permitted Leasehold Mortgagee proceeds to complete steps to
acquire or sell Tenant’s interests in this Master Lease by foreclosure of the
Permitted Leasehold Mortgage or by other appropriate means with reasonable
diligence and continuity but not to exceed twelve (12) months from the date of
Landlord’s initial notification to Permitted Leasehold Mortgagee pursuant to
Section 17.1(d) hereof.  Nothing in this subsection (e) of this Section 17.1,
however, shall be construed to extend this Master Lease beyond the original term
thereof as extended by any options to extend the term of this Master Lease
properly exercised by Tenant or a Permitted Leasehold Mortgagee in accordance
with Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue
such foreclosure proceeding after the default has been cured.  If the default
shall be cured pursuant to the terms and within the time periods allowed in
subsections (d) and (e) of this Section 17.1 and the Permitted Leasehold
Mortgagee shall discontinue such foreclosure proceedings, this Master Lease
shall continue in full force and effect as if Tenant had not defaulted under
this Master Lease.

 

(iii)          If a Permitted Leasehold Mortgagee is complying with subsection
(e)(i) of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate
herein by a Discretionary Transferee this Master Lease shall continue in full
force and effect as if Tenant had not defaulted under this Master Lease,
provided that such Discretionary Transferee cures all outstanding defaults that
can be cured through the payment of money and all other defaults that are
reasonably susceptible of being cured.

 

62

--------------------------------------------------------------------------------


 

(iv)                              For the purposes of this Section 17.1, the
making of a Permitted Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this Master Lease nor of the Leasehold Estate hereby
created, nor shall any Permitted Leasehold Mortgagee, as such, be deemed to be
an assignee or transferee of this Master Lease or of the Leasehold Estate hereby
created so as to require such Permitted Leasehold Mortgagee, as such, to assume
the performance of any of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder; but the purchaser at any sale of this Master
Lease (including a Permitted Leasehold Mortgagee if it is the purchaser at
foreclosure) and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignee or
transferee of this Master Lease and of the Leasehold Estate hereby created under
any instrument of assignment or transfer in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall be subject to Article XXII hereof (including
the requirement that such purchaser assume the performance of the terms,
covenants or conditions on the part of the Tenant to be performed hereunder and
meet the qualifications of Discretionary Transferee or be reasonably consented
to by Landlord in accordance with Section 22.2(i) hereof).

 

(v)                                 Any Permitted Leasehold Mortgagee or other
acquirer of the Leasehold Estate of Tenant pursuant to foreclosure, assignment
in lieu of foreclosure or other proceedings in accordance with the requirements
of Section 22.2(iii) of this Master Lease may, upon acquiring Tenant’s Leasehold
Estate, without further consent of Landlord, sell and assign the Leasehold
Estate in accordance with the requirements of Section 22.2(iii) of this Master
Lease and enter into Permitted Leasehold Mortgages in the same manner as the
original Tenant, subject to the terms hereof.

 

(vi)                              Notwithstanding any other provisions of this
Master Lease, any sale of this Master Lease and of the Leasehold Estate hereby
created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignment or transfer of this Master Lease and of the
Leasehold Estate hereby created in lieu of the foreclosure of any Permitted
Leasehold Mortgage, shall be deemed to be a permitted sale, transfer or
assignment of this Master Lease and of the Leasehold Estate hereby created to
the extent that the successor tenant under this Master Lease is a Discretionary
Transferee and the transfer otherwise complies with the requirements of
Section 22.2(iii) of this Master Lease or the transferee is reasonably consented
to by Landlord in accordance with Section 22.2(i) hereof.

 

(f)            New Lease.  In the event of the termination of this Master Lease
other than due to a default as to which the Permitted Leasehold Mortgagee had
the opportunity to, but did not, cure the default as set forth in Sections
17.1(d) and 17.1(e) above, Landlord shall provide each Permitted Leasehold
Mortgagee with written notice that this Master Lease has been terminated
(“Notice of Termination”), together with a statement of all sums which would at
that time be due under this Master Lease but for such termination, and of all
other defaults, if any, then known to Landlord.  Landlord agrees to enter into a
new lease (“New Lease”) of the Leased Property with such Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee

 

63

--------------------------------------------------------------------------------


 

Designee (in each case if a Discretionary Transferee) for the remainder of the
term of this Master Lease, effective as of the date of termination, at the rent
and additional rent, and upon the terms, covenants and conditions (including all
options to renew but excluding requirements which have already been fulfilled)
of this Master Lease, provided:

 

(i)            Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall make a binding, written, irrevocable commitment to
Landlord for such New Lease within thirty (30) days after the date such
Permitted Leasehold Mortgagee receives Landlord’s Notice of Termination of this
Master Lease given pursuant to this Section 7.1(f);

 

(ii)           Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall pay or cause to be paid to Landlord at the time of the
execution and delivery of such New Lease, any and all sums which would at the
time of execution and delivery thereof be due pursuant to this Master Lease but
for such termination and, in addition thereto, all reasonable expenses,
including reasonable attorney’s fees, which Landlord shall have incurred by
reason of such termination and the execution and delivery of the New Lease and
which have not otherwise been received by Landlord from Tenant or other party in
interest under Tenant; and

 

(iii)          Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall agree to remedy any of Tenant’s defaults of which said
Permitted Leasehold Mortgagee was notified by Landlord’s Notice of Termination
(or in any subsequent notice) and which can be cured through the payment of
money or are reasonably susceptible of being cured by Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee.

 

(g)           New Lease Priorities.  If more than one Permitted Leasehold
Mortgagee shall request a New Lease pursuant to subsection (f)(i) of this
Section 17.1, Landlord shall enter into such New Lease with the Permitted
Leasehold Mortgagee whose mortgage is senior in lien, or with its Permitted
Leasehold Mortgagee Designee acting for the benefit of such Permitted Leasehold
Mortgagee prior in lien foreclosing on Tenant’s interest in this Master Lease. 
Landlord, without liability to Tenant or any Permitted Leasehold Mortgagee with
an adverse claim, may rely upon a title insurance policy issued by a reputable
title insurance company as the basis for determining the appropriate Permitted
Leasehold Mortgagee who is entitled to such New Lease.

 

(h)           Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. 
Nothing herein contained shall require any Permitted Leasehold Mortgagee as a
condition to its exercise of the right hereunder to cure any default of Tenant
not reasonably susceptible of being cured by such Permitted Leasehold Mortgagee
or its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(c), (d), (e), (f) (if the levy or attachment
is in favor of such Permitted Leasehold Mortgagee (provided such levy is
extinguished upon foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee), (m) (as
related to the Indebtedness secured by a Permitted Leasehold Mortgage that is
junior to the lien of the Permitted Leasehold Mortgagee and such junior lien
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is

 

64

--------------------------------------------------------------------------------


 

held by such Permitted Leasehold Mortgagee) or (o) (if the judgment is in favor
of a Permitted Leasehold Mortgagee other than a Permitted Leasehold Mortgagee
holding a Permitted Leasehold Mortgage that is senior to the lien of such
Permitted Leasehold Mortgagee) and any other sections of this Master Lease which
may impose conditions of default not susceptible to being cured by a Permitted
Leasehold Mortgagee or a subsequent owner of the Leasehold Estate through
foreclosure hereof), in order to comply with the provisions of Sections
17.1(d) and 17.1(e), or as a condition of entering into the New Lease provided
for by Section 17.1(f).

 

(i)            Casualty Loss.  A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that the
insurance proceeds are to be applied in the manner specified in this Master
Lease and the Permitted Leasehold Mortgage shall so provide; except that the
Permitted Leasehold Mortgage may provide a manner for the disposition of such
proceeds, if any, otherwise payable directly to the Tenant (but not such
proceeds, if any, payable jointly to the Landlord and the Tenant or to the
Landlord, to the Facility Mortgagee or to a third-party escrowee) pursuant to
the provisions of this Master Lease.

 

(j)            Arbitration; Legal Proceedings.  Landlord shall give prompt
notice to each Permitted Leasehold Mortgagee (for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof) of any arbitration or
legal proceedings between Landlord and Tenant involving obligations under this
Master Lease.

 

(k)           No Merger.  So long as any Permitted Leasehold Mortgage is in
existence, unless all Permitted Leasehold Mortgagees for which notice has been
properly provided to Landlord pursuant to Section 17.1(b) hereof shall otherwise
expressly consent in writing, the fee title to the Leased Property and the
Leasehold Estate of Tenant therein created by this Master Lease shall not merge
but shall remain separate and distinct, notwithstanding the acquisition of said
fee title and said Leasehold Estate by Landlord or by Tenant or by a third
party, by purchase or otherwise.

 

(l)            Notices.  Notices from Landlord to the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof shall be provided in the method provided in Section 35.1
hereof to the address or fax number furnished Landlord pursuant to subsection
(b) of this Section 17.1, and those from the Permitted Leasehold Mortgagee to
Landlord shall be mailed to the address designated pursuant to the provisions of
Section 35.1 hereof.  Such notices, demands and requests shall be given in the
manner described in this Section 17.1 and in Section 35.1 and shall in all
respects be governed by the provisions of those sections.

 

(m)          Limitation of Liability.  Notwithstanding any other provision
hereof to the contrary, (i) Landlord agrees that any Permitted Leasehold
Mortgagee’s liability to Landlord in its capacity as Permitted Leasehold
Mortgagee hereunder howsoever arising shall be limited to and enforceable only
against such Permitted Leasehold Mortgagee’s interest in the Leasehold Estate
and the other collateral granted to such Permitted Leasehold Mortgagee to secure
the obligations under its Debt Agreement, and (ii) each Permitted Leasehold
Mortgagee agrees that Landlord’s liability to such Permitted Leasehold Mortgagee
hereunder howsoever arising shall

 

65

--------------------------------------------------------------------------------


 

be limited to and enforceable only against Landlord’s interest in the Leased
Property, and  no recourse against Landlord shall be had against any other
assets of Landlord whatsoever.

 

(n)           Sale Procedure.  If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Gaming Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of
Article XXXVI, including without limitation the requirement that Successor
Tenant meet the qualifications of Discretionary Transferee.

 

(o)           Third Party Beneficiary.  Each Permitted Leasehold Mortgagee (for
so long as such Permitted Leasehold Mortgagee holds a Permitted Leasehold
Mortgage) is an intended third-party beneficiary of this Article XVII entitled
to enforce the same as if a party to this Master Lease.

 

17.2                        Landlord’s Right to Cure Tenant’s Default.  If
Tenant shall fail to make any payment or to perform any act required to be made
or performed hereunder when due or within any cure period provided for herein,
Landlord, without waiving or releasing any obligation or default, may, but shall
be under no obligation to, make such payment or perform such act for the account
and at the expense of Tenant, and may, to the extent permitted by law, enter
upon the Leased Property for such purpose and take all such action thereon as,
in Landlord’s opinion, may be necessary or appropriate therefor.  No such entry
shall be deemed an eviction of Tenant.  All sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

 

17.3                        Landlord’s Right to Cure Debt Agreement.  Tenant
agrees that each and any agreement related to Material Indebtedness and any Debt
Agreement (or the principal or controlling agreement relating to such Material
Indebtedness or series of related Debt Agreements) will include a provision
requiring the lender or lenders thereunder (or the Representative of such
lenders) to provide a copy to Landlord of any notices issued by such lenders or
the Representative of such Lenders to Tenant of a Specified Debt Agreement
Default. In addition, Tenant agrees that it will ensure that any such agreement
related to Material Indebtedness and any Debt Agreement (or the principal or
controlling agreement relating to such Material Indebtedness or series of
related Debt Agreements) includes a provision with the effect that should Tenant
fail to make any payment or to perform any act required to be made or performed
under an agreement related to Material Indebtedness or under the Debt Agreement
when due or within any cure period provided for therein (if any), Landlord may,
subject to applicable Gaming Regulations and the terms hereof, cure any such
default by making such payment to the applicable lenders or Representative or
otherwise performing such acts within the cure period thereunder (if any) for
the account of Tenant, to the extent such default is susceptible to cure by
Landlord; provided that Landlord’s right to cure such default shall not be any
greater

 

66

--------------------------------------------------------------------------------


 

than the rights of the obligors under such Material Indebtedness or Debt
Agreement to cure such default.  Landlord and Tenant agree that all sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be for the account of Tenant and paid by Tenant to Landlord on demand.

 

ARTICLE XVIII

 

18.1                        Sale of the Leased Property.  Landlord shall not
voluntarily sell all or portions of the Leased Property during the Term without
the prior written consent of Tenant, which consent may not be unreasonably
withheld.  Notwithstanding the foregoing, Tenant’s consent shall not be required
for (A) any transfer to a Facility Mortgagee contemplated under Article XXXI
hereof which may include, without limitation, a transfer by foreclosure brought
by the Facility Mortgagee or a transfer by deed in lieu of foreclosure (and the
first subsequent sale by such Facility Mortgagee to the extent the Facility
Mortgagee has been diligently attempting to expedite such first subsequent sale
from the time it initiated foreclosure proceedings taking into account the
interest of such Facility Mortgagee to maximize the proceeds of such sale),
(B) a sale by Landlord of all of the Leased Property to a single buyer or group
of buyers, other than to an operator, or an Affiliate of an operator, of Gaming
Facilities (provided that Landlord shall be permitted to sell all of the Leased
Property to a real estate investment trust even if such real estate investment
trust is an Affiliate of an operator), (C) a merger transaction or sale by
Landlord or GLP involving all of the Facilities, other than with an operator, or
an Affiliate of an operator, of Gaming Facilities (provided that Landlord or GLP
shall be permitted to merge with or sell all of the Leased Property to a real
estate investment trust even if such real estate investment trust is an
Affiliate of an operator), (D) a sale/leaseback transaction by Landlord with
respect to any or all of the Leased Properties for financing purposes, (E) any
sale of all or a portion of the Leased Property or the Facilities that does not
change the identity of the Landlord hereunder, including without limitation a
participating interest in Landlord’s interest under this Master Lease or a sale
of Landlord’s reversionary interest in the Leased Property, or (F) a sale or
transfer to an Affiliate of GLP or a joint venture entity in which GLP or its
Affiliate is the managing member or partner.  Any sale by Landlord of all or any
portion of the Leased Property pursuant to this Section 18.1 shall be subject in
each instance to all of the rights of Tenant under this Master Lease and, to the
extent necessary, any purchaser or successor Landlord and/or other controlling
persons must be approved by all applicable gaming regulatory agencies to ensure
that there is no material impact on the validity of any of the Gaming Licenses
or the ability of Tenant to continue to use the Facilities for gaming activities
in substantially the same manner as immediately prior to Landlord’s sale.

 

ARTICLE XIX

 

19.1                        Holding Over.  If Tenant shall for any reason remain
in possession of the Leased Property of a Facility after the expiration or
earlier termination of the Term without the consent, or other than at the
request, of Landlord, such possession shall be as a month-to-month tenant during
which time Tenant shall pay as Base Rent each month twice the monthly Base Rent
applicable to the prior Lease Year for such Facility, together with all
Percentage Rent and Additional Charges and all other sums payable by Tenant
pursuant to this Master Lease.  During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of

 

67

--------------------------------------------------------------------------------


 

the terms, covenants and conditions of this Master Lease, but shall have no
rights hereunder other than the right, to the extent given by law to
month-to-month tenancies, to continue its occupancy and use of the Leased
Property of, and/or any Tenant Capital Improvements to, such Facility.  Nothing
contained herein shall constitute the consent, express or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Master Lease.

 

ARTICLE XX

 

20.1                        Risk of Loss.  The risk of loss or of decrease in
the enjoyment and beneficial use of the Leased Property as a consequence of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise, or in consequence of foreclosures, attachments, levies or
executions (other than by Landlord and Persons claiming from, through or under
Landlord) is assumed by Tenant, and except as otherwise provided herein no such
event shall entitle Tenant to any abatement of Rent.

 

ARTICLE XXI

 

21.1                        General Indemnification.  In addition to the other
indemnities contained herein, and notwithstanding the existence of any insurance
carried by or for the benefit of Landlord or Tenant, and without regard to the
policy limits of any such insurance, Tenant shall protect, indemnify, save
harmless and defend Landlord from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses, including
reasonable attorneys’, consultants’ and experts’ fees and expenses, imposed upon
or incurred by or asserted against Landlord by reason of:  (i) any accident,
injury to or death of Persons or loss of or damage to property occurring on or
about the Leased Property or adjoining sidewalks under the control of Tenant;
(ii) any use, misuse, non-use, condition, maintenance or repair by Tenant of the
Leased Property; (iii) any failure on the part of Tenant to perform or comply
with any of the terms of this Master Lease; (iv) the non-performance of any of
the terms and provisions of any and all existing and future subleases of the
Leased Property to be performed by any party thereunder; (v) any claim for
malpractice, negligence or misconduct committed by any Person on or working from
the Leased Property; and (vi) the violation by Tenant of any Legal Requirement. 
Any amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) days after liability therefor is determined by a final non
appealable judgment or settlement or other agreement of the parties, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment.  Tenant, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Landlord.  For purposes of this Article XXI, any acts or
omissions of Tenant, or by employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.

 

ARTICLE XXII

 

22.1                        Subletting and Assignment.  Tenant shall not,
without Landlord’s prior written consent, which, except as specifically set
forth herein, may be withheld in Landlord’s sole and absolute discretion,
voluntarily or by operation of law assign (which term includes any transfer,
sale, encumbering, pledge or other transfer or hypothecation) this Master Lease,
sublet

 

68

--------------------------------------------------------------------------------


 

all or any part of the Leased Property of any Facility or engage the services of
any Person (other than an Affiliate of Tenant that is also a Guarantor) for the
management or operation of any Facility (provided that the foregoing shall not
restrict a transferee of Tenant from retaining a manager necessary for such
transferee’s satisfying the requirement set forth in clause (a)(1) of the
definition of “Discretionary Transferee”).  Tenant acknowledges that Landlord is
relying upon the expertise of Tenant in the operation of the Facilities and that
Landlord entered into this Master Lease with the expectation that Tenant would
remain in and operate such Facilities during the entire Term and for that
reason, except as set forth herein, Landlord retains sole and absolute
discretion in approving or disapproving any assignment or sublease.  Any Change
in Control shall constitute an assignment of Tenant’s interest in this Master
Lease within the meaning of this Article XXII and the provisions requiring
consent contained herein shall apply.

 

22.2                        Permitted Assignments.  Notwithstanding the
foregoing, and subject to Section 40.1, Tenant may:

 

(i)                                     with Landlord’s prior written consent,
which consent shall not be unreasonably withheld, allow to occur or undergo a
Change in Control  (including without limitation a transfer or assignment of
this Master Lease to any third party in conjunction with a sale by Tenant of all
or substantially all of Tenant’s assets relating to the Facilities);

 

(ii)                                  without Landlord’s prior written consent,
assign this Master Lease or sublease the Leased Property to Tenant’s Parent, a
wholly-owned Subsidiary of Tenant’s Parent or a wholly-owned Subsidiary of
Tenant if all of the following are first satisfied:  (w) such Affiliate becomes
a party to the Guaranty as a Guarantor and in the case of an assignment of this
Master Lease, becomes party to and bound by this Master Lease; (x) Tenant
remains fully liable hereunder; (y) the use of the Leased Property continues to
comply with the requirements of this Master Lease; and (z) Landlord in its
reasonable discretion shall have approved the form and content of all documents
for such assignment or sublease and received an executed counterpart thereof;
and

 

(iii)                               without Landlord’s prior written consent:

 

(w) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”) 
if a Person acquiring such beneficial ownership or control (1) is a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord;

 

(x) undergo a Change in Control whereby a Person acquires beneficial ownership
and control of 100% of the Equity Interests in Tenant in connection with a
Change in Control that does not constitute a Tenant Parent COC or a Foreclosure
COC  (such Change in Control, a “Tenant COC”) if (1) such Person is a
Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms

 

69

--------------------------------------------------------------------------------


 

reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, and
(3) the Adjusted Revenue to Rent Ratio with respect to all of the Facilities
(determined at the proposed effective time of the Change in Control) for the
then most recently preceding four (4) fiscal quarters for which financial
statements are available is at least 1.4:1;

 

(y) assign this Master Lease to any Person in an assignment that does not
constitute a Foreclosure Assignment if (1) such Person is a Discretionary
Transferee, (2) such Discretionary Transferee agrees in writing to assume the
obligations of the Tenant under this Master Lease without amendment or
modification other than as provided below, (3) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provided a Guaranty
on terms reasonably satisfactory to Landlord or, if such Discretionary
Transferee does not have a Parent Company, such Discretionary Transferee has
become a Guarantor and provided a Guaranty on terms reasonably satisfactory to
Landlord, and (4) the Adjusted Revenue to Rent Ratio with respect to all of the
Facilities (determined at the proposed effective time of the assignment) for the
then most recently preceding four (4) fiscal quarters for which financial
statements are available is at least 1.4:1; or

 

(z) (i) assign this Master Lease by way of foreclosure of the Leasehold Estate
or an assignment-in-lieu of foreclosure to any Person (any such assignment, a
“Foreclosure Assignment”) or (ii) undergo a Change in Control whereby a Person
acquires beneficial ownership and control of 100% of the Equity Interests in
Tenant as a result of the purchase at a foreclosure on a permitted pledge of the
Equity Interests in Tenant or an assignment in lieu of such foreclosure (a
“Foreclosure COC”) or (iii) effect the first subsequent sale or assignment of
the Leasehold Estate or Change in Control after a Foreclosure Assignment or a
Foreclosure COC whereby a Person so acquires the Leasehold Estate or beneficial
ownership and control of 100% of the Equity Interests in Tenant or the Person
who acquired the Leasehold Estate in connection with the Foreclosure Assignment,
in each case, effected by a Permitted Leasehold Mortgagee or a Permitted
Leasehold Mortgagee Foreclosing Party, to the extent such Permitted Leasehold
Mortgagee or  Permitted Leasehold Mortgagee Designee has been diligently
attempting to expedite such first subsequent sale from the time it has initiated
foreclosure proceedings taking into account the interest of such Permitted
Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee in maximizing the
proceeds of such disposition if (1) such Person is a Discretionary Transferee,
(2) in the case of any Foreclosure Assignment, if such Discretionary Transferee
is not a Permitted Leasehold Mortgagee Designee such Discretionary Transferee
agrees in writing to assume the obligations of the Tenant under this Master
Lease without amendment or modification other than as provided below (which
written assumption, in the case of a Permitted Leasehold Mortgagee Foreclosing
Party, may be made by a

 

70

--------------------------------------------------------------------------------


 

Subsidiary of a Permitted Leasehold Mortgagee or a Permitted Leasehold Mortgagee
Designee) and (3) if such Discretionary Transferee is not a Permitted Leasehold
Mortgagee Foreclosing Party, the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord;

 

provided that no such Change in Control or assignment referred to in this
Section 22.2(iii) shall be permitted without Landlord’s prior written consent
unless, and in which case such consent shall not be unreasonably withheld,
(A) the use of the Leased Property at the time of such Change in Control or
assignment and immediately after giving effect thereto is permitted by
Section 7.2 hereof, and (B) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment and
assumption and received an executed counterpart thereof (provided no such
approval shall be required in the case of a Tenant Parent COC or a Tenant COC,
so long as (A) Tenant remains obligated under the Master Lease and the Guaranty
remains in effect except with respect to any release of Tenant’s Parent
permitted thereunder, (B) the requirements for a Guaranty from the Parent
Company or Discretionary Transferee under clause (w) or (x) above are met, and
(C) any modifications to this Master Lease required pursuant to the next
succeeding paragraph are made); and

 

(iv)                              without Landlord’s prior written consent,
pledge or mortgage its Leasehold Estate to a Permitted Leasehold Mortgagee and
permit a pledge of the equity interests in Tenant to be pledged to a Permitted
Leasehold Mortgagee.

 

Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2, such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent.  After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable.

 

22.3                        Permitted Sublease Agreements.  Notwithstanding the
provisions of Section 22.1, but subject to compliance with the provisions of
this Section 22.3 and of Section 40.1, (a) provided that no Event of Default
shall have occurred and be continuing, Tenant shall be permitted to sublease
gaming operations to a wholly-owned Subsidiary that becomes a Guarantor by
executing the Guaranty in form and substance reasonably satisfactory to
Landlord, (b) the Specified Subleases shall be permitted without any further
consent from Landlord, and (c)

 

71

--------------------------------------------------------------------------------


 

provided that no Event of Default shall have occurred and be continuing, Tenant
may enter into any sublease agreement without the prior written consent of
Landlord, provided, further that, (i) in either of clause (b) or (c), the
subleased space pursuant to such sublease will not be used for gaming purposes
(and any such space sublet for any gaming use will require Landlord’s prior
written consent, which consent may not be unreasonably withheld), except to the
extent permitted under the Specified Subleases; (ii) all sublease agreements
under clauses (b) and (c) of this Section 22.3 are made in the normal course of
the Primary Intended Use and to concessionaires or other third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use, except with respect to the Specified Subleases; (iii) each
sublease agreement under this Section 22.3 include a provision providing
Landlord audit rights (subject to reasonable confidentiality obligations) to the
fullest extent necessary to determine Net Revenues hereunder, except with
respect to the Specified Subleases;  and (iv) Landlord shall have the right to
reasonably approve the identity of any subtenants under this Section 22.3
(except with respect to subtenants under the Specified Subleases and any
permitted assignment by such subtenants with respect to such Specified Sublease)
that will be operating all or portions of the Leased Property for its Primary
Intended Use to ensure that all are adequately capitalized and competent and
experienced for the operations which they will be conducting.  After an Event of
Default has occurred and while it is continuing, Landlord may collect rents from
any subtenant and apply the net amount collected to the Rent, but no such
collection shall be deemed (i) a waiver by Landlord of any of the provisions of
this Master Lease, (ii) the acceptance by Landlord of such subtenant as a tenant
or (iii) a release of Tenant from the future performance of its obligations
hereunder.  If reasonably requested by Tenant in connection with a sublease
permitted under clause (c) above, Landlord and such sublessee shall enter into a
subordination, non-disturbance and attornment agreement with respect to such
sublease in a form reasonably satisfactory to Landlord (and if a Facility
Mortgage is then in effect, Landlord shall use reasonable efforts to cause the
Facility Mortgagee to enter into such subordination, non-disturbance and
attornment agreement).

 

22.4                        Required Assignment and Subletting Provisions.  Any
assignment and/or sublease must provide that:

 

(i)                                     in the case of a sublease, it shall be
subject and subordinate to all of the terms and conditions of this Master Lease;

 

(ii)                                  the use of the applicable Facility (or
portion thereof) shall not conflict with any Legal Requirement or any other
provision of this Master Lease;

 

(iii)                               except as otherwise provided herein, no
subtenant or assignee shall be permitted to further sublet all or any part of
the applicable Leased Property or assign this Master Lease or its sublease
except insofar as the same would be permitted if it were a sublease by Tenant
under this Master Lease (it being understood that any subtenant under
Section 22.3(a) may pledge and mortgage its subleasehold estate (or allow the
pledge of its equity interests) to a Permitted Leasehold Mortgagee);

 

(iv)                              in the case of a sublease, in the event of
cancellation or termination of this Master Lease for any reason whatsoever or of
the surrender of this Master Lease (whether voluntary, involuntary or by
operation of law) prior to the expiration date of such sublease,

 

72

--------------------------------------------------------------------------------


 

including extensions and renewals granted thereunder, then, subject to
Article XXXVI, at Landlord’s option, the subtenant shall make full and complete
attornment to Landlord for the balance of the term of the sublease, which
attornment shall be evidenced by an agreement in form and substance satisfactory
to Landlord and which the subtenant shall execute and deliver within five
(5) days after request by Landlord and the subtenant shall waive the provisions
of any law now or hereafter in effect which may give the subtenant any right of
election to terminate the sublease or to surrender possession in the event any
proceeding is brought by Landlord to terminate this Master Lease; and

 

(v)                                 in the event the subtenant receives a
written notice from Landlord stating that this Master Lease has been cancelled,
surrendered or terminated, then, subject to Article XXXVI, the subtenant shall
thereafter be obligated to pay all rentals accruing under said sublease directly
to Landlord (or as Landlord shall so direct); all rentals received from the
subtenant by Landlord shall be credited against the amounts owing by Tenant
under this Master Lease.

 

22.5                        Costs.  Tenant shall reimburse Landlord for
Landlord’s reasonable costs and expenses incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement, including reasonable attorneys’, architects’, engineers’ or other
consultants’ fees whether or not such sublease, assignment or management
agreement is actually consummated.

 

22.6                        No Release of Tenant’s Obligations; Exception.  No
assignment (other than a permitted transfer pursuant to Section 22.2(i) or
Section 22.2(iii)(y) or Section 22.2(iii)(z)(1) or Section 22.2(iii)(z)(3), in
connection with a sale or assignment of the Leasehold Estate), subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. 
The liability of Tenant and any immediate and remote successor in interest of
Tenant (by assignment or otherwise), and the due performance of the obligations
of this Master Lease on Tenant’s part to be performed or observed, shall not in
any way be discharged, released or impaired by any (i) stipulation which extends
the time within which an obligation under this Master Lease is to be performed,
(ii) waiver of the performance of an obligation required under this Master Lease
that is not entered into for the benefit of Tenant or such successor, or
(iii) failure to enforce any of the obligations set forth in this Master Lease,
provided that Tenant shall not be responsible for any additional obligations or
liability arising as the result of any modification or amendment of this Master
Lease by Landlord and any assignee of Tenant that is not an Affiliate of Tenant.

 

ARTICLE XXIII

 

23.1                        Officer’s Certificates and Financial Statements.

 

(a)                                 Officer’s Certificate.  Each of Landlord and
Tenant shall, at any time and from time to time upon receipt of not less than
ten (10) Business Days’ prior written request from the other party hereto,
furnish an Officer’s Certificate certifying (i) that this Master Lease is
unmodified and in full force and effect, or that this Master Lease is in full
force and effect as modified and setting forth the modifications; (ii) the Rent
and Additional Charges payable hereunder and the dates to which the Rent and
Additional Charges payable have been paid; (iii)

 

73

--------------------------------------------------------------------------------


 

that the address for notices to be sent to the party furnishing such Officer’s
Certificate is as set forth in this Master Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such party or the other party
hereto is in default in the performance of any covenant, agreement or condition
contained in this Master Lease (together with back-up calculation and
information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property; and (vi) responses to such other
questions or statements of fact as such other party, any ground or underlying
landlord, any purchaser or any current or prospective Facility Mortgagee or
Permitted Leasehold Mortgagee shall reasonably request.  Landlord’s or Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgement by such failing party that, to such party’s knowledge, (x) this
Master Lease is unmodified and in full force and effect except as may be
represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this Master Lease; and (z) the other matters set forth in such request, if any,
are true and correct.  Any such certificate furnished pursuant to this
Article XXIII may be relied upon by the receiving party and any current or
prospective Facility Mortgagee, Permitted Leasehold Mortgagee, ground or
underlying landlord or purchaser of the Leased Property.  Each Guarantor or
Tenant, as the case may be, shall deliver a written notice within two
(2) Business Days of obtaining knowledge of the occurrence of a default
hereunder.  Such notice shall include a detailed description of the default and
the actions such Guarantor or Tenant has taken or shall take, if any, to remedy
such default.

 

(b)                                 Statements.  Tenant shall furnish the
following statements to Landlord:

 

(i)                                     Within sixty-five (65) days after the
end of Tenant Parent’s Fiscal Years (commencing with the Fiscal Year ending
December 31, 2013) or concurrently with the filing by Tenant’s Parent of its
annual report on Form 10-K with the SEC, whichever is earlier:  (x) Tenant’s
Parent’s Financial Statements; (y) a certificate, executed by the chief
financial officer or treasurer of the Tenant’s Parent (a) certifying that no
default has occurred under this Master Lease or, if such a default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (b) setting forth the calculation
of the financial covenants set forth in Section 23.3 hereof in reasonable detail
as of such Fiscal Year (commencing with the Fiscal Year ending December 31,
2014); and (z) a report with respect to Tenant’s Parent’s Financial Statements
from Tenant’s Parent’s accountants, which report shall be unqualified as to
going concern and scope of audit of Tenant’s Parent and its Subsidiaries
(excluding any qualification as to going concern relating to any debt maturities
in the twelve month period following the date of such audit or any projected
financial performance or covenant default in any Material Indebtedness or this
Master Lease in such twelve month period) and shall provide in substance that
(a) such consolidated financial statements present fairly the consolidated
financial position of Tenant’s Parent and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP and (b) that the examination by Tenant’s
Parent’s accountants in connection with such Financial Statements has been made
in accordance with generally accepted auditing standards;

 

74

--------------------------------------------------------------------------------


 

(ii)                                  Within forty-five (45) days after the end
of each of the first three (3) fiscal quarters of the Tenant’s Parent’s Fiscal
Year (commencing with the fiscal quarter ending March 31, 2014) or concurrently
with the filing by Tenant’s Parent of its quarterly report on Form 10-Q with the
SEC, whichever is earlier, a copy of Tenant’s Parent’s Financial Statements for
such period, together with a certificate, executed by the chief financial
officer or treasurer of Tenant’s Parent (i) certifying that no default has
occurred or, if such a default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth the calculation of the financial covenants set forth
in Section 23.3 hereof in reasonable detail as of such quarter, to the extent
one complete Test Period has been completed which has commenced following the
date of this Master Lease and (iii) certifying that such Financial Statements
fairly present, in all material respects, the financial position and results of
operations of Tenant’s Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);

 

(iii)                               Promptly following Landlord’s request from
time to time, (a) five-year forecasts of Tenant’s income statement and balance
sheet covering such quarterly and annual periods as may be reasonably requested
by Landlord, and in a format consistent with Tenant Parent’s quarterly and
annual financial statements filed with the SEC, and such additional financial
information and projections as may be reasonably requested by Landlord in
connection with syndications, private placements, or public offerings of GLP’s
or Landlord’s debt securities or loans or equity or hybrid securities and
(b) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant as Landlord or GLP may require for its
ongoing filings with the SEC under both the Securities Act and the Securities
Exchange Act of 1934, as amended, including, but not limited to 10-Q Quarterly
Reports, 10-K Annual Reports and registration statements to be filed by Landlord
or GLP during the Term of this Master Lease, the Internal Revenue Service
(including in respect of GLP’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and any other federal, state
or local regulatory agency with jurisdiction over GLP or its Subsidiaries
subject to Section 23.1(c) below);

 

(iv)                              Within thirty-five (35) days after the end of
each calendar month, a copy of Tenant’s income statement for such month and
Tenant’s balance sheet as of the end of such month (which may be subject to
quarterly and year-end adjustments and the absence of footnotes); provided,
however, that with respect to each calendar quarter, Tenant shall provide such
financial reports for the final month thereof as soon as is reasonably
practicable following the closing of the books for such month and in sufficient
time so that Landlord or its Affiliate is able to include the operational
results for the entire quarter in its current Form 10-Q or Form 10-K (or
supplemental report filed in connection therewith);

 

(v)                                 Prompt Notice to Landlord of any action,
proposal or investigation by any agency or entity, or complaint to such agency
or entity, (any of which is called a “Proceeding”), known to Tenant, the result
of which Proceeding would reasonably be expected to be to revoke or suspend or
terminate or modify in a way adverse to Tenant, or

 

75

--------------------------------------------------------------------------------


 

fail to renew or fully continue in effect, any license or certificate or
operating authority pursuant to which Tenant carries on any part of the Primary
Intended Use of all or any portion of the Leased Property;

 

(vi)                              As soon as it is prepared and in no event
later than sixty (60) days after the end of each Fiscal Year, a capital and
operating budget for each Facility for that Fiscal Year; and

 

(vii)                           Tenant further agrees to provide the financial
and operational reports to be delivered to Landlord under this Master Lease in
such electronic format(s) as may reasonably be required by Landlord from time to
time in order to (i) facilitate Landlord’s internal financial and reporting
database and (ii) permit Landlord to calculate any rent, fee or other payments
due under Ground Leases.  Tenant also agrees that Landlord shall have audit
rights with respect to such information to the extent required to confirm
Tenant’s compliance with the Master Lease terms (including, without limitation,
calculation of Net Revenues).

 

(c)                                  Notwithstanding the foregoing, Tenant shall
not be obligated (1) to provide information or assistance that could give
Landlord or its Affiliates a “competitive” advantage with respect to markets in
which GLP and Tenant or Tenant’s Parent might be competing at any time (it being
understood that Landlord shall retain audit rights with respect to such
information to the extent required to confirm Tenant’s compliance with the
Master Lease terms (and GLP’s compliance with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory
requirements) and provided that appropriate measures are in place to ensure that
only Landlord’s auditors and attorneys (and not Landlord or GLP) are provided
access to such information) or (2) to provide information that is subject to the
quality assurance immunity or is subject to attorney-client privilege or the
attorney work product doctrine.

 

23.2                        Public Offering Information.  Tenant specifically
agrees that Landlord may include financial information and such information
concerning the operation of the Facilities (1) which is publicly available or
(2) the inclusion of which is approved by Tenant in writing, which approval may
not be unreasonably withheld, in offering memoranda or prospectuses or
confidential information memoranda, or similar publications or marketing
materials, rating agency presentations, investor presentations or disclosure
documents in connection with syndications, private placements or public
offerings of GLP’s or Landlord’s securities or loans or securities or loans of
any direct or indirect parent entity of Landlord, and any other reporting
requirements under applicable federal and state laws, including those of any
successor to Landlord, provided that, to the extent such information is not
publicly available, the recipients thereof shall be obligated to maintain the
confidentiality thereof and to comply with all federal, state and other
securities laws applicable with respect to such information. Unless otherwise
agreed by Tenant, neither Landlord nor GLP shall revise or change the wording of
information previously publicly disclosed by Tenant and furnished to Landlord or
GLP or any direct or indirect parent entity of Landlord pursuant to Section 23.1
or this Section 23.2 and Landlord’s Form 10-Q or Form 10-K (or supplemental
report filed in connection therewith) shall not disclose the operational results
of the Facilities prior to Tenant’s Parent’s, Tenant’s or its Affiliate’s public
disclosure thereof so long as Tenant’s Parent, Tenant or such Affiliate reports
such information in a timely manner consistent with historical practices and SEC
disclosure

 

76

--------------------------------------------------------------------------------


 

requirements.  Tenant agrees to provide such other reasonable information and,
if necessary, participation in road shows and other presentations at Landlord’s
or GLP’s sole cost and expense, with respect to Tenant and its Leased Property
to facilitate a public or private debt or equity offering or syndication by
Landlord or GLP or any direct or indirect parent entity of Landlord or GLP or to
satisfy GLP’s or Landlord’s SEC disclosure requirements or the disclosure
requirements of any direct or indirect parent entity of Landlord or GLP.  In
this regard, Landlord shall provide to Tenant a copy of any information prepared
by Landlord to be published, and Tenant shall have a reasonable period of time
(not to exceed three (3) Business Days) after receipt of such information to
notify Landlord of any corrections.

 

23.3                        Financial Covenants.  (a) Tenant on a consolidated
basis with respect to all of the Facilities shall maintain an Adjusted Revenue
to Rent Ratio determined on the last day of any fiscal quarter on a cumulative
basis for the preceding Test Period (commencing with the Test Period ending on
December 31, 2014) of at least 1.1:1.

 

(b)                                 In the event that Tenant does not satisfy at
any time the Adjusted Revenue to Rent Ratio set forth in Section 23.3(a),
Tenant’s Parent shall not be permitted to make any Restricted Payment until
Tenant is in compliance with such ratio in a subsequent period.

 

23.4                        Landlord Obligations.  Landlord acknowledges and
agrees that certain of the information contained in the Financial Statements
and/or in the Financials may be non-public financial or operational information
with respect to Tenant and/or the Leased Property.  Landlord further agrees
(i) to maintain the confidentiality of such non-public information; provided,
however, Landlord shall have the right to share such information with GLP and
their respective officers, employees, directors, Facility Mortgagee, agents and
lenders party to material debt instruments entered into by GLP or Landlord,
actual or prospective arrangers, underwriters, investors or lenders with respect
to Indebtedness or Equity Interests that may be issued by GLP or Landlord,
rating agencies, accountants, attorneys and other consultants (the “Landlord
Representatives”), provided that such Landlord Representative is advised of the
confidential nature of such information and agrees, to the extent such
information is not publicly available, to maintain the confidentiality thereof
and to comply with all federal, state and other securities laws applicable with
respect to such information and (ii) that neither it nor any Landlord
Representative shall be permitted to engage in any transactions with respect to
the stock or other equity or debt securities or syndicated loans of Tenant or
Tenant’s Parent based on any such non-public information provided by or on
behalf of Landlord or GLP (provided that this provision shall not govern the
provision of information by Tenant or Tenant’s Parent).  In addition to the
foregoing, Landlord agrees that, upon request of Tenant, it shall from time to
time provide such information as may be reasonably requested by Tenant with
respect to Landlord’s capital structure and/or any financing secured by this
Master Lease or the Leased Property in connection with Tenant’s review of the
treatment of this Master Lease under GAAP.  In connection therewith, Tenant
agrees to maintain the confidentiality of any such non-public information;
provided, however, Tenant shall have the right to share such information with
Tenant’s Parent and their respective officers, employees, directors, Permitted
Leasehold Mortgagees, agents and lenders party to material debt instruments
entered into by Tenant or Tenant’s Parent, actual or prospective arrangers,
underwriters, investors or lenders with respect to Indebtedness or Equity
Interests that may be issued by Tenant or Tenant’s Parent, rating agencies,
accountants, attorneys and other consultants (the “Tenant Representatives”) so
long as such Tenant Representative is

 

77

--------------------------------------------------------------------------------


 

advised of the confidential nature of such information and agrees, to the extent
such information is not publicly available, (i) to maintain the confidentiality
thereof and to comply with all federal, state and other securities laws
applicable with respect to such information and (ii) not to engage in any
transactions with respect to the stock or other equity or debt securities or
syndicated loans of GLP or Landlord based on any such non-public information
provided by or on behalf of Tenant or Tenant’s Parent (provided that this
provision shall not govern the provision of information by Landlord or GLP).

 

ARTICLE XXIV

 

24.1                        Landlord’s Right to Inspect.  Upon reasonable
advance notice to Tenant, Tenant shall permit Landlord and its authorized
representatives to inspect its Leased Property during usual business hours. 
Landlord shall take care to minimize disturbance of the operations on the Leased
Property, except in the case of emergency.

 

ARTICLE XXV

 

25.1                        No Waiver.  No delay, omission or failure by
Landlord to insist upon the strict performance of any term hereof or to exercise
any right, power or remedy hereunder and no acceptance of full or partial
payment of Rent during the continuance of any default or Event of Default shall
impair any such right or constitute a waiver of any such breach or of any such
term.  No waiver of any breach shall affect or alter this Master Lease, which
shall continue in full force and effect with respect to any other then existing
or subsequent breach.

 

ARTICLE XXVI

 

26.1                        Remedies Cumulative.  To the extent permitted by
law, each legal, equitable or contractual right, power and remedy of Landlord
now or hereafter provided either in this Master Lease or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power and remedy and the exercise or beginning of the exercise by
Landlord of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Landlord of any or all of
such other rights, powers and remedies.

 

ARTICLE XXVII

 

27.1                        Acceptance of Surrender.  No surrender to Landlord
of this Master Lease or of any Leased Property or any part thereof, or of any
interest therein, shall be valid or effective unless agreed to and accepted in
writing by Landlord, and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender.

 

ARTICLE XXVIII

 

28.1                        No Merger.  There shall be no merger of this Master
Lease or of the leasehold estate created hereby by reason of the fact that the
same Person may acquire, own or hold, directly or indirectly, (i) this Master
Lease or the leasehold estate created hereby or any

 

78

--------------------------------------------------------------------------------


 

interest in this Master Lease or such leasehold estate and (ii) the fee estate
in the Leased Property.

 

ARTICLE XXIX

 

29.1                        Conveyance by Landlord.  If Landlord or any
successor owner of the Leased Property shall convey the Leased Property in
accordance with the terms of this Master Lease other than as security for a
debt, and the grantee or transferee expressly assumes all obligations of
Landlord arising after the date of the conveyance, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of the Landlord under this Master Lease arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.

 

ARTICLE XXX

 

30.1                        Quiet Enjoyment.  So long as Tenant shall pay the
Rent as the same becomes due and shall fully comply with all of the terms of
this Master Lease and fully perform its obligations hereunder, Tenant shall
peaceably and quietly have, hold and enjoy the Leased Property for the Term,
free of any claim or other action by Landlord or anyone claiming by, through or
under Landlord, but subject to all liens and encumbrances of record as of the
Commencement Date or thereafter provided for in this Master Lease or consented
to by Tenant.  No failure by Landlord to comply with the foregoing covenant
shall give Tenant any right to cancel or terminate this Master Lease or abate,
reduce or make a deduction from or offset against the Rent or any other sum
payable under this Master Lease, or to fail to perform any other obligation of
Tenant hereunder.  Notwithstanding the foregoing, Tenant shall have the right,
by separate and independent action to pursue any claim it may have against
Landlord as a result of a breach by Landlord of the covenant of quiet enjoyment
contained in this Article XXX.

 

ARTICLE XXXI

 

31.1                        Landlord’s Financing.  Without the consent of
Tenant, Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Facility Mortgage upon the Leased Property or any
portion thereof or interest therein; provided, however, if Tenant has not
consented to any such Facility Mortgage entered into by Landlord after the
Commencement Date, Tenant’s obligations with respect thereto shall be subject to
the limitations set forth in Section 31.3.  This Master Lease is and at all
times shall be subject and subordinate to any such Facility Mortgage which may
now or hereafter affect the Leased Property or any portion thereof or interest
therein and to all renewals, modifications, consolidations, replacements,
restatements and extensions thereof or any parts or portions thereof; provided,
however, that the subjection and subordination of this Master Lease and Tenant’s
leasehold interest hereunder to any Facility Mortgage shall be conditioned upon
the execution by the holder of each Facility Mortgage and delivery to Tenant of
a nondisturbance and attornment agreement substantially in the form attached
hereto as Exhibit F-1 (provided that upon the request of Landlord such
nondisturbance and attornment agreement shall also incorporate subordination
provisions referenced above, as contemplated below, and be in substantially the
form attached hereto as Exhibit F-2, and be executed by Tenant as well as
Landlord), which will

 

79

--------------------------------------------------------------------------------


 

bind such holder of such Facility Mortgage and its successors and assigns as
well as any person who acquires any portion of the Leased Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or a successor owner of the Leased Property (each, a “Foreclosure
Purchaser”) and which provides that so long as there is not then outstanding and
continuing an Event of Default under this Master Lease, the holder of such
Facility Mortgage, and any Foreclosure Purchaser shall disturb neither Tenant’s
leasehold interest or possession of the Leased Property in accordance with the
terms hereof, nor any of its rights, privileges and options, and shall give
effect to this Master Lease, including the provisions of Article XVII which
benefit any Permitted Leasehold Mortgagee (as if such Facility Mortgagee or
Foreclosure Purchaser were the landlord under this Master Lease (it being
understood that if an Event of Default has occurred and is continuing at such
time such parties shall be subject to the terms and provisions hereof concerning
the exercise of rights and remedies upon such Event of Default including the
provisions of Articles XVI and XXXVI)).  In connection with the foregoing and at
the request of Landlord, Tenant shall promptly execute a subordination,
nondisturbance and attornment agreement, in form and substance substantially in
the form of Exhibit F-2 or otherwise reasonably satisfactory to Tenant, and the
Facility Mortgagee or prospective Facility Mortgagee, as the case may be, which
will incorporate the terms set forth in the preceding sentence.  Except for the
documents described in the preceding sentences, this provision shall be
self-operative and no further instrument of subordination shall be required to
give it full force and effect.  If, in connection with obtaining any Facility
Mortgage for the Leased Property or any portion thereof or interest therein, a
Facility Mortgagee or prospective Facility Mortgagee shall request
(A) reasonable cooperation from Tenant, Tenant shall provide the same at no cost
or expense to Tenant, it being understood and agreed that Landlord shall be
required to reimburse Tenant for all such costs and expenses so incurred by
Tenant, including, but not limited to, its reasonable attorneys’ fees, or
(B) reasonable amendments or modifications to this Master Lease as a condition
thereto, Tenant hereby agrees to execute and deliver the same so long as any
such amendments or modifications do not (i) increase Tenant’s monetary
obligations under this Master Lease, (ii) adversely increase Tenant’s
non-monetary obligations under this Master Lease in any material respect, or
(iii) diminish Tenant’s rights under this Master Lease in any material respect.

 

31.2                        Attornment.  If Landlord’s interest in the Leased
Property or any portion thereof or interest therein is sold, conveyed or
terminated upon the exercise of any remedy provided for in any Facility Mortgage
Documents (or in lieu of such exercise), or otherwise by operation of law: 
(a) at the request and option of the new owner or superior lessor, as the case
may be, Tenant shall attorn to and recognize the new owner or superior lessor as
Tenant’s “landlord” under this Master Lease or enter into a new lease
substantially in the form of this Master Lease with the new owner or superior
lessor, and Tenant shall take such actions to confirm the foregoing within ten
(10) days after request; and (b) the new owner or superior lessor shall not be
(i) liable for any act or omission of Landlord under this Master Lease occurring
prior to such sale, conveyance or termination; (ii) subject to any offset,
abatement or reduction of rent because of any default of Landlord under this
Master Lease occurring prior to such sale, conveyance or termination;
(iii) bound by any previous modification or amendment to this Master Lease or
any previous prepayment of more than one month’s rent, unless such modification,
amendment or prepayment shall have been approved in writing by such Facility
Mortgagee (to the extent such approval was required at the time of such
amendment or modification or prepayment under the terms of the applicable
Facility Mortgage Documents) or,

 

80

--------------------------------------------------------------------------------


 

in the case of such prepayment, such prepayment of rent has actually been
delivered to such new owner or superior lessor or in either case, such
modification, amendment or prepayment occurred before Landlord provided Tenant
with notice of the Facility Mortgage and the identity and address of the
Facility Mortgagee; or (iv) liable for any security deposit or other collateral
deposited or delivered to Landlord pursuant to this Master Lease unless such
security deposit or other collateral has actually been delivered to such new
owner or superior lessor.

 

31.3                        [g237942kg17i001.gif]Compliance with Facility
Mortgage Documents.  (a) Tenant acknowledges that any Facility Mortgage
Documents executed by Landlord or any Affiliate of Landlord may impose certain
obligations on the “borrower” or other counterparty thereunder to comply with or
cause the operator and/or lessee of a Facility to comply with all
representations, covenants and warranties contained therein relating to such
Facility and the operator and/or lessee of such Facility, including, covenants
relating to (i) the maintenance and repair of such Facility; (ii) maintenance
and submission of financial records and accounts of the operation of such
Facility and related financial and other information regarding the operator
and/or lessee of such Facility and such Facility itself; (iii) the procurement
of insurance policies with respect to such Facility; and (iv) without limiting
the foregoing, compliance with all applicable Legal Requirements relating to
such Facility and the operation of the Business thereof.  For so long as any
Facility Mortgages encumber the Leased Property or any portion thereof or
interest therein, Tenant covenants and agrees, at its sole cost and expense and
for the express benefit of Landlord, to operate the applicable Facility(ies) in
strict compliance with the terms and conditions of the Facility Mortgage
Documents (other than payment of any indebtedness evidenced or secured thereby)
and to timely perform all of the obligations of Landlord relating thereto, or to
the extent that any of such duties and obligations may not properly be performed
by Tenant, Tenant shall cooperate with and assist Landlord in the performance
thereof (other than payment of any indebtedness evidenced or secured thereby);
provided, however, notwithstanding the foregoing, this Section 31.3(a) shall not
be deemed to, and shall not, impose on Tenant obligations which (i) increase
Tenant’s monetary obligations under this Master Lease, (ii) adversely increase
Tenant’s non-monetary obligations under this Master Lease in any material
respect, or (iii) diminish Tenant’s rights under this Master Lease in any
material respect.  For purposes of the foregoing, any proposed implementation of
new financial covenants shall be deemed to diminish Tenant’s rights under this
Master Lease in a material respect (it being understood that Landlord may agree
to such financial covenants in any Facility Mortgage Documents and such
financial covenants will not impose obligations on Tenant).  If any new Facility
Mortgage Documents to be executed by Landlord or any Affiliate of Landlord would
impose on Tenant any obligations under this Section 31.3(a), Landlord shall
provide copies of the same to Tenant for informational purposes (but not for
Tenant’s approval) prior to the execution and delivery thereof by Landlord or
any Affiliate of Landlord; provided, however, that neither Landlord nor its
Affiliates shall enter into any new Facility Mortgage Documents imposing
obligations on Tenant with respect to impounds that are more restrictive than
obligations imposed on Tenant pursuant to this Master Lease.

 

(b)                                 Without limiting or expanding Tenant’s
obligations pursuant to Section 31.3(a), during the Term of this Master Lease,
Tenant acknowledges and agrees that, except as expressly provided elsewhere in
this Master Lease, it shall undertake at its own cost and expense the
performance of any and all repairs, replacements, capital improvements,
maintenance items and all other requirements relating to the condition of a
Facility that are required by any Facility

 

81

--------------------------------------------------------------------------------


 

Mortgage Documents or by Facility Mortgagee, and Tenant shall be solely
responsible and hereby covenants to fund and maintain any and all impound,
escrow or other reserve or similar accounts required under any Facility Mortgage
Documents as security for or otherwise relating to any operating expenses of a
Facility, including any capital repair or replacement reserves and/or impounds
or escrow accounts for taxes or insurance premiums (each a “Facility Mortgage
Reserve Account”); provided, however, this Section 31.3(b) shall not
(i) increase Tenant’s monetary obligations under this Master Lease,
(ii) adversely increase Tenant’s non-monetary obligations under this Master
Lease in any material respect, (iii) diminish Tenant’s rights under this Master
Lease in any material respect, or (iv) impose obligations to fund such reserve
or similar accounts in excess of amounts required under this Master Lease in
respect of reserve or similar accounts under the circumstances required under
this Master Lease; and provided, further, that any amounts which Tenant is
required to fund into a Facility Mortgage Reserve Account with respect to
satisfaction of any repair or replacement reserve requirements imposed by a
Facility Mortgagee or Facility Mortgage Documents shall be credited on a dollar
for dollar basis against the mandatory expenditure obligations of Tenant for
such applicable Facility(ies) under Section 9.1(e).  During the Term of this
Master Lease and provided that no Event of Default shall have occurred and be
continuing hereunder, Tenant shall, subject to the terms and conditions of such
Facility Mortgage Reserve Account and the requirements of the Facility
Mortgagee(s) thereunder (and the related Facility Mortgage Documents), have
access to and the right to apply or use (including for reimbursement) to the
same extent as Landlord all monies held in each such Facility Mortgage Reserve
Account for the purposes and subject to the limitations for which such Facility
Mortgage Reserve Account is maintained, and Landlord agrees to reasonably
cooperate with Tenant in connection therewith.  Landlord hereby acknowledges
that funds deposited by Tenant in any Facility Mortgage Reserve Account are the
property of Tenant and Landlord is obligated to return the portion of such funds
not previously released to Tenant within fifteen (15) days following the earlier
of (x) the expiration or earlier termination of this Master Lease with respect
to such applicable Facility, (y) the maturity or earlier prepayment of the
applicable Facility Mortgage and obligations secured thereby, or (z) an
involuntary prepayment or deemed prepayment arising out of the acceleration of
the amounts due to a Facility Mortgagee or secured under a Facility Mortgage as
a result of the exercise of remedies under the applicable Facility Mortgage or
Facility Mortgage Documents; provided, however, that the foregoing shall not be
deemed or construed to limit or prohibit Landlord’s right to bring any damage
claim against Tenant for any breach of its obligations under this Master Lease
that may have resulted in the loss of any impound funds held by a Facility
Mortgagee.

 

ARTICLE XXXII

 

32.1                        Hazardous Substances.  Tenant shall not allow any
Hazardous Substance to be located in, on, under or about the Leased Property or
incorporated in any Facility; provided, however, that Hazardous Substances may
be brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
applicable Facility or to the extent in existence at any Facility and which are
brought, kept, used and disposed of in strict compliance with Legal
Requirements.  Tenant shall not allow the Leased Property to be used as a waste
disposal site or for the manufacturing, handling, storage, distribution or
disposal of any

 

82

--------------------------------------------------------------------------------


 

Hazardous Substance other than in the ordinary course of the business conducted
at the Leased Property and in compliance with applicable Legal Requirements.

 

32.2                        Notices.  Tenant shall provide to Landlord, within
five (5) Business Days after Tenant’s receipt thereof, a copy of any notice, or
notification with respect to, (i) any violation of a Legal Requirement relating
to Hazardous Substances located in, on, or under the Leased Property or any
adjacent property; (ii) any enforcement, cleanup, removal, or other governmental
or regulatory action instituted, completed or threatened with respect to the
Leased Property; (iii) any claim made or threatened by any Person against Tenant
or the Leased Property relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance; and (iv) any reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property, including any
complaints, notices, warnings or assertions of violations in connection
therewith.

 

32.3                        Remediation.  If Tenant becomes aware of a violation
of any Legal Requirement relating to any Hazardous Substance in, on, under or
about the Leased Property or any adjacent property, or if Tenant, Landlord or
the Leased Property becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, Tenant shall immediately notify Landlord of such event and, at
its sole cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation.  If Tenant fails to
implement and diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

 

32.4                        Indemnity.  Tenant shall indemnify, defend, protect,
save, hold harmless, and reimburse Landlord for, from and against any and all
costs, losses (including, losses of use or economic benefit or diminution in
value), liabilities, damages, assessments, lawsuits, deficiencies, demands,
claims and expenses (collectively, “Environmental Costs”) (whether or not
arising out of third-party claims and regardless of whether liability without
fault is imposed, or sought to be imposed, on Landlord) incurred in connection
with, arising out of, resulting from or incident to, directly or indirectly,
before (except to the extent first discovered after the end of the Term) or
during (but not after) the Term or such portion thereof during which the Leased
Property is leased to Tenant (i) the production, use, generation, storage,
treatment, transporting, disposal, discharge, release or other handling or
disposition of any Hazardous Substances from, in, on or about the Leased
Property (collectively, “Handling”), including the effects of such Handling of
any Hazardous Substances on any Person or property within or outside the
boundaries of the Leased Property, (ii) the presence of any Hazardous Substances
in, on, under or about the Leased Property and (iii) the violation of any
Environmental Law.  “Environmental Costs” include interest, costs of response,
removal, remedial action, containment, cleanup, investigation, design,
engineering and construction, damages (including actual and consequential
damages) for personal injuries and for injury to, destruction of or loss of
property or natural resources, relocation or replacement costs, penalties,
fines, charges or expenses, attorney’s fees, expert fees, consultation fees, and
court costs, and all amounts paid in investigating, defending or settling any of
the foregoing.

 

83

--------------------------------------------------------------------------------


 

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Section 32.4 that is not cured within any applicable cure period, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses incurred by
Landlord in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (with respect to any period of time in which
Tenant or its Affiliate was in possession and control of the applicable Leased
Property) or during (but not after) the Term or such portion thereof during
which the Leased Property is leased to Tenant of the following:

 

(a)                                 in investigating any and all matters
relating to the Handling of any Hazardous Substances, in, on, from, under or
about the Leased Property;

 

(b)                                 in bringing the Leased Property into
compliance with all Legal Requirements; and

 

(c)                                  in removing, treating, storing,
transporting, cleaning-up and/or disposing of any Hazardous Substances used,
stored, generated, released or disposed of in, on, from, under or about the
Leased Property or off-site other than in the ordinary course of the business
conducted at the Leased Property and in compliance with applicable Legal
Requirements.

 

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.

 

32.5                        Environmental Inspections.  In the event Landlord
has a reasonable basis to believe that Tenant is in breach of its obligations
under this Article XXXII, Landlord shall have the right, from time to time,
during normal business hours and upon not less than five (5) days written notice
to Tenant, except in the case of an emergency in which event no notice shall be
required, to conduct an inspection of the Leased Property to determine the
existence or presence of Hazardous Substances on or about the Leased Property. 
Landlord shall have the right to enter and inspect the Leased Property, conduct
any testing, sampling and analyses it deems necessary and shall have the right
to inspect materials brought into the Leased Property.  Landlord may, in its
discretion, retain such experts to conduct the inspection, perform the tests
referred to herein, and to prepare a written report in connection therewith. 
All reasonable costs and expenses incurred by Landlord under this Section 32.5
shall be paid on demand as Additional Charges by Tenant to Landlord.  Failure to
conduct an environmental inspection or to detect unfavorable conditions if such
inspection is conducted shall in no fashion be intended as a release of any
liability for environmental conditions subsequently determined to be associated
with or to have occurred during Tenant’s tenancy.  Tenant shall remain liable
for any environmental condition related to or having occurred during its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Landlord conducts an environmental inspection at the termination of this
Master Lease.  The obligations set forth in this Article XXXII shall survive the
expiration or earlier termination of this Master Lease.

 

84

--------------------------------------------------------------------------------


 

ARTICLE XXXIII

 

33.1                        Memorandum of Lease.  Landlord and Tenant shall
enter into one or more short form memoranda of this Master Lease, in form
suitable for recording in each county or other applicable location in which the
Leased Property is located.  Tenant shall pay all costs and expenses of
recording any such memorandum and shall fully cooperate with Landlord in
removing from record any such memorandum upon the expiration or earlier
termination of the Term with respect to the applicable Facility.

 

33.2                        Reserved.

 

33.3                        Tenant Financing.  If, in connection with granting
any Permitted Leasehold Mortgage or entering into a Debt Agreement, Tenant shall
reasonably request (A) reasonable cooperation from Landlord, Landlord shall
provide the same at no cost or expense to Landlord, it being understood and
agreed that Tenant shall be required to reimburse Landlord for all such costs
and expenses so incurred by Landlord, including, but not limited to, its
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Landlord hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Landlord’s monetary obligations under this Master Lease,
(ii) adversely increase Landlord’s non-monetary obligations under this Master
Lease in any material respect, (iii) diminish Landlord’s rights under this
Master Lease in any material respect, (iv) adversely impact the value of the
Leased Property or (v) adversely impact Landlord’s (or any Affiliate of
Landlord’s) tax treatment or position.

 

33.4                        Iowa Casino.  It is acknowledged and agreed that the
Gaming License of Tenant or its Subsidiaries applicable to the Iowa Casino is
expected to terminate, lapse or be subject to nonrenewal, and that Tenant and
its Subsidiaries will not be permitted to operate the Iowa Casino at and
following the time of such termination, lapse or nonrenewal.  Accordingly, the
parties hereto hereby agree that, notwithstanding anything in this Master Lease
to the contrary, the ceasing of operations at the Iowa Casino due to the
termination, lapse or nonrenewal of a Gaming License applicable to the Iowa
Casino shall not result in any Event of Default, any breach or violation of any
provision of this Master Lease, any obligation to sell any assets or property or
Gaming License, any obligation to seek to obtain, re-obtain or otherwise acquire
or apply for a right or license to operate or manage the Iowa Casino or any
other obligation hereunder with respect to the Iowa Casino.  Upon the ceasing of
operations at the Iowa Casino due to termination, lapse or nonrenewal of a
Gaming License applicable to the Iowa Casino, the Rent hereunder shall be
automatically reduced in accordance with Section 14.6, effective as of the next
monthly installment of Rent following such cessation.

 

ARTICLE XXXIV

 

34.1                        Expert Valuation Process.

 

(a)                                 In the event that the opinion of an “Expert”
is required under this Master Lease and Landlord and Tenant have not been able
to reach agreement on such Person after at least ten (10) days of good faith
negotiations, then either party shall each have the right to seek appointment of
the Expert by the “Appointing Authority,” as defined below, by writing to the

 

85

--------------------------------------------------------------------------------


 

Appointing Authority and asking it to serve as the Appointing Authority and
appoint the Expert.  The Appointing Authority shall appoint an Expert who is
independent of the parties and has at least ten (10) years of experience valuing
commercial real estate and/or in leasing or other matters, as applicable with
respect to any of the matters to be determined by the Expert.

 

(b)                                 The “Appointing Authority” shall be (i) the
Institute for Conflict Prevention and Resolution (also known as, and shall be
defined herein as, the “CPR Institute”), unless it is unable to serve, in which
case the Appointing Authority shall be (ii) the American Arbitration Association
(“AAA”) under its Arbitrator Select Program for non-administered arbitrations or
whatever AAA process is in effect at the time for the appointment of arbitrators
in cases not administered by the AAA, unless it is unable to serve, in which
case (iii) the parties shall have the right to apply to any court of competent
jurisdiction to appoint an Appointing Authority or an Expert in accordance with
the court’s power to appoint arbitrators.  The CPR Institute and the AAA shall
each be considered unable to serve if it no longer exists, or if it no longer
provides neutral appointment services, or if it does not confirm (in form or
substance) that it will serve as the Appointing Authority within thirty (30)
days after receiving a written request from either Landlord or Tenant to serve
as the Appointing Authority, or if, despite agreeing to serve as the Appointing
Authority, it does not confirm its Expert appointment within sixty (60) after
receiving such written request.  The Appointing Authority’s appointment of the
Expert shall be final and binding upon the parties.  The Appointing Authority
shall have no power or authority except to appoint the Expert, and no rules of
the Appointing Authority shall be applied to the valuation or other
determination of the Expert other than the rules necessary for the appointment
of the Expert.

 

(c)                                  Once the Expert is finally selected, either
by agreement of the parties or by confirmation to the parties from the
Appointing Authority, the Expert will determine the matter in question, by
proceeding as follows:

 

(i)                                     In the case of an Expert required for
the purpose of Section 1.4, each of Landlord and Tenant shall have ten (10) days
to submit to the Expert its position as to the remaining useful life of the
applicable Barge-Based Facility and any materials it wishes the Expert to
consider when determining the remaining useful life of the applicable
Barge-Based Facility.  The Expert, in his or her sole discretion, shall consider
any and all materials that he or she deems relevant to making such
determination, except that there shall be no live hearings and the parties shall
not be permitted to take discovery.  The Expert may submit written questions or
information requests to the parties, and the parties may respond with written
materials within a time frame agreed by the parties or, absent agreement by the
parties, set by the Expert.  The Expert shall render his or her determination of
the remaining useful life of the applicable Barge-Based Facility in writing and
it shall be final and binding on the parties.

 

(ii)                                  In the case of an Expert required for any
other purpose, including without limitation under Section 13.2 and
Section 36.2(a) hereof, each of Landlord and Tenant shall have a period of ten
(10) days to submit to the Expert its position as to the Maximum Foreseeable
Loss, as to the replacement cost of the Facilities as of the date of the
expiration of this Master Lease and as to the appropriate per annum yield for
leases between owners and operators of Gaming Facilities at the time in question
(or as to any

 

86

--------------------------------------------------------------------------------


 

other matter to be resolved by an Expert hereunder), as the case may be, and any
materials each of Landlord and Tenant wishes the Expert to consider when
determining such Maximum Foreseeable Loss, replacement cost of the Facilities
and the appropriate per annum yield for leases between owners and operators of
Gaming Facilities (or as to any other matter to be resolved by an Expert
hereunder), and the Expert will then make the relevant determination, by a
“baseball arbitration” proceeding with the Expert limited to awarding only one
or the other of the two positions submitted (and not any position in between or
other compromise or ruling not consistent with one of the two positions
submitted, except that in the case of a determination in respect of a dispute
under Section 36.2(a), the Expert in its discretion may choose the position of
one party with respect to the replacement cost of the Facilities as of the date
of the expiration of this Master Lease and the position of the other party with
respect to the appropriate per annum yield for leases between owners and
operators of Gaming Facilities at the time in question), which shall then be
binding on the parties hereto.  The Expert, in his or her sole discretion, shall
consider any and all materials that he or she deems relevant, except that there
shall be no live hearings and the parties shall not be permitted to take
discovery.  The Expert may submit written questions or information requests to
the parties, and the parties may respond with written materials within a time
frame agreed by the parties or, absent agreement by the parties, set by the
Expert.

 

(d)                                 All communications between a party and
either the Appointing Authority or the Expert shall also be copied to the other
party.  The parties shall cooperate in good faith to facilitate the valuation or
other determination by the Expert.

 

(e)                                  The costs of any Appointing Authority or
Expert engaged under Section 34.1(c)(i) of this Master Lease shall be shared
equally by Landlord and Tenant.  If Landlord pays such Expert or Appointing
Authority, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Expert or Appointing Authority, fifty percent
(50%) of such costs shall be a credit against the next Rent payment hereunder. 
The costs of any Appointing Authority or Expert engaged with respect to any
issue under Section 34.1(c)(ii) of this Master Lease shall be borne by the party
against whom the Expert rules on such issue.  If Landlord pays such Expert or
Appointing Authority and is the prevailing party, such costs shall be Additional
Charges hereunder and if Tenant pays such Expert or Appointing Authority and is
the prevailing party, such costs shall be a credit against the next Rent payment
hereunder.

 

ARTICLE XXXV

 

35.1                        Notices.  Any notice, request or other communication
to be given by any party hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid and return receipt requested, by
hand delivery or express courier service, by facsimile transmission or by an
overnight express service to the following address:

 

87

--------------------------------------------------------------------------------


 

 

To Tenant:

Penn Tenant, LLC c/o
Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 373-4966

 

 

 

 

With a copy to:
(that shall not
constitute notice)

Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103
Attention: Justin P. Klein, Esq.
Facsimile: (215) 864-9166

 

 

 

 

To Landlord:

GLP Capital, L.P. c/o
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901

 

 

 

 

And with copy to
(which shall not
constitute notice):

Pepper Hamilton LLP
300 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, Pennsylvania 19103
Attention: Barry M. Abelson, Esq.
Facsimile: (215) 981-4750

 

or to such other address as either party may hereafter designate.  Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery.  If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted.  Notice sent by facsimile transmission shall be
deemed given upon confirmation that such Notice was received at the number
specified above or in a Notice to the sender.

 

ARTICLE XXXVI

 

36.1                        Transfer of Tenant’s Property and Operational
Control of the Facilities.  Upon the written request (an “End of Term Gaming
Asset Transfer Notice”) of Landlord either immediately prior to or in connection
with the expiration or earlier termination of the Term, or of Tenant in
connection with a termination of this Master Lease that occurs (i) either on the
last date of the Initial Term or the last date of any Renewal Term, or (ii) in
the event Landlord exercises its right to terminate this Master Lease or
repossess the Leased Property in accordance with the terms of this Master Lease
and, provided that, in each of the foregoing clauses (i) or (ii), Tenant
complies with the provisions of Section 36.3, Tenant shall transfer (or cause to
be transferred) upon the expiration of the Term, or as soon thereafter as
Landlord shall request, the business operations (which will include a two
(2) year transition license for

 

88

--------------------------------------------------------------------------------


 

tradenames and trademarks used at the Facilities) conducted by Tenant and its
Subsidiaries at the Facilities (including, for the avoidance of doubt, all
Tenant’s Property relating to each of the Facilities) to a successor lessee or
operator (or lessees or operators) of the Facilities (collectively, the
“Successor Tenant”) designated pursuant to Section 36.2 for consideration to be
received by Tenant (or its Subsidiaries) from the Successor Tenant in an amount
equal to the fair market value of such business operations (which will include a
two (2) year transition license for tradenames and trademarks used at the
Facilities) conducted at the Facilities and Tenant’s Property (including any
Tenant Capital Improvements not funded by Landlord in accordance with
Section 10.3) (the “Gaming Assets FMV”) as negotiated and agreed by Tenant and
the Successor Tenant; provided, however, that in the event an End of Term Gaming
Asset Transfer Notice is delivered hereunder, then notwithstanding the
expiration or earlier termination of the Term, until such time that Tenant
transfers the business operations (which will include a two (2) year transition
license for tradenames and trademarks used at the Facilities) conducted at the
Facilities and Tenant’s Property to a Successor Tenant, Tenant shall (or shall
cause its Subsidiaries to) continue to (and Landlord shall permit Tenant to
maintain possession of the Leased Property to the extent necessary to) operate
the Facilities in accordance with the applicable terms of this Master Lease and
the course and manner in which Tenant (or its Subsidiaries) has operated the
Facilities prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder).  If Tenant and a potential Successor Tenant
designated by Landlord cannot agree on the Gaming Assets FMV within a reasonable
time not to exceed thirty (30) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder, then such Gaming Assets FMV shall be determined, and
Tenant’s transfer of Tenant’s Property to a Successor Tenant in consideration
for a payment in such amount shall be determined and transferred, in accordance
with the provisions of Section 36.2.

 

36.2                        Determination of Successor Lessee and Gaming Assets
FMV.

 

If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of Tenant’s Property to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.2(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of ten
(10) years (the “Successor Tenant Rent”) pursuant to a lease agreement
containing substantially the same terms and conditions of this Master Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of
Section 36.2(b), a pool of qualified potential Successor Tenants (each, a
“Qualified Successor Tenant”) prepared to lease the Facilities at the Successor
Tenant Rent and to bid for the business operations (which will include a two
(2) year transition license for tradenames and trademarks used at the
Facilities) conducted at the Facilities and Tenant’s Property, and (iii) third,
in accordance with the terms of Section 36.2(c), determining the highest price a
Qualified Successor Tenant would agree to pay for Tenant’s Property and setting
such highest price as the Gaming Assets FMV in exchange for which Tenant shall
be required to transfer Tenant’s Property and Landlord will enter into a lease
with such Qualified Successor Tenant on substantially the same terms and
conditions of this Master Lease (other than, in the case of a new lease at the
end of the final Renewal Term, the terms of this Article XXXVI, which will not
be included in such new lease) through the remaining term of this Master Lease
(assuming that this Master Lease will not have terminated prior to its natural
expiration at the

 

89

--------------------------------------------------------------------------------


 

end of the final Renewal Term) or ten (10) years, whichever is greater for a
rent calculated pursuant to Section 36.2(a) hereof.  Notwithstanding anything in
the contrary in this Article XXXVI, the transfer of Tenant’s Property will be
conditioned upon the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other gaming assets to the Successor
Tenant and/or the issuance of new gaming licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criteria, as the case may be.

 

(a)                                 Determining Successor Tenant Rent.  Landlord
and Tenant shall first attempt to agree on the amount of Successor Tenant Rent
that it will be assumed Landlord will be entitled to receive for a term of ten
(10) years and pursuant to a lease containing substantially the same terms and
conditions of this Master Lease (other than, in the case of a new lease at the
end of the final Renewal Term, the terms of this Article XXXVI, which will not
be included in such new lease).  If Landlord and Tenant cannot agree on the
Successor Tenant Rent amount within a reasonable time not to exceed sixty (60)
days after receipt of an End of Term Gaming Asset Transfer Notice hereunder,
then the Successor Tenant Rent shall be set as follows:

 

(i)                                     for the period preceding the last day of
the calendar month in which the thirty-fifth (35th) anniversary of the
Commencement Date occurs, then the annual Successor Tenant Rent shall be an
amount equal to the annual Rent that would have accrued under the terms of this
Master Lease for such period (assuming the Master Lease will have not been
terminated prior to its natural expiration); and

 

(ii)                                  for the period following the last day of
the calendar month in which the thirty-fifth (35th) anniversary of the
Commencement Date occurs, then the Successor Tenant Rent shall be calculated in
the same manner as Rent is calculated under this Master Lease (and based on the
average Net Revenues for the trailing five (5) year period), except that the
annual Building Base Rent component of Base Rent shall be the product of (a) the
replacement cost of the Facilities as of the date of expiration of this Master
Lease as determined by an Expert pursuant to Section 34.1(c)(ii), and (b) an
appropriate per annum yield for leases between owners and operators of Gaming
Facilities at the time in question as determined by an Expert pursuant to
Section 34.1(c)(ii).

 

(b)                                 Designating Potential Successor Tenants. 
Landlord will select one and Tenant will select three (for a total of up to
four) potential Qualified Successor Tenants prepared to lease the Facilities for
the Successor Tenant Rent, each of whom must meet the criteria established for a
Discretionary Transferee (and none of whom may be Tenant or an Affiliate of
Tenant (it being understood and agreed that there shall be no restriction on
Landlord or any Affiliate of Landlord from being a potential Qualified Successor
Tenant), except in the case of termination of the Master Lease on the last day
of the calendar month in which the thirty-fifth (35th) anniversary of the
Commencement Date occurs).  Landlord and Tenant must designate their proposed
Qualified Successor Tenants within ninety (90) days after receipt of an End of
Term Gaming Asset Transfer Notice hereunder. In the event that Landlord or
Tenant fails to designate such party’s allotted number of potential Qualified
Successor Tenants, the other party may designate additional potential Qualified
Successor Tenants such that the total number of potential Qualified Successor
Tenants does not exceed four; provided that, in the event the total

 

90

--------------------------------------------------------------------------------


 

number of potential Qualified Successor Tenants is less than four, the transfer
process will still proceed as set forth in Section 36.2(c) below.

 

(c)                                  Determining Gaming Assets FMV.  Tenant will
have a three (3) month period to negotiate an acceptable sales price for
Tenant’s Property with one of the Qualified Successor Tenants, which three
(3) month period will commence immediately upon the conclusion of the steps set
forth above in Section 36.2(b).  If Tenant does not reach an agreement prior to
the end of such three (3) month period, Landlord shall conduct an auction for
Tenant’s Property among the four potential successor lessees, and Tenant will be
required to transfer Tenant’s Property to the highest bidder.

 

36.3                        Operation Transfer.  Upon designation of a Successor
Tenant (pursuant to either Section 36.1 or 36.2, as the case may be), Tenant
shall reasonably cooperate and take all actions reasonably necessary (including
providing all reasonable assistance to Successor Tenant) to effectuate the
transfer of operational control of the Facilities to Successor Tenant in an
orderly manner so as to minimize to the maximum extent possible any disruption
to the continued orderly operation of the Facilities for its Primary Intended
Use.  Notwithstanding the expiration or earlier termination of the Term and
anything to the contrary herein, unless Landlord consents to the contrary, until
such time that Tenant transfers Tenant’s Property and operational control of the
Facilities to a Successor Tenant in accordance with the provisions of this
Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder).  Concurrently
with the transfer of Tenant’s Property to Successor Tenant, Landlord and
Successor Tenant shall execute a new master lease in accordance with the terms
as set forth in the final clause of the first sentence of Section 36.2 hereof.

 

ARTICLE XXXVII

 

37.1                        Attorneys’ Fees.  If Landlord or Tenant brings an
action or other proceeding against the other to enforce or interpret any of the
terms, covenants or conditions hereof or any instrument executed pursuant to
this Master Lease, or by reason of any breach or default hereunder or
thereunder, the party prevailing in any such action or proceeding and any appeal
thereupon shall be paid all of its costs and reasonable outside attorneys’ fees
incurred therein.  In addition to the foregoing and other provisions of this
Master Lease that specifically require Tenant to reimburse, pay or indemnify
against Landlord’s attorneys’ fees, Tenant shall pay, as Additional Charges, all
of Landlord’s reasonable outside attorneys’ fees incurred in connection with the
enforcement of this Master Lease (except to the extent provided above),
including reasonable attorneys’ fees incurred in connection with the review,
negotiation or documentation of any subletting, assignment, or management
arrangement or any consent requested in connection therewith, and the collection
of past due Rent.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XXXVIII

 

38.1        Brokers.  Tenant warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Tenant shall indemnify, protect, hold harmless and defend Landlord from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Tenant.  Landlord warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Master
Lease, and Landlord shall indemnify, protect, hold harmless and defend Tenant
from and against any liability with respect to any fee or brokerage commission
arising out of any act or omission of Landlord.

 

ARTICLE XXXIX

 

39.1        Anti-Terrorism Representations.  Tenant hereby represents and
warrants that neither Tenant, nor, to the knowledge of Tenant, any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC:  “List of Specially
Designated Nationals and Blocked Persons” (collectively, “Prohibited Persons”). 
Tenant hereby represents and warrants to Landlord that no funds tendered to
Landlord by Tenant under the terms of this Master Lease are or will be directly
or indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.  If
the foregoing representations are untrue at any time during the Term and
Landlord suffers actual damages as a result thereof, an Event of Default will be
deemed to have occurred, without the necessity of notice to Tenant.

 

Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Leased
Property.  A breach of the representations contained in this Section 39.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.

 

ARTICLE XL

 

40.1        GLP REIT Protection.  (a) The parties hereto intend that Rent and
other amounts paid by Tenant hereunder will qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto and this Agreement shall be interpreted consistent
with this intent.

 

(b)           Anything contained in this Master Lease to the contrary
notwithstanding, Tenant shall not without Landlord’s advance written consent
(which consent shall not be

 

92

--------------------------------------------------------------------------------


 

unreasonably withheld) (i) sublet, assign or enter into a management arrangement
for the Leased Property on any basis such that the rental or other amounts to be
paid by the subtenant, assignee or manager thereunder would be based, in whole
or in part, on either (x) the income or profits derived by the business
activities of the subtenant, assignee or manager or (y) any other formula such
that any portion of any amount received by Landlord would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto; (ii) furnish or render any services
to the subtenant, assignee or manager or manage or operate the Leased Property
so subleased, assigned or managed; (iii) sublet, assign or enter into a
management arrangement for the Leased Property to any Person (other than a
“taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code) of
GLP) in which Tenant, Landlord or GLP owns an interest, directly or indirectly
(by applying constructive ownership rules set forth in Section 856(d)(5) of the
Code); or (iv) sublet, assign or enter into a management arrangement for the
Leased Property in any other manner which could cause any portion of the amounts
received by Landlord pursuant to this Master Lease or any sublease to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto, or which could cause
any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code.  The requirements of this Section 40.1(b) shall
likewise apply to any further subleasing by any subtenant.

 

(c)           Anything contained in this Master Lease to the contrary
notwithstanding, the parties acknowledge and agree that Landlord, in its sole
discretion, may assign this Master Lease or any interest herein to another
Person (including without limitation, a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code)) in order to maintain Landlord’s status
as a “real estate investment trust” (within the meaning of Section 856(a) of the
Code); provided, however, Landlord shall be required to (i) comply with any
applicable legal requirements related to such transfer and (ii) give Tenant
notice of any such assignment; and provided, further, that any such assignment
shall be subject to all of the rights of Tenant hereunder.

 

(d)           Anything contained in this Master Lease to the contrary
notwithstanding, upon request of Landlord, Tenant shall cooperate with Landlord
in good faith and at no cost or expense to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of GLP’s “real
estate investment trust” (within the meaning of Section 856(a) of the Code)
compliance requirements.  Anything contained in this Master Lease to the
contrary notwithstanding, Tenant shall take such reasonable action as may be
requested by Landlord from time to time in order to ensure compliance with the
Internal Revenue Service requirement that Rent allocable for purposes of
Section 856 of the Code to personal property, if any, at the beginning and end
of a calendar year does not exceed fifteen percent (15%) of the total Rent due
hereunder as long as such compliance does not (i) increase Tenant’s monetary
obligations under this Master Lease or (ii) materially and adversely increase
Tenant’s nonmonetary obligations under this Master Lease or (iii) materially
diminish Tenant’s rights under this Master Lease.

 

93

--------------------------------------------------------------------------------


 

ARTICLE XLI

 

41.1        Survival.  Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.

 

41.2        Severability.  If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.

 

41.3        Non-Recourse.  Tenant specifically agrees to look solely to the
Leased Property for recovery of any judgment from Landlord (and Landlord’s
liability hereunder shall be limited solely to its interest in the Leased
Property, and no recourse under or in respect of this Master Lease shall be had
against any other assets of Landlord whatsoever).  It is specifically agreed
that no constituent partner in Landlord or officer or employee of Landlord shall
ever be personally liable for any such judgment or for the payment of any
monetary obligation to Tenant.  The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord, or any action not
involving the personal liability of Landlord.  Furthermore, except as otherwise
expressly provided herein, in no event shall Landlord ever be liable to Tenant
for any indirect or consequential damages suffered by Tenant from whatever
cause.

 

41.4        Successors and Assigns.  This Master Lease shall be binding upon
Landlord and its successors and assigns and, subject to the provisions of
Article XXII, upon Tenant and its successors and assigns.

 

41.5        Governing Law.  THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY.  ACCORDINGLY, IN ALL
RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF
POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH AS AN ACTION FOR
UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND
ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY IS LOCATED.

 

41.6        Waiver of Trial by Jury.  EACH OF LANDLORD AND TENANT ACKNOWLEDGES
THAT IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS
TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. 
EACH OF LANDLORD AND TENANT

 

94

--------------------------------------------------------------------------------


 

HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS MASTER
LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;
EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS
CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 

41.7        Entire Agreement.  This Master Lease and the Exhibits and Schedules
hereto constitute the entire and final agreement of the parties with respect to
the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the parties and, with respect to the provisions
set forth in Section 40.1, no such change or modification shall be effective
without the explicit reference to such section by number and paragraph. 
Landlord and Tenant hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the Leased
Property are merged into and revoked by this Master Lease.

 

41.8        Headings.  All titles and headings to sections, subsections,
paragraphs or other divisions of this Master Lease are only for the convenience
of the parties and shall not be construed to have any effect or meaning with
respect to the other contents of such sections, subsections, paragraphs or other
divisions, such other content being controlling as to the agreement among the
parties hereto.

 

41.9        Counterparts.  This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

 

41.10      Interpretation.  Both Landlord and Tenant have been represented by
counsel and this Master Lease and every provision hereof has been freely and
fairly negotiated.  Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

 

41.11      Time of Essence.  TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND
EACH PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

 

41.12      Further Assurances.  The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease.  In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable gaming

 

95

--------------------------------------------------------------------------------


 

authorities in connection with the administration of their regulatory
jurisdiction over Tenant’s Parent, Tenant and its Subsidiaries, including the
provision of such documents and other information as may be requested by such
gaming authorities relating to Tenant or any of its Subsidiaries or to this
Master Lease and  which are within Landlord’s reasonable control to obtain and
provide.

 

41.13      Gaming Regulations.  (a) Notwithstanding anything to the contrary in
this Master Lease, this Master Lease and any agreement formed pursuant to the
terms hereof are subject to the Gaming Regulations and the laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”). 
Without limiting the foregoing, each of Tenant, Landlord, and each of Tenant’s
or Landlord’s successors and assigns acknowledges that (i) it is subject to
being called forward by the gaming authority or governmental authority enforcing
the Liquor Laws (the “Liquor Authority”), in each of their discretion, for
licensing or a finding of suitability or to file or provide other information,
and (ii) all rights, remedies and powers under this Master Lease and any
agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of the Gaming Facilities, and the
possession or control of gaming equipment, alcoholic beverages or a gaming or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.

 

(b)           Notwithstanding anything to the contrary in this Master Lease or
any agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each gaming authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto,
including, without limitation, the provision of such documents or other
information as may be requested by any such gaming authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Master Lease or any agreement formed pursuant to the terms
hereof.

 

41.14      Certain Provisions of Nevada Law.  Pursuant to Section 108.234 of the
Nevada Revised Statutes (as amended or supplemented from time to time, “NRS”),
to the extent the Leased Property is located in Nevada, Landlord hereby informs
Tenant that Tenant must comply with the requirements of NRS § 108.2403 and NRS
§ 108.2407.  Tenant shall (a) take all actions necessary under laws of the State
of Nevada to ensure that no liens encumbering Landlord’s interest in the Leased
Property located in Nevada arise as a result of Capital Improvements by Tenant,
which actions shall include, without limitation, the recording of a notice of
posted security in the Office of the County Recorder of Clark County, Nevada, in
accordance with NRS § 108.2403(1)(a), and (b) either (i) establish a
construction disbursement account pursuant to NRS § 108.2403(1)(b)(1), or
(ii) furnish and record, in accordance with NRS § 108.2403(1)(b)(2), a surety
bond for the prime contract for such Capital Improvements at such Leased
Property that meets the requirements of NRS § 108.2415.  Tenant shall notify
Landlord of the name and address of Tenant’s prime contractor who will be
performing such Capital Improvements as soon as it is known.  Tenant shall
notify Landlord immediately upon the signing of any contract with the prime
contractor for such Capital Improvements or other construction, alteration or
repair of any portion of such Leased Property or any improvements to such Leased
Property.  Tenant may not enter such Leased Property to begin any alteration or

 

96

--------------------------------------------------------------------------------


 

other work in such Leased Property until Tenant has delivered evidence
satisfactory to Landlord that Tenant has complied with the terms of this
Section 41.14.  Failure by Tenant to comply with the terms of this Section 41.14
shall permit Landlord to declare an Event of Default.  Further, Landlord shall
have the right to post and maintain any notices of non-responsibility.

 

SIGNATURES ON FOLLOWING PAGE

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

 

 

By: Gaming and Leisure Properties, Inc., its general partner

 

 

 

 

 

By:

/s/ William J. Clifford

 

Name: William J. Clifford

 

Title: CFO, Secretary and Treasurer

 

 

S-1

--------------------------------------------------------------------------------


 

TENANT:

 

 

 

PENN TENANT, LLC

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

Name:

Robert S. Ippolito

 

Title:

Secretary and Treasurer

 

 

of Penn National Gaming, its managing member

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF FACILITIES

 

Facility Name

 

Facility Address

 

Use

Argosy Casino Alton (excluding riverboat)

 

#1 Piasa Street
Alton, Illinois

 

Dockside Gaming

 

 

 

 

 

Argosy Casino Riverside

 

777 Argosy Parkway
Riverside, Missouri

 

Dockside Gaming

 

 

 

 

 

Argosy Casino Sioux City (excluding riverboat and property listed on Schedule
1.1 paragraph 2)

 

100 Larson Park Road
Sioux City, Iowa

 

Dockside Gaming

 

 

 

 

 

Boomtown Casino (excluding Skrmetta Ground Lease property)

 

676 Bayview Avenue
Biloxi, Mississippi

 

Dockside Gaming

 

 

 

 

 

Hollywood Casino Aurora
(excluding property listed on Schedule 1.1 paragraph 3)

 

1 W. New York Street
Aurora, Illinois

 

Dockside Gaming

 

 

 

 

 

Hollywood Casino Bangor

 

500 Main Street
Bangor, Maine

 

Land-based Gaming and Harness Racing

 

 

 

 

 

Hollywood Casino Bay St. Louis

 

711 Hollywood Blvd.
Bay St. Louis, Mississippi

 

Land-based Gaming

 

 

 

 

 

Hollywood Casino at Charles Town Races

 

750 Hollywood Drive
Charles Town, West Virginia

 

Land-based Gaming and Thoroughbred Racing

 

 

 

 

 

Hollywood Casino Columbus

 

200 Georgesville Road
Columbus, Ohio

 

Land-based Gaming

 

 

 

 

 

Hollywood Casino Joliet

 

777 Hollywood Blvd.
Joliet, Illinois

 

Dockside gaming

 

 

 

 

 

Hollywood Casino Lawrenceburg
(excluding employee parking lease)

 

777 Hollywood Blvd.
Lawrenceburg, Indiana

 

Dockside Gaming

 

 

 

 

 

Hollywood Casino Penn National Race Course

 

777 Hollywood Blvd.
Grantville, Pennsylvania

 

Land-based Gaming and Thoroughbred Racing

 

 

 

 

 

Hollywood Casino St. Louis

 

777 Casino Center Drive
Maryland Heights, Missouri

 

Dockside Gaming

 

 

 

 

 

Hollywood Casino Toledo

 

1968 Miami Street
Toledo, Ohio

 

Land-based Gaming

 

 

 

 

 

Hollywood Casino Tunica

 

1150 Casino Strip Resort Blvd.
Robinsonville, Mississippi

 

Dockside Gaming

 

 

 

 

 

M Resort Spa Casino
(excluding Simon Ground

 

12300 Las Vegas Blvd. South



 

Land-based Gaming

 

A-1

--------------------------------------------------------------------------------


 

Lease property)

 

Henderson, Nevada

 

 

 

 

 

 

 

Zia Park Casino
(excluding property listed on Schedule 1.1 paragraph 1)

 

3901 West Millen Drive
Hobbs, New Mexico

 

Land-based Gaming and Thoroughbred Racing

 

DEVELOPMENT FACILITIES

 

Facility Name

 

Facility Address

 

Use

Hollywood Gaming at Dayton Raceway

 

4701 Wagner Ford Road
Dayton, Ohio

 

Land-based Gaming and Harness Racing

 

 

 

 

 

Hollywood Gaming at Mahoning Valley Race Course

 

655 North Canfield-Niles Road
Youngstown, Ohio

 

Land-based Gaming and Thoroughbred Racing

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTIONS

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERMS OF DEVELOPMENT FACILITIES

 

Landlord and Tenant have agreed to jointly fund and develop a video lottery
terminal (“VLT”) and horse racing facility in Youngstown, Ohio (the “Youngstown
Project”) and a VLT and horse racing facility in Dayton, Ohio (the “Dayton
Project” and, together with the Youngstown Project, the “Projects”).

 

Tenant or a subsidiary of Tenant will act as construction agent and will oversee
the construction, development and operation of the Projects. Such construction
agent or agents will also coordinate and supervise the equipping and furnishing
of the Projects (at Tenant’s expense), including the purchase of all
gaming-related furniture, fixtures and equipment. Tenant will be responsible for
all relocation fees and VLT license fees associated with the Projects. Upon
completion of construction, Tenant or a subsidiary of Tenant will be solely
responsible for the operation of the Projects as VLT and horse racing
facilities.

 

Landlord will be responsible for all costs associated with Project improvements
(solely to the extent such would constitute Leased Property under this Master
Lease), subject to compliance with applicable budget and specification
restrictions. Effective as of the applicable Development Facility Commencement
Date, all Land, Leased Improvements and Fixtures related to such Project (and
all easements, rights and appurtenances relating thereto) shall be added to the
Leased Property demised under this Master Lease and Exhibit B will be amended to
include a description of such property.  To the extent any of the real property
relating to the Projects is leased by Landlord from a third party and subleased
by Landlord to Tenant as Leased Property under this Master Lease, and subsequent
to such sublease, Landlord acquires ownership of such real property, then
Landlord and Tenant shall cooperate and take actions to ensure that such owned
real property is leased to Tenant as Leased Property under this Master Lease. 
Rent will be adjusted as contemplated in the Master Lease with respect to such
Land, Leased Improvements and Fixtures added to the Leased Property, to reflect
the calculation of Rent from and after the date such Land, Leased Improvements
and Fixtures are added to Leased Property as if such Land, Leased Improvements
and Fixtures relating to such Project constituted Leased Property at the
Commencement Date.  Such Rent adjustments will consist of increases to Building
Base Rent, Land Base Rent and Percentage Rent reflective of the Development
Facilities.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GAMING LICENSES

 

Licensed Entity

 

Leased Property

 

State

 

Regulatory
Authority

 

Regulatory Agency
Address

 

Type of
License

Belle of Sioux City L.P.

 

Argosy Sioux City

 

IA

 

Iowa Racing & Gaming Commission

 

717 East Court, Suite B

Des Moines, Iowa 50309

515.281.7352

 

Riverboat Casino License

Alton Casino, LLC

 

Alton Belle Casino

 

IL

 

Illinois Gaming Board

 

160 N. LaSalle, 3rd Floor

Chicago, IL 60601

312.814.4710

 

Riverboat Gaming License

HC Joliet, LLC

 

Hollywood Casino Joliet

 

IL

 

Illinois Gaming Board

 

See above

 

Riverboat Gaming License

HC Aurora, LLC

 

Hollywood Casino Aurora

 

IL

 

Illinois Gaming Board

 

See above

 

Riverboat Gaming License

Indiana Gaming Company, LLC

 

Hollywood Casino Lawrenceburg

 

IN

 

Indiana Gaming Commission

 

101 W. Washington Street

East Tower, Suite 1600

Indianapolis, IN 46204

317.233.0046

 

Riverboat Owner’s License

HC Bangor, LLC

 

Hollywood Slots, Hotel & Raceway

 

ME

 

Maine Harness Racing Commission

 

28 State House Station

Augusta, Maine 04333-0028

207.287.3221

 

Live Racing

HC Bangor, LLC

 

Hollywood Slots, Hotel & Raceway

 

ME

 

Maine Gambling Control Board

 

45 Commerce Drive

87 SHS

Augusta, Maine 04333-0087

207.626.3900

 

Slot Operator License

St. Louis Gaming Ventures, LLC

 

Hollywood Casino St. Louis

 

MO

 

Missouri Gaming Commission

 

3417 Knipp Drive

Jefferson City, MO 65109

573.526.4080

 

Class B Gaming License

The Missouri Gaming Company, LLC

 

Argosy Riverside Casino

 

MO

 

Missouri Gaming Commission

 

See above

 

Class B Gaming License

BSLO, LLC

 

Hollywood Casino Bay St. Louis

 

MS

 

Mississippi Gaming Commission

 

See above

 

Gaming License

BTN, LLC

 

Boomtown Casino Biloxi

 

MS

 

Mississippi Gaming Commission

 

See above

 

Gaming License

HWCC-Tunica, LLC

 

Hollywood Casino Tunica

 

MS

 

Mississippi Gaming Commission

 

620 North Street

Suite 200

Jackson, MS 39202

601.576.3800

 

Gaming License

 

D-1

--------------------------------------------------------------------------------


 

Licensed Entity

 

Leased Property

 

State

 

Regulatory
Authority

 

Regulatory Agency
Address

 

Type of
License

Zia Park, LLC

 

Zia Park

 

NM

 

New Mexico Gaming Control Board

 

4900 Alameda Boulevard NE

Suite A

Albuquerque, NM 87113

505.841.9700

 

Operator License

Zia Park, LLC

 

Zia Park

 

NM

 

Racing Commission of the State of NM

 

See above

 

Simulcast License

Zia Park, LLC

 

Zia Park

 

NM

 

Racing Commission of the State of NM

 

See above

 

Horse Race License

LVGV, LLC

 

M Resort Spa Casino

 

NV

 

Nevada Gaming Commission

 

1819 College Parkway

Carson City, NV 89706

 

Gaming License

Central Ohio Gaming Ventures, Inc.

 

Hollywood Casino Columbus

 

OH

 

Ohio Casino Control Commission

 

10 West Broad Street,

6th Floor

Columbus OH, 43215

 

Gaming License

Toledo Gaming Ventures, LLC

 

Hollywood Casino Toledo

 

OH

 

Ohio Casino Control Commission

 

See above

 

Gaming License

Mountanview Thoroughbred Racing Association, LLC

 

Hollywood Casino at Penn National Race Course

 

PA

 

Pennsylvania Gaming Control Board

 

PO Box 69060

Harrisburg, PA 17106-9060

717.346.8300

 

Gaming License

Mountanview Thoroughbred Racing Association, LLC

 

Hollywood Casino at Penn National Race Course

 

PA

 

Pennsylvania State Horse Racing Commission

 

Agricultural Building, Room 304

2301 N. Cameron, St.

Harrisburg. PA 17110

717.787.6902

 

Horse Race License

PNGI Charles Town Gaming, LLC

 

Charles Town Races & Slots

 

WV

 

West Virginia Racing Commission

 

310 Lee Road

Follansbee, WV 26037

304.558.2150

 

Racing License

PNGI Charles Town Gaming, LLC

 

Charles Town Races & Slots

 

WV

 

West Virginia Lottery Commission

 

312 MacCorkle Avenue, S.E.

Charleston, WV 25327

304.558.0500

 

Video Lottery Operator License

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the            day of                       , 201  by and between Penn National
Gaming, Inc., a Pennsylvania corporation,                         , a
                                  and                         , a
                                  (each, “Guarantor”, and collectively, the
“Guarantors”), and GLP Capital, L.P. (“Landlord”).

 

RECITALS

 

A.                                    Landlord and Penn Tenant, LLC (“Tenant”)
have entered into that certain Master Lease dated of even date herewith (as may
be amended, restated, supplemented, waived or otherwise modified from time to
time, the “Master Lease”).  All capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Master Lease.

 

B.                                    Each Guarantor is an affiliate of the
Tenant, will derive substantial benefits from the Master Lease and acknowledges
and agrees that this Guaranty is given in accordance with the requirements of
the Master Lease and that Landlord would not have been willing to enter into the
Master Lease unless such Guarantor was willing to execute and deliver this
Guaranty.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees as follows:

 

1.                                      Guaranty.  In consideration of the
benefit derived or to be derived by it therefrom, as to the Master Lease, from
and after the Commencement Date thereof, each Guarantor hereby unconditionally
and irrevocably guarantees, as a primary obligor and not merely as a surety,
(i) the payment when due of all Rent and all other sums payable by Tenant under
the Master Lease, and (ii) the faithful and prompt performance when due of each
and every one of the terms, conditions and covenants to be kept and performed by
Tenant and its Affiliates under the Master Lease, including without limitation
all indemnification obligations, insurance obligations, and all obligations to
operate, rebuild, restore or replace any facilities or improvements now or
hereafter located on the Leased Property covered by the Master Lease
(collectively, the “Obligations”).  In the event of the failure of Tenant to pay
any such Rent or other sums, or to render any other performance required of
Tenant and its Affiliates under the Master Lease, when due or within any
applicable cure period, each Guarantor shall forthwith perform or cause to be
performed all provisions of the Master Lease to be performed by Tenant and its
Affiliates thereunder, and pay all reasonable costs of collection or enforcement
and other damages that may result from the non-performance thereof to the full
extent provided under the Master Lease.  As to the Obligations, each Guarantor’s
liability under this Guaranty is without limit except as provided in Section 12
hereof.  Each Guarantor agrees that its guarantee provided herein constitutes a
guarantee of payment when due and not of collection.

 

E-1

--------------------------------------------------------------------------------


 

2.                                      Survival of Obligations.  The
obligations of each Guarantor under this Guaranty shall survive and continue in
full force and effect notwithstanding:

 

(a)                                 any amendment, modification, or extension of
the Master Lease pursuant to its terms;

 

(b)                                 any compromise, release, consent, extension,
indulgence or other action or inaction in respect of any terms of the Master
Lease or any other guarantor;

 

(c)                                  any substitution or release, in whole or in
part, of any security for this Guaranty which Landlord may hold at any time;

 

(d)                                 any exercise or non-exercise by Landlord of
any right, power or remedy under or in respect of the Master Lease or any
security held by Landlord with respect thereto, or any waiver of any such right,
power or remedy;

 

(e)                                  any bankruptcy, insolvency, reorganization,
arrangement, adjustment, composition, liquidation, or the like of Tenant or any
other guarantor;

 

(f)                                   any limitation of Tenant’s liability under
the Master Lease or any limitation of Tenant’s liability thereunder which may
now or hereafter be imposed by any statute, regulation or rule of law, or any
illegality, irregularity, invalidity or unenforceability, in whole or in part,
of the Master Lease or any term thereof;

 

(g)                                  subject to Section 13 hereof, any sale,
lease, or transfer of all or any part of any interest in any Facility or any or
all of the assets of Tenant to any other person, firm or entity other than to
Landlord;

 

(h)                                 any act or omission by Landlord with respect
to any of the security instruments or any failure to file, record or otherwise
perfect any of the same;

 

(i)                                     any extensions of time for performance
under the Master Lease;

 

(j)                                    the release of Tenant from performance or
observation of any of the agreements, covenants, terms or conditions contained
in the Master Lease by operation of law or otherwise;

 

(k)                                 the fact that Tenant may or may not be
personally liable, in whole or in part, under the terms of the Master Lease to
pay any money judgment;

 

(l)                                     the failure to give Guarantor any notice
of acceptance, default or otherwise;

 

(m)                             any other guaranty now or hereafter executed by
Guarantor or anyone else in connection with the Master Lease;

 

(n)                                 any rights, powers or privileges Landlord
may now or hereafter have against any other person, entity or collateral; or

 

E-2

--------------------------------------------------------------------------------


 

(o)                                 any other circumstances, whether or not
Guarantor had notice or knowledge thereof.

 

3.                                      Primary Liability.  The liability of
Guarantor with respect to the Master Lease shall be primary, direct and
immediate, and Landlord may proceed against Guarantor:  (a) prior to or in lieu
of proceeding against Tenant, its assets, any security deposit, or any other
guarantor; and (b) prior to or in lieu of pursuing any other rights or remedies
available to Landlord.  All rights and remedies afforded to Landlord by reason
of this Guaranty or by law are separate, independent and cumulative, and the
exercise of any rights or remedies shall not in any way limit, restrict or
prejudice the exercise of any other rights or remedies.

 

In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant.  Landlord
may maintain successive actions for other defaults.  Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.

 

4.                                      Obligations Not Affected.  In such
manner, upon such terms and at such times as Landlord in its sole discretion
deems necessary or expedient, and without notice to any Guarantor, Landlord
may:  (a) amend, alter, compromise, accelerate, extend or change the time or
manner for the payment or the performance of any Obligation hereby guaranteed;
(b) extend, amend or terminate the Master Lease; or (c) release Tenant by
consent to any assignment (or otherwise) as to all or any portion of the
Obligations hereby guaranteed, in each case pursuant to the terms of the Master
Lease.  Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with any Guarantor or any other guarantor, Tenant
or any other person, or change, impairment, release or suspension of any right
or remedy of Landlord against any person including Tenant and any other
guarantor will not affect any of the Obligations of any Guarantor hereunder or
give any Guarantor any recourse or offset against Landlord.

 

5.                                      Waiver.  With respect to the Master
Lease, each Guarantor hereby waives and relinquishes all rights and remedies
accorded by applicable law to sureties and/or guarantors or any other
accommodation parties, under any statutory provisions, common law or any other
provision of law, custom or practice, and agrees not to assert or take advantage
of any such rights or remedies including, but not limited to:

 

(a)                                 any right to require Landlord to proceed
against Tenant or any other person or to proceed against or exhaust any security
held by Landlord at any time or to pursue any other remedy in Landlord’s power
before proceeding against such Guarantor or to require that Landlord cause a
marshaling of Tenant’s assets or the assets, if any, given as collateral for
this Guaranty or to proceed against Tenant and/or any collateral, including
collateral, if any, given to secure such Guarantor’s obligation under this
Guaranty, held by Landlord at any time or in any particular order;

 

E-3

--------------------------------------------------------------------------------


 

(b)                                 any defense that may arise by reason of the
incapacity or lack of authority of any other person or persons;

 

(c)                                  notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of Tenant, Landlord, any creditor of Tenant or such
Guarantor or on the part of any other person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Landlord or in connection with any obligation hereby guaranteed;

 

(d)                                 any defense based upon an election of
remedies by Landlord which destroys or otherwise impairs the subrogation rights
of such Guarantor or the right of such Guarantor to proceed against Tenant for
reimbursement, or both;

 

(e)                                  any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal;

 

(f)                                   any duty on the part of Landlord to
disclose to such Guarantor any facts Landlord may now or hereafter know about
Tenant, regardless of whether Landlord has reason to believe that any such facts
materially increase the risk beyond that which such Guarantor intends to assume
or has reason to believe that such facts are unknown to such Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that such Guarantor is fully responsible for being and
keeping informed of the financial condition of Tenant and of all circumstances
bearing on the risk of non-payment or non-performance of any Obligations or
indebtedness hereby guaranteed;

 

(g)                                  any defense arising because of Landlord’s
election, in any proceeding instituted under the federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the federal Bankruptcy Code;

 

(h)                                 any defense based on any borrowing or grant
of a security interest under Section 364 of the federal Bankruptcy Code; and

 

(i)                                     all rights and remedies accorded by
applicable law to guarantors, including without limitation, any extension of
time conferred by any law now or hereafter in effect and any requirement or
notice of acceptance of this Guaranty or any other notice to which the
undersigned may now or hereafter be entitled to the extent such waiver of notice
is permitted by applicable law.

 

6.                                      Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Tenant and each other Guarantor, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder and agrees that the Landlord will not have any duty to advise such
Guarantor of information regarding such circumstances or risks.

 

E-4

--------------------------------------------------------------------------------


 

7.                                      No Subrogation.  Until all Obligations
of Tenant under the Master Lease have been satisfied and discharged in full,
Guarantor shall have no right of subrogation and waives any right to enforce any
remedy which Landlord now has or may hereafter have against Tenant and any
benefit of, and any right to participate in, any security now or hereafter held
by Landlord with respect to the Master Lease.

 

8.                                      Agreement to Comply with terms of Master
Lease.  Each Guarantor hereby agrees (a) to comply with all terms of the Master
Lease applicable to it, (b) that it shall take no action, and that it shall not
omit to take any action, which action or omission, as applicable, would cause a
breach of the terms of the Master Lease and (c) that it shall not commence an
involuntary proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of the Tenant or any of its
Subsidiaries, or of a substantial part of the property or assets of the Tenant
or any of its Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Tenant or any of its Subsidiaries or for a substantial part of the property
or assets of the Tenant or any of its Subsidiaries.

 

9.                                      Agreement to Pay; Contribution;
Subordination.  Without limitation of any other right of the Landlord at law or
in equity, upon the failure of Tenant to pay any Obligation when and as the same
shall become due, each Guarantor hereby promises to and will forthwith pay, or
cause to be paid, to the Landlord in cash the amount of such unpaid Obligation. 
Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Landlord under this Guaranty,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Landlord in respect of this Guaranty and in respect of the Master Lease. 
Upon payment by any Guarantor of any sums to the Landlord as provided above, all
rights of such Guarantor against the Tenant or any other Guarantor arising as a
result thereof by way of subrogation, contribution, reimbursement, indemnity or
otherwise shall be subject to the limitations set forth in this Section 9.  If
for any reason whatsoever Tenant or any Guarantor now or hereafter becomes
indebted to any Guarantor or any Affiliate of any Guarantor, such indebtedness
and all interest thereon shall at all times be subordinate to Tenant’s
obligation to Landlord to pay as and when due in accordance with the terms of
the Master Lease the guaranteed Obligations, it being understood that each
Guarantor and each Affiliate of any Guarantor shall be permitted to receive
payments from the Tenant or any Guarantor on account of such obligations except
during the continuance of an Event of Default under the Master Lease relating to
failure to pay amounts due under the Master Lease.  During any time in which an
Event of Default relating to failure to pay amounts due under the Master Lease
has occurred and is continuing under the Master Lease (and provided that
Guarantor has received written notice thereof), Guarantor agrees to make no
claim for such indebtedness that does not recite that such claim is expressly
subordinate to Landlord’s rights and remedies under the Master Lease.

 

10.                               Application of Payments.  With respect to the
Master Lease, and with or without notice to Guarantor, Landlord, in Landlord’s
sole discretion and at any time and from time to time and in such manner and
upon such terms as Landlord deems appropriate, may (a) apply any or all payments
or recoveries following the occurrence and during the continuance of an Event of
Default from Tenant or from any other guarantor under any other instrument or
realized from

 

E-5

--------------------------------------------------------------------------------


 

any security, in such manner and order of priority as Landlord may determine, to
any indebtedness or other obligation of Tenant with respect to the Master Lease
and whether or not such indebtedness or other obligation is guaranteed hereby or
is otherwise secured, and (b) refund to Tenant any payment received by Landlord
under the Master Lease.

 

11.                               Guaranty Default.  Upon the failure of any
Guarantor to pay the amounts required to be paid hereunder when due following
the occurrence and during the continuance of an Event of Default under the
Master Lease, Landlord shall have the right to bring such actions at law or
inequity, including appropriate injunctive relief, as it deems appropriate to
compel compliance, payment or deposit, and among other remedies to recover its
reasonable attorneys’ fees in any proceeding, including any appeal therefrom and
any post judgment proceedings.

 

12.                               Maximum Liability.  Each Guarantor and, by its
acceptance of the guarantees provided herein, Landlord, hereby confirms that it
is the intention of all such persons that the guarantees provided herein and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the United States Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to the
guarantees provided herein and the obligations of each Guarantor hereunder.  To
effectuate the foregoing intention, Landlord hereby irrevocably agrees that the
obligations of each Guarantor under this Guaranty shall be limited to the
maximum amount as will result in such obligations not constituting a fraudulent
transfer or conveyance.

 

13.                               Release.  A Guarantor (other than Tenant’s
Parent) shall automatically be released from its obligations hereunder (other
than with respect to amounts then due and payable by such Guarantor) upon the
consummation of any transaction permitted by the Master Lease, the result of
which is that such Guarantor ceases to be a Subsidiary of the Tenant; provided
that the Landlord shall have consented to such transaction to the extent such
consent is required by the terms of the Master Lease; and provided further that
a Change in Control (and any transaction related thereto) shall not be deemed to
be permitted by the Master Lease without Landlord consent except to the extent
any actual or deemed assignment under the Master Lease relating to such Change
in Control is permitted under the Master Lease; and provided further that no
release of such Guarantor shall be permitted or occur in a Foreclosure COC or a
Foreclosure Assignment.

 

Tenant’s Parent shall automatically be released from its obligations hereunder
(other than with respect to amounts then due and payable by Tenant’s Parent)
upon the consummation of any transaction permitted by the Master Lease, the
result of which is that the Tenant ceases to be a Subsidiary of Tenant’s Parent
and ceases to be owned by Tenant’s Parent; provided that the Landlord shall have
consented to such transaction to the extent such consent is required by the
terms of the Master Lease; and provided further that a Change in Control (and
any transaction related thereto) shall not be deemed to be permitted by the
Master Lease without Landlord consent except to the extent any actual or deemed
assignment under the Master Lease relating to such Change in Control is
permitted under the Master Lease; and provided further that no release of
Tenant’s Parent shall be permitted to occur in a Foreclosure COC or Foreclosure
Assignment.

 

E-6

--------------------------------------------------------------------------------


 

14.                               Additional Guarantors.  Upon the execution and
delivery by the Landlord and any subsidiary of the Tenant that is required to
become a party hereto pursuant to the Master Lease of an instrument in the form
of Appendix A hereto, such subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other party to this Guaranty.  The rights and obligations of each party to
this Guaranty shall remain in full force and effect notwithstanding the addition
of any new party to this Guaranty.

 

15.                               Notices.  Any notice, request or other
communication to be given by any party hereunder shall be in writing and shall
be sent by registered or certified mail, postage prepaid and return receipt
requested, by hand delivery or express courier service, by facsimile
transmission or by an overnight express service to the following address:

 

To any Guarantor:

 

With a copy to
(that shall not constitute notice) :

 

And with a copy to:
(that shall not constitute notice)

 

To
Landlord:                                                                                                                                                                       
GLP CAPITAL, L.P.

 

And with a copy to
(which shall not constitute notice):

 

or to such other address as either party may hereafter designate.  Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery.  If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted.  Notice sent by facsimile transmission shall be
deemed given upon confirmation that such Notice was received at the number
specified above or in a Notice to the sender.

 

16.                               Miscellaneous.

 

(a)                                 No term, condition or provision of this
Guaranty may be waived except by an express written instrument to that effect
signed by Landlord.  No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.  No term, condition
or provision of this Guaranty may be amended or modified with respect to any
Guarantor except by an express written instrument to that effect signed by
Landlord and the applicable Guarantor to which such amendment or modification is
to be effective.

 

E-7

--------------------------------------------------------------------------------


 

(b)                                 If any one or more of the terms, conditions
or provisions contained in this Guaranty is found in a final award or judgment
rendered by any court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining terms, conditions and provisions of this Guaranty shall not in any way
be affected or impaired thereby, and this Guaranty shall be interpreted and
construed as if the invalid, illegal, or unenforceable term, condition or
provision had never been contained in this Guaranty.

 

(c)                                  THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE
LAWS OF THE STATE WHERE THE LEASED PROPERTY IS LOCATED SHALL GOVERN THIS
AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND
REMEDIES SET FORTH HEREIN WITH RESPECT TO ANY OF THE LEASED PROPERTY AND
(II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY THE LAWS OF THE
STATE.  EACH GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND
FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL DISPUTES CONCERNING THIS GUARANTY
SHALL BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW
YORK.  EACH GUARANTOR FURTHER CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE
STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY
LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTY IN
WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY PARTY.  EACH GUARANTOR
AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD
PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY WAIVES ANY
OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW
YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS HEREOF, LOCATED
IN THE STATE.

 

(d)                                 EACH OF THE GUARANTORS, BY ITS EXECUTION OF
THIS GUARANTY, AND LANDLORD, BY ITS ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE
TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND
ARISING ON, UNDER, OUT OF, BY REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY
OR THE INTERPRETATION, BREACH OR ENFORCEMENT THEREOF.

 

(e)                                  In the event of any suit, action,
arbitration or other proceeding to interpret this Guaranty, or to determine or
enforce any right or obligation created hereby, the prevailing party in the
action shall recover such party’s reasonable costs and expenses incurred in
connection therewith, including, but not limited to, reasonable attorneys’ fees
and costs of appeal, post judgment enforcement proceedings (if any) and
bankruptcy proceedings (if any).  Any court, arbitrator or panel of arbitrators
shall, in entering any judgment or making any award in any such suit, action,
arbitration or other proceeding, in addition to any and all other relief awarded
to such prevailing party, include in such

 

E-8

--------------------------------------------------------------------------------


 

judgment or award such party’s reasonable costs and expenses as provided in this
Section 16(e).

 

(f)                                   Each Guarantor (i) represents that it has
been represented and advised by counsel in connection with the execution of this
Guaranty; (ii) acknowledges receipt of a copy of the Master Lease; and
(iii) further represents that such Guarantor has been advised by counsel with
respect thereto.  This Guaranty shall be construed and interpreted in accordance
with the plain meaning of its language, and not for or against such Guarantor or
Landlord, and as a whole, giving effect to all of the terms, conditions and
provisions hereof.

 

(g)                                  Except as provided in any other written
agreement now or at any time hereafter in force between Landlord and any
Guarantor, this Guaranty shall constitute the entire agreement of each Guarantor
with Landlord with respect to the subject matter hereof, and no representation,
understanding, promise or condition concerning the subject matter hereof will be
binding upon Landlord or any Guarantor unless expressed herein.

 

(h)                                 All stipulations, obligations, liabilities
and undertakings under this Guaranty shall be binding upon each Guarantor and
its respective successors and assigns and shall inure to the benefit of Landlord
and to the benefit of Landlord’s successors and assigns.

 

(i)                                     Whenever the singular shall be used
hereunder, it shall be deemed to include the plural (and vice-versa) and
reference to one gender shall be construed to include all other genders,
including neuter, whenever the context of this Guaranty so requires. 
Section captions or headings used in the Guaranty are for convenience and
reference only, and shall not affect the construction thereof.

 

(j)                                    This Guaranty may be executed in any
number of counterparts, each of which shall be a valid and binding original, but
all of which together shall constitute one and the same instrument.

 

[Signature Page to Follow]

 

E-9

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

GUARANTOR:

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

LANDLORD:

 

 

 

By:

 

Name:

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

Appendix A

 

SUPPLEMENT NO.              dated as of                            (this
“Supplement”), to the GUARANTY OF MASTER LEASE (as amended, restated,
supplemented or replaced, the “Guaranty”), dated as of            day of
                    , 20     by and between                         , a
                                ,                         , a
                                 and                         , a
                                 (each, “Guarantor”, and collectively, the
“Guarantors”) and GLP Capital, L.P. (“Landlord”).

 

A.                                    Reference is made to that certain Master
Lease, dated as of November 1, 2013 (the “Master Lease”), between Landlord and
Penn Tenant, LLC (“Tenant”).

 

B.                                    Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Guaranty.

 

C.                                    The Guarantors have entered into the
Guaranty in order to induce the Landlord to enter into the Master Lease. 
Section 14 of the Guaranty provides that additional Subsidiaries of the Tenant
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Supplement.  The undersigned subsidiary of Tenant
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Master Lease to become a Guarantor under the Guaranty.

 

Accordingly, Landlord and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 14 of the
Guaranty, the New Subsidiary by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder, and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct, in all material respects, on and
as of the date hereof.  Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Subsidiary.  The Guaranty is hereby incorporated
herein by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Landlord that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

SECTION 3.                            This Supplement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract.  This Supplement shall
become effective when (a) the Landlord shall have received a counterpart of this
Supplement that bears the signature of the New Subsidiary, and (b) the Landlord
has executed a counterpart hereof.

 

Appendix A-1

--------------------------------------------------------------------------------


 

SECTION 4.                            Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect.

 

SECTION 5.                         THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In the event any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Guaranty shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 15 of the Guaranty.

 

[SECTION 8.                        The New Subsidiary agrees to reimburse
Landlord for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for Landlord.]

 

IN WITNESS WHEREOF, the New Subsidiary and the Landlord have duly executed this
Supplement to the Guaranty as of the day and year first above written.

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                            ],

 

as Landlord

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Appendix A-2

--------------------------------------------------------------------------------


 

EXHIBIT F-I

 

FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is dated as of
                          , and is by and among [LENDER], a [ ] [  ], having an
address at [  ] (together with its successors and assigns, “Lender”(1)), and
Penn Tenant, LLC, a Pennsylvania limited liability company, having an office at
825 Berkshire Boulevard, Suite 200, Wyomissing Professional Center, Wyomissing,
PA 19610 (“Tenant”).

 

WHEREAS, by a Master Lease (as amended, modified or otherwise supplemented, the
“Lease”) dated as of November 1, 2013, between GLP Capital, L.P. (“Landlord”)
(or Landlord’s predecessor in title) and Tenant, Landlord leased to Tenant a
portion of the Property, as said portion is more particularly described in the
Lease (such portion of the Property hereinafter referred to as the “Premises”);

 

WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in
                                             more particularly described on
Exhibit A annexed hereto and made a part hereof (the “Property”);(2)

 

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;

 

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and

 

WHEREAS,  Pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and Lender has agreed not to disturb Tenant’s possessory rights
in the Leased Premises under the Lease on the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 

1.                                      Lender agrees that if Lender exercises
any of its rights under the Mortgage, including entry or foreclosure of the
Mortgage or exercise of a power of sale under the Mortgage, Lender, or any
person who acquires any portion of the Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure, (a) will not
terminate or

 

--------------------------------------------------------------------------------

(1)  References to “Lender” may be modified to reflect an agent, trustee or
other representative acting for a group of lenders or debt holders.

(2)  Subject to modification to reflect terms and type of financing secured by
the applicable mortgage.

 

F-II-1

--------------------------------------------------------------------------------


 

disturb Tenant’s right to use, occupy and possess the Premises, nor any of
Tenant’s rights, privileges and options under the terms of the Lease, , so long
as Tenant is not in default beyond any applicable grace period under any term,
covenant or condition of the Lease and (b) will be bound by the provisions of
Article XVII of the Lease for the benefit of each Permitted Leasehold
Mortgagee.  In addition,  Lender or any person prosecuting such rights and
remedies agrees that so long as the Lease has not been terminated on account of
Tenant’s default that has continued beyond applicable notice and cure periods,
Lender or such other person, as the case may be, shall not name or join Tenant
as a defendant in any exercise of Lender’s or such person’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord.  In
the latter case, Lender or any person prosecuting such rights and remedies may
join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in such action.

 

2.                                      If, at any time Lender (or any person,
or such person’s successors or assigns, who acquires the interest of Landlord
under the Lease through foreclosure of the Mortgage or otherwise) shall succeed
to the rights of Landlord under the Lease as a result of a default or event of
default under the Mortgage, Tenant shall attorn to and recognize such person so
succeeding to the rights of Landlord under the Lease (herein sometimes called
“Successor Landlord”) as Tenant’s landlord under the Lease, said attornment to
be effective and self-operative without the execution of any further
instruments.

 

3.                                      Landlord authorizes and directs Tenant
to honor any written demand or notice from Lender instructing Tenant to pay rent
or other sums to Lender rather than Landlord (a “Payment Demand”), regardless of
any other or contrary notice or instruction which Tenant may receive from
Landlord before or after Tenant’s receipt of such Payment Demand.  Tenant may
rely upon any notice, instruction, Payment Demand, certificate, consent or other
document from, and signed by, Lender and shall have no duty to Landlord to
investigate the same or the circumstances under which the same was given.  Any
payment made by Tenant to Lender or in response to a Payment Demand shall be
deemed proper payment by Tenant of such sum pursuant to the Lease.

 

4.                                      If Lender shall become the owner of the
Property or the Property shall be sold by reason of foreclosure or other
proceedings brought to enforce the Mortgage or if the Property shall be
transferred by deed in lieu of foreclosure, Lender or any Successor Landlord
shall not be:

 

(a)                                 liable for any act or omission of any prior
landlord (including Landlord) or bound by any obligation to make any payment to
Tenant which was required to be made prior to the time Lender succeeded to any
prior landlord (including Landlord); or

 

(b)                                 obligated to cure any defaults of any prior
landlord (including Landlord) which occurred, or to make any payment to Tenant
which was required to be paid by any prior landlord (including Landlord), prior
to the time that Lender or any Successor Landlord succeeded to the interest of
such landlord under the Lease; or

 

F-I-2

--------------------------------------------------------------------------------


 

(c)                                  obligated to perform any construction
obligations of any prior landlord (including Landlord) under the Lease or liable
for any defects (latent, patent or otherwise) in the design, workmanship,
materials, construction or otherwise with respect to improvements and buildings
constructed on the Property; or

 

(d)                                 subject to any offsets, defenses or
counterclaims which Tenant may be entitled to assert against any prior landlord
(including Landlord); or

 

(e)                                  bound by any payment of rent or additional
rent by Tenant to any prior landlord (including Landlord) for more than one
month in advance; or

 

(f)                                   bound by any amendment, modification,
termination or surrender of the Lease made without the written consent of
Lender.

 

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.

 

5.                                      Tenant hereby represents, warrants,
covenants and agrees to and with Lender:

 

(a)                                 to deliver to Lender, by certified mail,
return receipt requested, a duplicate of each notice of default delivered by
Tenant to Landlord at the same time as such notice is given to Landlord and no
such notice of default shall be deemed given by Tenant under the Lease unless
and until a copy of such notice shall have been so delivered to Lender.  Lender
shall have the right (but shall not be obligated) to cure such default.  Tenant
shall accept performance by Lender of any term, covenant, condition or agreement
to be performed by Landlord or its designee under the Lease with the same force
and effect as though performed by Landlord.  Tenant further agrees to afford
Lender or its designee a period of thirty (30) days beyond any period afforded
to Landlord for the curing of such default during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to cure such default (including but not limited to
commencement of foreclosure proceedings) during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
prior to taking any action to terminate the Lease. If the Lease shall terminate
for any reason, upon Lender’s written request given within thirty (30) days
after such termination, Tenant, within fifteen (15) days after such request,
shall execute and deliver to Lender (or its designee to the extent constituting
a permitted successor landlord under the Lease) a new lease of the Premises for
the remainder of the term of the Lease and upon all of the same terms, covenants
and conditions of the Lease;

 

(b)                                 that Tenant is the sole owner of the
leasehold estate created by the Lease; and

 

(c)                                  to promptly certify in writing to Lender,
in connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then

 

F-I-3

--------------------------------------------------------------------------------


 

exists under the Lease and to deliver to Lender any tenant estoppel certificates
required under the Lease.

 

6.                                      Tenant acknowledges that the interest of
Landlord under the Lease is assigned to Lender solely as security for the
Promissory Note(3), and Lender shall have no duty, liability or obligation under
the Lease or any extension or renewal thereof, unless Lender shall specifically
undertake such liability in writing or Lender becomes and then only with respect
to periods in which Lender becomes, the fee owner of the Property.

 

7.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of New York(4).

 

8.                                      This Agreement and each and every
covenant, agreement and other provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns (including, without limitation, any successor holder of the Promissory
Note(5)) and may be amended, supplemented, waived or modified only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.  Each
Permitted Leasehold Mortgagee (as defined in the Lease) (for so long as such
Permitted Leasehold Mortgagee (as defined in the Lease) holds a Permitted
Leasehold Mortgage (as defined in the Lease)) is an intended third party
beneficiary of Section 1(b) entitled to enforce the same as if a party to this
Agreement.

 

9.                                      All notices to be given under this
Agreement shall be in writing and shall be deemed served upon receipt by the
addressee if served personally or, if mailed, upon the first to occur of receipt
or the refusal of delivery as shown on a return receipt, after deposit in the
United States Postal Service certified mail, postage prepaid, addressed to the
address of Landlord, Tenant or Lender appearing below.  Such addresses may be
changed by notice given in the same manner.  If any party consists of multiple
individuals or entities, then notice to any one of same shall be deemed notice
to such party.

 

Lender’s Address:

 

[    ]

 

 

 

 

Attn:                                  

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

 

 

 

 

Tenant’s Address:

 

Penn Tenant, LLC

 

 

 

 

825 Berkshire Boulevard, Suite 200

 

 

 

 

Wyomissing Professional Center

 

 

 

 

Wyomissing, PA 19610

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

--------------------------------------------------------------------------------

(3)  Subject to modification to reflect terms of debt.

(4)  Subject to modification solely and to the extent the law of any
jurisdiction in which the Premises are located is required to govern the
subordination of Tenant’s interests in such jurisdiction.

(5)  Subject to modification to reflect terms of debt.

 

F-I-4

--------------------------------------------------------------------------------


 

Landlord’s Address:

 

GLP Capital, L.P.

 

 

 

 

825 Berkshire Boulevard, Suite 400

 

 

 

 

Wyomissing Professional Center

 

 

 

 

Wyomissing, PA 19610

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

10.                               If this Agreement conflicts with the Lease,
then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement.  This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

 

11.                               In the event Lender shall acquire Landlord’s
interest in the Premises, Tenant shall look only to the estate and interest, if
any, of Lender in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement.

 

12.                               If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

13.                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-I-5

--------------------------------------------------------------------------------


 

EXHIBIT F-II

 

FORM OF SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

 

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of                           , and is by and among [LENDER], a [ ]
[  ], having an address at [  ] (together with its successors and assigns,
“Lender”(1)), GLP Capital, L.P., a Pennsylvania limited partnership, having an
office at 825 Berkshire Boulevard, Suite 400, Wyomissing Professional Center,
Wyomissing, PA 19610 (“Landlord”), and Penn Tenant, LLC, a Pennsylvania limited
liability company, having an office at 825 Berkshire Boulevard, Suite 200,
Wyomissing Professional Center, Wyomissing, PA 19610 (“Tenant”).

 

WHEREAS, by a Master Lease (as amended, modified or supplemented, the “Lease”)
dated as of November 1, 2013, between Landlord (or Landlord’s predecessor in
title) and Tenant, Landlord leased to Tenant a portion of the Property, as said
portion is more particularly described in the Lease (such portion of the
Property hereinafter referred to as the “Premises”);

 

WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in
                                             more particularly described on
Exhibit A annexed hereto and made a part hereof (the “Property”);(2)

 

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;

 

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and

 

WHEREAS,  Pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and will subordinate the Lease to the Security Instruments and to
the lien thereof and, in consideration of Tenant’s delivery of this Agreement,
Lender has agreed not to disturb Tenant’s possessory rights in the Leased
Premises under the Lease on the terms and conditions hereinafter set forth.

 

--------------------------------------------------------------------------------

(1)  References to “Lender” may be modified to reflect an agent, trustee or
other representative acting for a group of debt holders.

(2)  Subject to modification to reflect terms and type of financing secured by
the applicable mortgage.

 

F-II-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 

1.                                      Tenant covenants, stipulates and agrees
that the Lease and all of Tenant’s right, title and interest in and to the
Property thereunder (including but not limited to any option to purchase, right
of first refusal to purchase or right of first offer to purchase the Property or
any portion thereof) is hereby, and shall at all times continue to be,
subordinated and made secondary and inferior in each and every respect to the
Mortgage and the lien thereof, to all of the terms, conditions and provisions
thereof and to any and all advances made or to be made thereunder, so that at
all times the Mortgage shall be and remain a lien on the Property prior to and
superior to the Lease for all purposes, subject to the provisions set forth
herein.  Subordination is to have the same force and effect as if the Mortgage
and such renewals, modifications, consolidations, replacements and extensions
had been executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.

 

2.                                      Lender agrees that if Lender exercises
any of its rights under the Mortgage, including entry or foreclosure of the
Mortgage or exercise of a power of sale under the Mortgage, Lender, or any
person who acquires any portion of the Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure, (a) will not
terminate or disturb Tenant’s right to use, occupy and possess the Premises, nor
any of Tenant’s rights, privileges and options under the terms of the Lease,  so
long as Tenant is not in default beyond any applicable grace period under any
term, covenant or condition of the Lease and (b) will be bound by the provisions
of Article XVII of the Lease for the benefit of each Permitted Leasehold
Mortgagee.  In addition,  Lender or any person prosecuting such rights and
remedies agrees that so long as the Lease has not been terminated on account of
Tenant’s default that has continued beyond applicable notice and cure periods,
Lender or such other person, as the case may be, shall not name or join Tenant
as a defendant in any exercise of Lender’s or such person’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord.  In
the latter case, Lender or any person prosecuting such rights and remedies may
join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in such action.

 

3.                                      If, at any time Lender (or any person,
or such person’s successors or assigns, who acquires the interest of Landlord
under the Lease through foreclosure of the Mortgage or otherwise) shall succeed
to the rights of Landlord under the Lease as a result of a default or event of
default under the Mortgage, Tenant shall attorn to and recognize such person so
succeeding to the rights of Landlord under the Lease (herein sometimes called
“Successor Landlord”) as Tenant’s landlord under the Lease, said attornment to
be effective and self-operative without the execution of any further
instruments.

 

4.                                      Landlord authorizes and directs Tenant
to honor any written demand or notice from Lender instructing Tenant to pay rent
or other sums to Lender rather than Landlord (a “Payment Demand”), regardless of
any other or contrary notice or instruction which Tenant may receive from
Landlord before or after Tenant’s receipt of such Payment Demand.  Tenant may
rely upon any notice, instruction, Payment Demand, certificate, consent or other
document from, and signed by, Lender and shall have no duty to Landlord to
investigate the same or the

 

F-II-2

--------------------------------------------------------------------------------


 

circumstances under which the same was given.  Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.

 

5.                                      If Lender shall become the owner of the
Property or the Property shall be sold by reason of foreclosure or other
proceedings brought to enforce the Mortgage or if the Property shall be
transferred by deed in lieu of foreclosure, Lender or any Successor Landlord
shall not be:

 

(a)                                 liable for any act or omission of any prior
landlord (including Landlord) or bound by any obligation to make any payment to
Tenant which was required to be made prior to the time Lender succeeded to any
prior landlord (including Landlord); or

 

(b)                                 obligated to cure any defaults of any prior
landlord (including Landlord) which occurred, or to make any payment to Tenant
which was required to be paid by any prior landlord (including Landlord), prior
to the time that Lender or any Successor Landlord succeeded to the interest of
such landlord under the Lease; or

 

(c)                                  obligated to perform any construction
obligations of any prior landlord (including Landlord) under the Lease or liable
for any defects (latent, patent or otherwise) in the design, workmanship,
materials, construction or otherwise with respect to improvements and buildings
constructed on the Property; or

 

(d)                                 subject to any offsets, defenses or
counterclaims which Tenant may be entitled to assert against any prior landlord
(including Landlord); or

 

(e)                                  bound by any payment of rent or additional
rent by Tenant to any prior landlord (including Landlord) for more than one
month in advance; or

 

(f)                                   bound by any amendment, modification,
termination or surrender of the Lease made without the written consent of
Lender.

 

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.

 

6.                                      Tenant hereby represents, warrants,
covenants and agrees to and with Lender:

 

(a)                                 to deliver to Lender, by certified mail,
return receipt requested, a duplicate of each notice of default delivered by
Tenant to Landlord at the same time as such notice is given to Landlord and no
such notice of default shall be deemed given by Tenant under the Lease unless
and until a copy of such notice shall have been so delivered to Lender.  Lender
shall have the right (but shall not be obligated) to cure such default.  Tenant
shall accept performance by Lender or its designee of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord.  Tenant further agrees to
afford Lender or the designee a

 

F-II-3

--------------------------------------------------------------------------------


 

period of thirty (30) days beyond any period afforded to Landlord or its
designee for the curing of such default during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to cure such default (including but not limited to
commencement of foreclosure proceedings) during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
prior to taking any action to terminate the Lease. If the Lease shall terminate
for any reason, upon Lender’s written request given within thirty (30) days
after such termination, Tenant, within fifteen (15) days after such request,
shall execute and deliver to Lender (or its designee to the extent constituting
a permitted successor landlord under the Lease) a new lease of the Premises for
the remainder of the term of the Lease and upon all of the same terms, covenants
and conditions of the Lease;

 

(b)                                 that Tenant is the sole owner of the
leasehold estate created by the Lease; and

 

(c)                                  to promptly certify in writing to Lender,
in connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease and to deliver to
Lender any tenant estoppel certificates required under the Lease.

 

7.                                      Tenant acknowledges that the interest of
Landlord under the Lease is assigned to Lender solely as security for the
Promissory Note(3), and Lender shall have no duty, liability or obligation under
the Lease or any extension or renewal thereof, unless Lender shall specifically
undertake such liability in writing or Lender becomes and then only with respect
to periods in which Lender becomes, the fee owner of the Property.

 

8.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of New York..(4)

 

9.                                      This Agreement and each and every
covenant, agreement and other provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns (including, without limitation, any successor holder of the Promissory
Note(5)) and may be amended, supplemented, waived or modified only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.  Each
Permitted Leasehold Mortgagee (as defined in the Lease) (for so long as such
Permitted Leasehold Mortgagee (as defined in the Lease) holds a Permitted
Leasehold Mortgage (as defined in the Lease)) is an intended third party
beneficiary of Section 2(b) entitled to enforce the same as if a party to this
Agreement.

 

10.                               All notices to be given under this Agreement
shall be in writing and shall be deemed served upon receipt by the addressee if
served personally or, if mailed, upon the first

 

--------------------------------------------------------------------------------

(3)  Subject to modification to reflect terms of debt.

(4)  Subject to modification solely and to the extent the law of any
jurisdiction in which the Premises are located is required to govern the
subordination of Tenant’s interests in such jurisdiction.

(5)  Subject to modification to reflect terms of debt.

 

F-II-4

--------------------------------------------------------------------------------


 

to occur of receipt or the refusal of delivery as shown on a return receipt,
after deposit in the United States Postal Service certified mail, postage
prepaid, addressed to the address of Landlord, Tenant or Lender appearing
below.  Such addresses may be changed by notice given in the same manner.  If
any party consists of multiple individuals or entities, then notice to any one
of same shall be deemed notice to such party.

 

Lender’s Address:

 

[    ]

 

 

 

 

Attn:                              

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

 

 

 

 

Tenant’s Address:

 

Penn Tenant, LLC

 

 

 

 

825 Berkshire Boulevard, Suite 200

 

 

 

 

Wyomissing Professional Center

 

 

 

 

Wyomissing, PA 19610

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

 

 

 

 

Landlord’s Address:

 

GLP Capital, L.P.

 

 

 

 

825 Berkshire Boulevard, Suite 400

 

 

 

 

Wyomissing Professional Center

 

 

 

 

Wyomissing, PA 19610

 

 

 

 

 

 

 

With a copy to:

 

[    ]

 

 

 

11.                               If this Agreement conflicts with the Lease,
then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement.  This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

 

12.                               In the event Lender shall acquire Landlord’s
interest in the Premises, Tenant shall look only to the estate and interest, if
any, of Lender in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement.

 

13.                               If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

F-II-5

--------------------------------------------------------------------------------


 

14.                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-II-6

--------------------------------------------------------------------------------